Exhibit 10.10

BLUE MERGER SUB INC.

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

as Trustee

INDENTURE

Dated as of February 16, 2011

$1,300,000,000

7.625% Senior Notes Due 2019



--------------------------------------------------------------------------------

Blue Merger Sub Inc.*

Reconciliation and tie between Trust Indenture Act

of 1939 and Indenture, dated as of February 16, 2011

 

Trust Indenture Act Section

        

Indenture Section

§ 310(a)(1)

      608

(a)(2)

      N.A.

(a)(3)

      N.A.

(a)(4)

      N.A.

(b)

      605, 609

(c)

      N.A.

§ 311(a)

      605

(b)

      605

(c)

      605

§ 312(a)

      702

(b)

      702

(c)

      702

§ 313(a)

      703

(a)(4)

      N.A.

(b)(1)

      N.A.

(b)(2)

      703

(c)(1)

      102, 602, 703

(c)(2)

      102, 602, 703

(d)

      703

(e)

      102

§ 314(a)

      N.A.

(b)

      N.A.

(c)(1)

      N.A.

(c)(2)

      N.A.

(c)(3)

      N.A.

(d)

      N.A.

(e)

      N.A.

(f)

      N.A.

§ 315(a)

      512, 601, 603

(b)

      602, 603

(c)

      601, 603

(d)

      601, 603

(e)

      N.A.

§ 316(a) (last sentence)

      N.A.

(a)(1)(A)

      N.A.

(a)(1)(B)

      N.A.

(a)(2)

      N.A.

(b)

      N.A.

(c)

      N.A.

§ 317(a)(1)

      N.A.

(a)(2)

      N.A.

(b)

      N.A.

§ 318(a)

      N.A. N.A. means Not Applicable.   

 

* This reconciliation and tie shall not, for any purpose, be deemed a part of
this Indenture.



--------------------------------------------------------------------------------

Table of Contentsa

 

 

          Page      ARTICLE ONE      

DEFINITIONS AND OTHER PROVISIONS

OF GENERAL APPLICATION

  

SECTION 101.

   Rules of Construction and Incorporation by Reference of Trust Indenture Act
     1   

SECTION 102.

   Definitions      2   

SECTION 103.

   Compliance Certificates and Opinions      37   

SECTION 104.

   Form of Documents Delivered to Trustee      37   

SECTION 105.

   Acts of Holders      38   

SECTION 106.

   Notices, Etc., to Trustee, Company, any Guarantor and Agent      39   

SECTION 107.

   Notice to Holders; Waiver      39   

SECTION 108.

   Effect of Headings and Table of Contents      40   

SECTION 109.

   Successors and Assigns      40   

SECTION 110.

   Severability Clause      40   

SECTION 111.

   Benefits of Indenture      40   

SECTION 112.

   Governing Law      40   

SECTION 113.

   Legal Holidays      40   

SECTION 114.

   No Personal Liability of Directors, Officers, Employees and Stockholders     
40   

SECTION 115.

   Trust Indenture Act Controls      40   

SECTION 116.

   Counterparts      41   

SECTION 117.

   USA PATRIOT Act      41   

SECTION 118.

   Waiver of Jury Trial      41       ARTICLE TWO       NOTE FORMS   

SECTION 201.

   Form and Dating      41   

SECTION 202.

   Execution, Authentication, Delivery and Dating      41       ARTICLE THREE   
   THE NOTES   

SECTION 301.

   Title and Terms      43   

SECTION 302.

   Denominations      43   

SECTION 303.

   Temporary Notes      43   

SECTION 304.

   Registration, Registration of Transfer and Exchange      44   

SECTION 305.

   Mutilated, Destroyed, Lost and Stolen Notes      44   

SECTION 306.

   Payment of Interest; Interest Rights Preserved      45   

SECTION 307.

   Persons Deemed Owners      46   

 

a

This table of contents shall not, for any purpose, be deemed a part of this
Indenture.

 

-i-



--------------------------------------------------------------------------------

          Page  

SECTION 308.

   Cancellation      46   

SECTION 309.

   Computation of Interest      46   

SECTION 310.

   Transfer and Exchange      46   

SECTION 311.

   CUSIP Numbers      47   

SECTION 312.

   Issuance of Additional Notes      47       ARTICLE FOUR       SATISFACTION
AND DISCHARGE   

SECTION 401.

   Satisfaction and Discharge of Indenture      47   

SECTION 402.

   Application of Trust Money      48       ARTICLE FIVE       REMEDIES   

SECTION 501.

   Events of Default      49   

SECTION 502.

   Acceleration of Maturity; Rescission and Annulment      50   

SECTION 503.

   Collection of Indebtedness and Suits for Enforcement by Trustee      52   

SECTION 504.

   Trustee May File Proofs of Claim      52   

SECTION 505.

   Trustee May Enforce Claims Without Possession of Notes      53   

SECTION 506.

   Application of Money Collected      53   

SECTION 507.

   Limitation on Suits      53   

SECTION 508.

   Unconditional Right of Holders to Receive Principal, Premium and Interest   
  54   

SECTION 509.

   Restoration of Rights and Remedies      54   

SECTION 510.

   Rights and Remedies Cumulative      54   

SECTION 511.

   Delay or Omission Not Waiver      54   

SECTION 512.

   Control by Holders      54   

SECTION 513.

   Waiver of Past Defaults      55   

SECTION 514.

   Waiver of Stay or Extension Laws      55   

SECTION 515.

   Undertaking for Costs      55       ARTICLE SIX       THE TRUSTEE   

SECTION 601.

   Duties of the Trustee      55   

SECTION 602.

   Notice of Defaults      56   

SECTION 603.

   Certain Rights of Trustee      57   

SECTION 604.

   Trustee Not Responsible for Recitals or Issuance of Notes      58   

SECTION 605.

   May Hold Notes      58   

SECTION 606.

   Money Held in Trust      59   

SECTION 607.

   Compensation and Reimbursement      59   

SECTION 608.

   Corporate Trustee Required; Eligibility      59   

SECTION 609.

   Resignation and Removal; Appointment of Successor      60   

SECTION 610.

   Acceptance of Appointment by Successor      60   

SECTION 611.

   Merger, Conversion, Consolidation or Succession to Business      61   

SECTION 612.

   Appointment of Authenticating Agent      61   

SECTION 613.

   Escrow Authorization      62   

 

-ii-



--------------------------------------------------------------------------------

          Page      ARTICLE SEVEN       HOLDERS LISTS AND REPORTS BY TRUSTEE AND
COMPANY   

SECTION 701.

   Company to Furnish Trustee Names and Addresses      63   

SECTION 702.

   Disclosure of Names and Addresses of Holders      63   

SECTION 703.

   Reports by Trustee      63       ARTICLE EIGHT      

MERGER, CONSOLIDATION OR SALE

OF ALL OR SUBSTANTIALLY ALL ASSETS

  

SECTION 801.

   Company May Consolidate, Etc., Only on Certain Terms      64   

SECTION 802.

   Guarantors May Consolidate, Etc., Only on Certain Terms      65   

SECTION 803.

   Successor Substituted      65       ARTICLE NINE       SUPPLEMENTAL
INDENTURES   

SECTION 901.

   Amendments or Supplements Without Consent of Holders      66   

SECTION 902.

   Amendments, Supplements or Waivers with Consent of Holders      67   

SECTION 903.

   Execution of Amendments, Supplements or Waivers      68   

SECTION 904.

   Effect of Amendments, Supplements or Waivers      68   

SECTION 905.

   Compliance with Trust Indenture Act      68   

SECTION 906.

   Reference in Notes to Supplemental Indentures      68   

SECTION 907.

   Notice of Supplemental Indentures      68       ARTICLE TEN       COVENANTS
  

SECTION 1001.

   Payment of Principal, Premium, if any, and Interest      69   

SECTION 1002.

   Maintenance of Office or Agency      69   

SECTION 1003.

   Money for Notes Payments to Be Held in Trust      69   

SECTION 1004.

   Corporate Existence      70   

SECTION 1005.

   Payment of Taxes and Other Claims      70   

SECTION 1006.

   Maintenance of Properties      70   

SECTION 1007.

   Insurance      71   

SECTION 1008.

   Statement by Officers as to Default      71   

SECTION 1009.

   Reports and Other Information      71   

SECTION 1010.

   Limitation on Restricted Payments      73   

SECTION 1011.

   Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
     80   

SECTION 1012.

   Liens      85   

SECTION 1013.

   Limitations on Transactions with Affiliates      86   

SECTION 1014.

   Limitations on Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries      88   

SECTION 1015.

   Limitation on Guarantees of Indebtedness by Restricted Subsidiaries      90
  

SECTION 1016.

   Change of Control      91   

SECTION 1017.

   Asset Sales      92   

 

-iii-



--------------------------------------------------------------------------------

          Page  

SECTION 1018.

   Special Interest Notice      95   

SECTION 1019.

   Suspension of Covenants      96   

SECTION 1020.

   Activities Prior to Consummation of the Acquisition      97       ARTICLE
ELEVEN       REDEMPTION OF NOTES   

SECTION 1101.

   Right of Redemption      97   

SECTION 1102.

   Applicability of Article      98   

SECTION 1103.

   Election to Redeem; Notice to Trustee      98   

SECTION 1104.

   Selection by Trustee of Notes to Be Redeemed      98   

SECTION 1105.

   Notice of Redemption      99   

SECTION 1106.

   Deposit of Redemption Price      100   

SECTION 1107.

   Notes Payable on Redemption Date      100   

SECTION 1108.

   Notes Redeemed in Part      100   

SECTION 1109.

   Special Redemption      100       ARTICLE TWELVE       GUARANTEES   

SECTION 1201.

   Guarantees      101   

SECTION 1202.

   Severability      102   

SECTION 1203.

   Restricted Subsidiaries      102   

SECTION 1204.

   Limitation of Guarantors’ Liability      102   

SECTION 1205.

   Contribution      103   

SECTION 1206.

   Subrogation      103   

SECTION 1207.

   Reinstatement      103   

SECTION 1208.

   Release of a Guarantor      103   

SECTION 1209.

   Benefits Acknowledged      104       ARTICLE THIRTEEN       LEGAL DEFEASANCE
AND COVENANT DEFEASANCE   

SECTION 1301.

   Company’s Option to Effect Legal Defeasance or Covenant Defeasance      104
  

SECTION 1302.

   Legal Defeasance and Discharge      104   

SECTION 1303.

   Covenant Defeasance      104   

SECTION 1304.

   Conditions to Legal Defeasance or Covenant Defeasance      105   

SECTION 1305.

   Deposited Money and Government Securities To Be Held in Trust Other
Miscellaneous Provisions      106   

SECTION 1306.

   Reinstatement      106   

 

-iv-



--------------------------------------------------------------------------------

APPENDIX & EXHIBITS

 

ANNEX I

     –       Rule 144A / Regulation S / IAI Appendix

EXHIBIT 1 to Rule 144A / Regulation S / IAI Appendix – Form of Initial Note

EXHIBIT 2 to Rule 144A / Regulation S / IAI Appendix – Form of Transferee

Letter of Representation

EXHIBIT A

     –       Form of Exchange Security or Private Exchange Security

EXHIBIT B

     –       Form of Notation of Guarantee

EXHIBIT C

     –       Form of Supplemental Indenture to Be Delivered by Subsequent
Guarantors

EXHIBIT D

     –       Form of Supplemental Indenture to Be Delivered on Effective Date

EXHIBIT E

     –       Form of Incumbency Certificate

 

-v-



--------------------------------------------------------------------------------

INDENTURE dated as of February 16, 2011 (this “Indenture”), between BLUE MERGER
SUB INC., a Delaware corporation (the “Company”), and THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., as Trustee (the “Trustee”).

RECITALS OF THE COMPANY

The Company has duly authorized the creation of an issue of (i) 7.625% Senior
Notes due 2019 issued on the date hereof (the “Initial Notes”) and (ii) if and
when issued as required by the Registration Rights Agreement (as defined herein)
the Exchange Notes (collectively with the Initial Notes, the “Notes”) and to
provide therefor the Company has duly authorized the execution and delivery of
this Indenture.

All things necessary have been done to make the Notes, when executed by the
Company and authenticated and delivered hereunder and duly issued by the
Company, the valid and legally binding obligations of the Company and to make
this Indenture a valid and legally binding agreement of the Company, in
accordance with their and its terms.

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

For and in consideration of the premises and the purchase of the Notes by the
Holders thereof, it is mutually covenanted and agreed, for the equal and ratable
benefit of all Holders, as follows:

ARTICLE ONE

DEFINITIONS AND OTHER PROVISIONS

OF GENERAL APPLICATION

SECTION 101. Rules of Construction and Incorporation by Reference of Trust
Indenture Act.

(a) For all purposes of this Indenture, except as otherwise expressly provided
or unless the context otherwise requires:

(1) the terms defined in this Article have the meanings assigned to them in this
Article, and words in the singular include the plural and words in the plural
include the singular;

(2) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with GAAP (as herein defined);

(3) the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision;

(4) all references to Articles, Sections, Exhibits and Appendices shall be
construed to refer to Articles and Sections of, and Exhibits and Appendices to,
this Indenture;

(5) “or” is not exclusive;

(6) “including” means including without limitation;

(7) all references to the date the Notes were originally issued shall refer to
the Issue Date; and

 

-1-



--------------------------------------------------------------------------------

(8) all references, in any context, to any interest or other amount payable on
or with respect to the Notes shall be deemed to include any Special Interest (as
herein defined) pursuant to the Registration Rights Agreement.

(b) This Indenture is subject to the mandatory provisions of the TIA (as herein
defined) which are incorporated by reference in and made a part of this
Indenture. The following TIA terms have the following meanings:

(1) “Commission” means the SEC;

(2) “indenture securities” means the Notes and the Guarantees;

(3) “indenture security holder” means a Holder;

(4) “indenture to be qualified” means this Indenture;

(5) “indenture trustee” or “institutional trustee” means the Trustee; and

(6) “obligor” on the indenture securities means the Company, each Guarantor and
any other obligor on the indenture securities.

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule have the meanings
assigned to them by such definitions.

SECTION 102. Definitions.

“ACH” means Automated Clearing House.

“Acquired Indebtedness” means, with respect to any specified Person,

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Acquisition” means the transactions contemplated by the Merger Agreement.

“Act”, when used with respect to any Holder, has the meaning specified in
Section 105 of this Indenture.

“Additional Notes” means any Notes issued by the Company pursuant to
Section 312.

“Adjusted Net Assets” has the meaning specified in Section 1205 of this
Indenture.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”

 

-2-



--------------------------------------------------------------------------------

and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliate Transaction” has the meaning specified in Section 1013 of this
Indenture.

“Agent” means any Note Registrar, co-registrar, Paying Agent or additional
paying agent.

“Appendix” has the meaning specified in Section 201 of this Indenture.

“Applicable Premium” means, with respect to any Note on any Redemption Date, the
greater of:

(1) 1.0% of the principal amount of such Note; and

(2) the excess, if any, of:

(A) the present value at such Redemption Date of (i) the Redemption Price of the
Note at February 15, 2014 (such Redemption Price being set forth in the table
appearing in Section 1101), plus (ii) all required interest payments due on the
Note through February 15, 2014 (excluding accrued but unpaid interest to the
Redemption Date), computed using a discount rate equal to the Treasury Rate as
of such Redemption Date plus 50 basis points; over

(B) the principal amount of such Note.

“Applicable Ratio Calculation Date” means the applicable date of calculation for
(y) the Consolidated Secured Debt Ratio or (z) the Fixed Charge Coverage Ratio,
as the case may be.

“Applicable Ratio Measurement Period” means the most recently ended four fiscal
quarters immediately preceding the Applicable Ratio Calculation Date for which
internal financial statements are available.

In the event that the Company or any Restricted Subsidiary incurs, assumes,
guarantees, redeems or issues any item included in the definition of
“Consolidated Total Secured Indebtedness”, subsequent to the commencement of the
Applicable Ratio Measurement Period for which the Consolidated Secured Debt
Ratio is being calculated but prior to or simultaneous with the Applicable Ratio
Calculation Date, then the Consolidated Secured Debt Ratio shall be calculated
to give pro forma effect to such incurrence, assumption, guarantee, redemption
or issuance of the item in question, as if the same had occurred at the
beginning of the Applicable Ratio Measurement Period. In addition to the
foregoing, any computations or pro forma calculations made pursuant to the
“Consolidated Secured Debt Ratio” definition shall be made on a pro forma basis
in the same manner as the pro forma adjustments required in determining the
Fixed Charge Coverage Ratio.

“Asset Sale” means:

(1) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Company or any
Restricted Subsidiary (each referred to in this definition as a “disposition”),
or

 

-3-



--------------------------------------------------------------------------------

(2) the issuance or sale of Equity Interests of any Restricted Subsidiary (other
than preferred stock of Restricted Subsidiaries issued in compliance with the
covenant described under Section 1011), whether in a single transaction or a
series of related transactions, in each case, other than:

(A) any disposition of Cash Equivalents or Investment Grade Securities or
obsolete or worn out equipment in the ordinary course of business, or any
disposition of inventory or goods (or other assets) held for sale or no longer
used in the ordinary course of business;

(B) the disposition of all or substantially all of the assets of the Company in
a manner permitted pursuant to Section 801 or any disposition that constitutes a
Change of Control pursuant to this Indenture;

(C) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 1010;

(D) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of transactions with an
aggregate Fair Market Value of less than $25.0 million;

(E) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary of the Company to the Company or by the Company or a
Restricted Subsidiary of the Company to another Restricted Subsidiary;

(F) to the extent allowable under Section 1031 of the Internal Revenue Code of
1986, any exchange of like property (excluding any boot thereon) for use in a
Similar Business;

(G) the lease, assignment, sub-lease, license or sub-license of any real or
personal property in the ordinary course of business;

(H) any issuance, sale or pledge of Equity Interests in, or Indebtedness or
other securities of, an Unrestricted Subsidiary;

(I) foreclosures, condemnation or any similar action on assets;

(J) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

(K) any financing transaction with respect to property built or acquired by the
Company or any Restricted Subsidiary after the Effective Date, including Sale
and Lease-Back Transactions and asset securitizations permitted by this
Indenture;

(L) any surrender or waiver of contractual rights or the settlement, release or
surrender of contractual rights or other litigation claims in the ordinary
course of business;

(M) the sale or discount of inventory, accounts receivable or notes receivable
in the ordinary course of business or the conversion of accounts receivable to
notes receivable;

 

-4-



--------------------------------------------------------------------------------

(N) the licensing or sub-licensing of intellectual property or other general
intangibles in the ordinary course of business, other than the licensing of
intellectual property on a long-term basis;

(O) the unwinding of any Hedging Obligations;

(P) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(Q) the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of the Company are
not material to the conduct of the business of the Company and its Restricted
Subsidiaries taken as a whole; and

(R) the issuance of directors’ qualifying shares and shares issued to foreign
nationals as required by applicable law.

“Asset Sale Proceeds Application Period” has the meaning specified in
Section 1017 of this Indenture.

“Asset Sale Offer” has the meaning specified in Section 1017 of this Indenture.

“Bank Products” means any facilities or services related to cash management,
including treasury, depository, overdraft, credit or debit card, purchase card,
electronic funds transfer and other cash management arrangements and commercial
credit card and merchant card services.

“Bankruptcy Law” means Title 11, United States Bankruptcy Code of 1978, as
amended, or any similar United States federal or state law relating to
bankruptcy, insolvency, receivership, winding-up, liquidation, reorganization or
relief of debtors or any amendment to, succession to or change in any such law.

“Board of Directors” means, with respect to any Person, either the board of
directors of such Person or any duly authorized committee of such board.

“Board Resolution” means, with respect to the Company, a duly adopted resolution
of the Board of Directors of the Company or any committee thereof.

“Borrowing Base” means 85% of the book value of the receivables and 75% of the
book value of the inventory of the Company and the Restricted Subsidiaries.

“Business Day” means each day which is not a Legal Holiday.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock,

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock,

 

-5-



--------------------------------------------------------------------------------

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited), and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Cash Equivalents” means:

(1) United States dollars,

(2) Canadian dollars,

(3)  (A) euro or any national currency of any participating member state in the
European Union, or

(B) in the case of any Foreign Subsidiary that is a Restricted Subsidiary, such
local currencies held by them from time to time in the ordinary course of
business,

(4) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition,

(5) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any commercial bank having capital and surplus of not less
than $250.0 million in the case of United States banks and $100.0 million (or
the U.S. dollar equivalent as of the date of determination) in the case of
foreign banks,

(6) repurchase obligations for underlying securities of the types described in
clauses (4) and (5) above, entered into with any financial institution meeting
the qualifications specified in clause (5) above,

(7) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 12 months after the date of creation thereof,

(8) marketable short term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) and in each case maturing within 12 months after the
date of creation thereof,

(9) investment funds investing 95% of their assets in securities of the types
described in clauses (1) through (8) above and (10) and (11) below,

(10) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States of America or any political subdivision or taxing
authority thereof having

 

-6-



--------------------------------------------------------------------------------

one of the two highest rating categories obtainable from either Moody’s or S&P
with maturities of 24 months or less from the date of acquisition, and

(11) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 12 months or
less from the date of acquisition.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) through
(3) above; provided that such amounts are converted into any currency listed in
clauses (1) through (3) above, as promptly as practicable and in any event
within ten Business Days following the receipt of such amounts.

“Cash Management Services” means any of the following to the extent not
constituting a line of credit (other than an overnight overdraft facility that
is not in default): ACH transactions, treasury and/or cash management services,
including, without limitation, controlled disbursement services, overdraft
facilities, foreign exchange facilities, deposit and other accounts and merchant
services.

“Change of Control” means the occurrence of any of the following after the
Effective Date:

(1) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Company and its Subsidiaries,
taken as a whole, to any Person other than a Permitted Holder; or

(2) at any time, the Company becomes aware of (by way of a report or any other
filing pursuant to Section 13(d) of the Exchange Act, proxy, vote, written
notice or otherwise) the acquisition by any Person or group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, or any successor provision), other than the Permitted Holders, in
a single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 50% or more of the total voting power of the Voting Stock of the
Company, Holdings or any other direct or indirect parent company of the Company.

“Change of Control Offer” has the meaning specified in Section 1016 of this
Indenture.

“Change of Control Payment” has the meaning specified in Section 1016 of this
Indenture.

“Change of Control Payment Date” has the meaning specified in Section 1016 of
this Indenture.

“Common Stock” means, with respect to any Person, any and all shares, interests,
participations and other equivalents (however designated, whether voting or non
voting) of such Person’s common stock, whether now outstanding or issued after
the date of this Indenture, and includes all series and classes of such common
stock.

“Company” means the Person named as the “Company” in the first paragraph of this
Indenture, until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.

 

-7-



--------------------------------------------------------------------------------

“Company Request” or “Company Order” means a written request or order signed in
the name of the Company by two Officers or one Officer and either an Assistant
Treasurer or an Assistant Secretary of the Company, and delivered to the
Trustee.

“consolidated” or “Consolidated” means, with respect to any Person, such Person
on a consolidated basis in accordance with GAAP, but excluding from such
consolidation any Unrestricted Subsidiary as if such Unrestricted Subsidiary
were not an Affiliate of such Person.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs,
capitalized expenditures, customer acquisition costs and incentive payments,
conversion costs and contract acquisition costs of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount or premium resulting from the issuance of Indebtedness at less than or
greater than par, as applicable, other than with respect to Indebtedness issued
in connection with the Transactions, (b) all commissions, discounts and other
fees and charges owed with respect to letters of credit or bankers acceptances,
(c) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (d) the interest
component of Capitalized Lease Obligations and (e) net payments, if any,
pursuant to interest rate Hedging Obligations with respect to Indebtedness, and
excluding (t) accretion or accrual of discounted liabilities not constituting
Indebtedness, (u) interest expense attributable to a parent entity resulting
from push-down accounting, (v) any expense resulting from the discounting of
Indebtedness in connection with the application of recapitalization or purchase
accounting, (w) any Additional Interest and any comparable “additional interest”
with respect to other securities, (x) amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses, and original issue discount
with respect to Indebtedness issued in connection with the Transactions, (y) any
expensing of bridge, commitment and other financing fees and (z) commissions,
discounts, yield and other fees and charges (including any interest expense)
related to any Receivables Facility); plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, less

(3) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income, of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication,

 

-8-



--------------------------------------------------------------------------------

(1) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transactions to the extent incurred on or prior to the date that
is the one year anniversary of the Issue Date) severance, relocation costs, new
product introductions and one-time compensation charges shall be excluded,

(2) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period,

(3) any after-tax effect of income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations shall be excluded,

(4) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the Board of Directors of the Company,
shall be excluded,

(5) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Company shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash or
Cash Equivalents) to the referent Person or a Restricted Subsidiary thereof in
respect of such period,

(6) solely for the purpose of determining the amount available for Restricted
Payments under clause (C)(1) of Section 1010(a), the Net Income for such period
of any Restricted Subsidiary (other than any Guarantor) shall be excluded if the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of its Net Income is not at the date of determination wholly
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
(x) such restriction with respect to the payment of dividends or similar
distributions has been legally waived or (y) such restriction is permitted by
Section 1014; provided that Consolidated Net Income of the Company shall be
increased by the amount of dividends or other distributions or other payments
actually paid in cash (or to the extent converted into cash or Cash Equivalents)
to the Company or a Restricted Subsidiary thereof in respect of such period, to
the extent not already included therein,

(7) effects of adjustments (including the effects of such adjustments pushed
down to the Company and its Restricted Subsidiaries) in any line item in such
Person’s consolidated financial statements required or permitted by ASC 805 and
ASC 350 (formerly Financial Accounting Standards Board Statement Nos. 141 and
142, respectively) resulting from the application of purchase accounting in
relation to the Transactions and any acquisition that is consummated after the
Effective Date or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,

(8) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments (including
deferred financing costs written off and premiums paid) shall be excluded,

 

-9-



--------------------------------------------------------------------------------

(9) any impairment charge, asset or write-down or write-off pursuant to ASC 350
and ASC 360 (formerly Financial Accounting Standards Board Statement Nos. 142
and 144, respectively) and the amortization of intangibles arising pursuant to
ASC 805 (formerly Financial Accounting Standards Board Statement No. 141) shall
be excluded,

(10) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, phantom equity, stock options, restricted stock
or other rights to officers, directors or employees shall be excluded,

(11) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
recapitalization, Asset Sale, issuance or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Issue Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction shall be excluded,

(12) accruals and reserves that are established or adjusted within twelve months
after the Issue Date that are so required to be established as a result of the
Transactions in accordance with GAAP, or changes as a result of adoption or
modification of accounting policies, shall be excluded,

(13) to the extent covered by insurance and actually reimbursed, or, so long as
the Company has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (a) not denied by the applicable carrier in writing within
180 days and (b) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within 365 days), losses and expenses with respect to liability or casualty
events or business interruption shall be excluded,

(14) any non-cash SFAS 133 (or such successor provision) income (or loss)
related to Hedging Obligations, and

(15) any deferred tax expense associated with tax deductions or net operating
losses arising as a result of the Transactions, or the release of any valuation
allowance related to such item, shall be excluded.

Notwithstanding the foregoing, for the purpose of Section 1010 only (other than
clause (C)(4) of Section 1010(a)), there shall be excluded from Consolidated Net
Income any income arising from any sale or other disposition of Restricted
Investments made by the Company and the Restricted Subsidiaries, any repurchases
and redemptions of Restricted Investments from the Company and the Restricted
Subsidiaries, any repayments of loans and advances which constitute Restricted
Investments by the Company or any Restricted Subsidiary, any sale of the stock
of an Unrestricted Subsidiary or any distribution or dividend from an
Unrestricted Subsidiary, in each case, only to the extent such amounts increase
the amount of Restricted Payments permitted under such covenant pursuant to
clause (C)(4) of Section 1010(a).

“Consolidated Secured Debt Ratio” means, for any period, the ratio of
(1) Consolidated Total Secured Indebtedness as of the Applicable Ratio
Calculation Date minus cash and Cash Equivalents of the Company and its
Restricted Subsidiaries in an aggregate amount not to exceed $100.0 million to
(2) EBITDA of the Company for the Applicable Ratio Measurement Period; provided
that, for purposes

 

-10-



--------------------------------------------------------------------------------

of the calculation of the Consolidated Secured Debt Ratio, in connection with
the Incurrence of any Lien pursuant to clause (20) of the definition of
“Permitted Liens”, the Company may elect, pursuant to an Officers’ Certificate
delivered to the Trustee, to treat all or any portion of the commitment under
any Indebtedness which is to be secured by such Lien as being Incurred as of the
Applicable Ratio Calculation Date and any subsequent Incurrence of Indebtedness
under such commitment that was so treated shall not be deemed, for purposes of
this calculation, to be an Incurrence of additional Indebtedness or an
additional Lien at such subsequent time, in each case with such pro forma
adjustments to Consolidated Total Secured Indebtedness and EBITDA as are
appropriate and consistent with the pro forma adjustment provisions set forth in
the definition of “Fixed Charge Coverage Ratio”.

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (1) the aggregate amount of all outstanding
Indebtedness of the Company and the Restricted Subsidiaries on a consolidated
basis consisting of Indebtedness for borrowed money, Obligations in respect of
Capitalized Lease Obligations and debt obligations evidenced by promissory notes
and similar instruments, and (2) the aggregate amount of all outstanding
Disqualified Stock of the Company and all preferred stock of the Restricted
Subsidiaries, with the amount of such Disqualified Stock and preferred stock
equal to the greater of their respective voluntary or involuntary liquidation
preferences and their Maximum Fixed Repurchase Prices, in each case, determined
on a consolidated basis in accordance with GAAP.

For purposes hereof, the “Maximum Fixed Repurchase Price” of any Disqualified
Stock or preferred stock means the price at which such Disqualified Stock or
preferred stock could be redeemed or repurchased by the issuer thereof in
accordance with its terms or, if such Disqualified Stock or preferred stock
cannot be so redeemed or repurchased, the Fair Market Value of such Disqualified
Stock or preferred stock, in each case, determined on any date on which
Consolidated Total Indebtedness shall be required to be determined; provided
that the amount of any Indebtedness outstanding under the Revolving Credit
Facility on any date shall be deemed to be the average daily amount of such
Indebtedness thereunder for the most recent twelve month period ending on such
date (or, prior to the one year anniversary of the Effective Date, during the
period from the Effective Date to such date).

“Consolidated Total Secured Indebtedness” means, as at any date of
determination, the amount of Consolidated Total Indebtedness that is Secured
Indebtedness as of such date.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds:

(A) for the purchase or payment of any such primary obligation, or

(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

 

-11-



--------------------------------------------------------------------------------

“Corporate Trust Office” means the principal corporate trust office of the
Trustee, at which at any particular time its corporate trust business shall be
administered, which office at the date of execution of this Indenture is located
at The Bank of New York Mellon Trust Company, N.A., 700 South Flower Street,
Suite 500, Los Angeles, CA 90017, Attn: Corporate Unit, except that with respect
to presentation of the Notes for payment or for registration of transfer or
exchange, such term shall mean the office or agency of the Trustee at which, at
any particular time, its corporate agency business shall be conducted.

“Covenant Defeasance” has the meaning specified in Section 1303 of this
Indenture.

“Covenant Suspension Event” has the meaning specified in Section 1019(a) of this
Indenture.

“Credit Facilities” means, with respect to the Company or any Restricted
Subsidiary, one or more debt facilities, including the Senior Credit Facilities,
or other financing arrangements (including, without limitation, commercial paper
facilities with banks or other institutional lenders or investors or indentures)
providing for revolving credit loans, term loans, letters of credit or other
long-term indebtedness, including any notes, mortgages, guarantees, collateral
documents, instruments and agreements executed in connection therewith, and any
amendments, supplements, modifications, extensions, renewals, restatements or
refundings thereof and any indentures or credit facilities or commercial paper
facilities with banks or other institutional lenders or investors that Refinance
any part of the loans, notes or other securities, other credit facilities or
commitments thereunder, including any such Refinancing facility or indenture
that increases the amount borrowable thereunder or alters the maturity thereof
(provided that such increase in borrowings is permitted under Section 1011) or
adds Restricted Subsidiaries as additional borrowers or guarantors thereunder
and whether by the same or any other agent, lender or group of lenders.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Defaulted Interest” has the meaning specified in Section 306(b) of this
Indenture.

“Depositary” means The Depository Trust Company, its nominees and their
respective successors.

“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Company or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officers’ Certificate, setting forth the basis of such valuation,
executed by a senior vice president and the principal financial officer of the
Company, less the amount of cash or Cash Equivalents received in connection with
a subsequent sale of such Designated Non-cash Consideration.

“Designated Preferred Stock” means preferred stock of the Company, Holdings or
any other direct or indirect parent company of the Company (in each case other
than Disqualified Stock) that is issued for cash (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Company or any of its Subsidiaries) and is so designated as Designated Preferred
Stock, pursuant to an Officers’ Certificate executed by a senior vice president
and the principal financial officer of the Company or the applicable parent
company thereof, as the case may be, on the issuance date thereof, the cash
proceeds of which are excluded from the calculation set forth in clause (C) of
Section 1010(a).

 

-12-



--------------------------------------------------------------------------------

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable, other than as a result of a
change of control or asset sale, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, other than as a
result of a change of control or asset sale, in whole or in part, in each case,
prior to the date 91 days after the earlier of the maturity date of the Notes or
the date the Notes are no longer outstanding; provided, that if such Capital
Stock is issued to any plan for the benefit of employees of the Company or its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Company or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

“Domestic Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person other than a Foreign Subsidiary.

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period

(1) increased (without duplication) by:

(A) provision for taxes based on income or profits or capital, including,
without limitation, state, franchise, excise and similar taxes and foreign
withholding taxes of such Person paid or accrued during such period deducted,
including any penalties and interest relating to any tax examinations (and not
added back) in computing Consolidated Net Income, plus

(B) Fixed Charges of such Person for such period (including (x) net losses or
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk and (y) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges),
together with items excluded from the definition of “Consolidated Interest
Expense” pursuant to clauses 1(u) through 1(z) thereof, to the extent the same
were deducted (and not added back) in calculating such Consolidated Net Income,
plus

(C) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted in computing Consolidated Net
Income, plus

(D) any expenses or charges (other than depreciation or amortization expense)
related to any Equity Offering, Permitted Investment, acquisition, disposition,
recapitalization or the incurrence of Indebtedness permitted to be incurred by
this Indenture (including a refinancing thereof) (whether or not successful),
including (i) such fees, expenses or charges related to the offering of the
Notes and the Senior Credit Facilities and (ii) any amendment or other
modification of the Notes and, in each case, deducted in computing Consolidated
Net Income, plus

(E) the amount of any restructuring charge or reserve or non-recurring
integration costs deducted (and not added back) in such period in computing
Consolidated Net Income, including any one-time costs incurred in connection
with acquisitions after the Effective Date and costs related to the closure
and/or consolidation of facilities, plus

 

-13-



--------------------------------------------------------------------------------

(F) any other non-cash charges, including any write off or write downs, reducing
Consolidated Net Income for such period, excluding any such charge that
represents an accrual or reserve for a cash expenditure for a future period,
plus

(G) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary deducted (and not added back) in such period in calculating
Consolidated Net Income, plus

(H) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Investors or any of their respective Affiliates,
plus

(I) expenses consisting of internal software development costs that are expensed
during the period but could have been capitalized under alternative accounting
policies in accordance with GAAP, plus

(J) costs of surety bonds incurred in such period in connection with financing
activities, plus

(K) the amount of net cost savings and synergies projected by the Company in
good faith to be realized as a result of specified actions taken or to be taken
prior to or during such period (which cost savings or synergies shall be subject
only to certification by management of the Company and shall be calculated on a
pro forma basis as though such cost savings or synergies had been realized on
the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that (A) such cost savings or
synergies are reasonably identifiable and factually supportable, (B) such
actions have been taken or are to be taken within 12 months after the date of
determination to take such action and (C) no cost savings or synergies shall be
added pursuant to this clause (K) to the extent duplicative of any expenses or
charges relating to such cost savings or revenue enhancements that are included
in clause (L) or (R) below with respect to such period, plus

(L) business optimization expenses (including consolidation initiatives,
severance costs and other costs relating to initiatives aimed at profitability
improvement), plus

(M) restructuring charges or reserves (including restructuring costs related to
acquisitions after the Effective Date and to closure and/or consolidation of
facilities and to exiting lines of business), plus

(N) the amount of loss or discount on sale of receivables and related assets to
the Receivables Subsidiary in connection with a Receivables Facility, plus

(O) any costs or expense incurred by the Company or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Company or net cash proceeds of
an issuance of Equity Interest of the Company (other than Disqualified Stock)
solely to the extent that such net cash proceeds are excluded from the
calculation set forth in clause (C) of Section 1010(a); and have not

 

-14-



--------------------------------------------------------------------------------

been relied on for purposes of any incurrence of Indebtedness pursuant to clause
(12)(b) of Section 1011(b), plus

(P) the amount of expenses relating to payments made to option holders of any
direct or indirect parent company of the Company or any of its direct or
indirect parent companies in connection with, or as a result of, any
distribution being made to shareholders of such Person or its direct or indirect
parent companies, which payments are being made to compensate such option
holders as though they were shareholders at the time of, and entitled to share
in, such distribution, in each case to the extent permitted under the Indenture,
plus

(Q) with respect to any joint venture, an amount equal to the proportion of
those items described in clauses (A) and (C) above relating to such joint
venture corresponding to the Company’s and the Restricted Subsidiaries’
proportionate share of such joint venture’s Consolidated Net Income (determined
as if such joint venture were a Restricted Subsidiary), plus

(R) the amount of any loss attributable to a new plant or facility until the
date that is 12 months after the date of commencement of construction or the
date of acquisition thereof, as the case may be; provided that (A) such losses
are reasonably identifiable and factually supportable and certified by a
responsible officer of the Company, (B) losses attributable to such plant or
facility after 12 months from the date of commencement of construction or the
date of acquisition of such plant or facility, as the case may be, shall not be
included in this clause (R) and (C) no amounts shall be added pursuant to this
clause (R) to the extent duplicative of any expenses or charges relating to such
cost savings or revenue enhancements that are included in clauses (K) or
(L) above with respect to such period, and

(2) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges that reduced EBITDA in any prior period; and

(3) increased or decreased by (without duplication):

(A) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange risk
and revaluations of intercompany balances), plus or minus, as the case may be

(B) any net gain or loss resulting in such period from Hedging Obligations, and
the application of Financial Accounting Standards Codification
No. 815—Derivatives and Hedging, plus or minus, as the case may be

(C) without duplication, the Historical Adjustments incurred in such period.

Notwithstanding the foregoing, the aggregate amount of addbacks made pursuant to
subclauses (K), (L) and (R) of clause (1) above in any four fiscal quarter
period shall not exceed 15% of EBITDA (prior to giving effect to such addbacks)
for such four fiscal quarter period.

 

-15-



--------------------------------------------------------------------------------

“Effective Date” means, (x) if the Acquisition is consummated on the Issue Date,
the Issue Date and (y) otherwise, the Escrow Release Date.

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Equity Offering” means any public or private sale of common stock or preferred
stock of the Company, Holdings or any other direct or indirect parent company of
the Company (excluding Disqualified Stock), other than

(1) public offerings with respect to the Company’s or any of its direct or
indirect parent company’s (including Holdings) common stock registered on Form
S-8;

(2) issuances to any Subsidiary of the Company; and

(3) any such public or private sale that constitutes an Excluded Contribution.

“Escrow Account” has the meaning set forth in the Escrow Agreement.

“Escrow Agent” means The Bank of New York Mellon Trust Company, N.A., as escrow
agent under the Escrow Agreement or any successor escrow agent as set forth in
the Escrow Agreement.

“Escrow Agreement” means the Escrow Agreement to be dated as of the Issue Date,
among the Company, the Trustee and the Escrow Agent, as amended, supplemented,
modified, extended, renewed, restated or replaced in whole or in part from time
to time.

“Escrow Release Date” has the meaning set forth in the Escrow Agreement.

“Escrow Termination Notice” has the meaning set forth in the Escrow Agreement.

“Escrowed Funds” has the meaning set forth in the Escrow Agreement.

“euro” means the single currency of participating member states of the EMU.

“Event of Default” has the meaning specified in Section 501 of this Indenture.

“Excess Proceeds” has the meaning specified in Section 1017 of this Indenture.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Exchange Notes” means the Notes that are identical in all material respects to
the Initial Notes issued in an Exchange Offer in accordance with Annex I hereof
and the Registration Rights Agreement.

“Exchange Offer” means the Exchange Offer as defined in the Registration Rights
Agreement.

 

-16-



--------------------------------------------------------------------------------

“Exchange Offer Registration Statement” means the Exchange Offer Registration
Statement as defined in the Registration Rights Agreement.

“Excluded Contribution” means net cash proceeds, the Fair Market Value of
marketable securities or the Fair Market Value of Qualified Proceeds received by
the Company from:

(1) contributions to its common equity capital, and

(2) the sale (other than to a Subsidiary of the Company or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Company) of Capital Stock (other than Disqualified
Stock and Designated Preferred Stock) of the Company,

in each case designated as Excluded Contributions pursuant to an Officers’
Certificate executed by a senior vice president and the principal financial
officer of the Company on the date such capital contributions are made or the
date such Equity Interests are sold, as the case may be, which are excluded from
the calculation set forth in clause (C) of Section 1010(a).

“Existing Indebtedness” means Indebtedness of the Company or any Restricted
Subsidiary in existence on the Effective Date, plus interest accruing thereon.

“Existing Notes” means Del Monte Corporation’s 6 3/4% Senior Subordinated Notes
due 2015 and 7 1/2% Senior Subordinated Notes due 2019.

“Fair Market Value” means, with respect to any Investment, asset or property,
the fair market value of such Investment, asset or property, determined in good
faith by senior management or the Board of Directors of the Company, whose
determination will be conclusive for all purposes under this Indenture and the
Notes and, if the Fair Market Value is determined to exceed $15.0 million, will
be evidenced by a Board Resolution; provided that, for the purposes of clause
(C)(5) of Section 1010(a), if the Fair Market Value of the Investment in the
Unrestricted Subsidiary in question is so determined to be in excess of $50.0
million, such determination must be confirmed in writing by an independent
investment banking firm of nationally recognized standing.

“Fixed Charge Coverage Ratio” means, with respect to any Person as of any
Applicable Ratio Calculation Date, the ratio of (1) EBITDA of such Person for
the Applicable Ratio Measurement Period to (2) the Fixed Charges of such Person
for such Applicable Ratio Measurement Period. In the event that the Company or
any Restricted Subsidiary incurs, assumes, guarantees or redeems any
Indebtedness or issues or redeems Disqualified Stock or preferred stock
subsequent to the commencement of the Applicable Ratio Measurement Period but
prior to or simultaneously with the Applicable Ratio Calculation Date, then the
Fixed Charge Coverage Ratio shall be calculated giving pro forma effect to such
incurrence, assumption, guarantee or redemption of Indebtedness, or such
issuance or redemption of Disqualified Stock or preferred stock (in each case,
including a pro forma application of the net proceeds therefrom), as if the same
had occurred at the beginning of the Applicable Ratio Measurement Period.

For purposes of calculating the Fixed Charge Coverage Ratio, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by the Company or any
Restricted Subsidiary during the Applicable Ratio Measurement Period or
subsequent to such Applicable Ratio Measurement Period and on or prior to or
simultaneously with the Applicable Ratio Calculation Date shall be calculated on
a pro forma basis assuming that all such Investments, acquisitions,
dispositions, mergers, consolidations and disposed operations (and the change in
any associated fixed charge obligations and the change in EBITDA resulting
therefrom) had occurred on the first day of the Applicable Ratio Measurement
Period. If since the beginning of such period

 

-17-



--------------------------------------------------------------------------------

any Person (that subsequently became a Restricted Subsidiary or was merged with
or into the Company or any Restricted Subsidiary since the beginning of such
period) shall have made any Investment, acquisition, disposition, merger,
consolidation or disposed operation that would have required adjustment pursuant
to this definition, then the Fixed Charge Coverage Ratio shall be calculated
giving pro forma effect thereto for such Applicable Ratio Measurement Period as
if such Investment, acquisition, disposition, merger, consolidation or disposed
operation had occurred at the beginning of the Applicable Ratio Measurement
Period.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Company (and may include, for
the avoidance of doubt, cost savings and operating expense reductions resulting
from such Investment, acquisition, merger or consolidation which is being given
pro forma effect that have been or are expected to be realized). If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the Applicable Ratio Calculation Date had been the applicable rate for
the entire period (taking into account any Hedging Obligations applicable to
such Indebtedness). Interest on a Capitalized Lease Obligation shall be deemed
to accrue at an interest rate reasonably determined by a responsible financial
or accounting officer of the Company to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be deemed to have been based upon the rate actually
chosen or, if none, then based upon such optional rate chosen as the Company may
designate.

“Fixed Charges” means, with respect to any Person for any period, the sum of

(1) Consolidated Interest Expense of such Person for such period,

(2) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock (including any Designated Preferred Stock) or any
Refunding Capital Stock of such Person made during such period, and

(3) all cash dividend payments (excluding items eliminated in consolidation) on
any series of Disqualified Stock made during such period.

“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States, any state thereof or the District of Columbia and any
Restricted Subsidiary of such Foreign Subsidiary.

“Funding Guarantor” has the meaning specified in Section 1205 of this Indenture.

“GAAP” means generally accepted accounting principles in the United States which
are in effect on the Effective Date.

“Government Securities” means securities that are:

(1) direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged, or

 

-18-



--------------------------------------------------------------------------------

(2) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America,

which, in either case, are not callable or redeemable at the option of the
issuers thereof, and shall also include a depository receipt issued by a bank
(as defined in Section 3(a)(2) of the Securities Act), as custodian with respect
to any such Government Securities or a specific payment of principal of or
interest on any such Government Securities held by such custodian for the
account of the holder of such depository receipt; provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depository receipt from any amount received
by the custodian in respect of the Government Securities or the specific payment
of principal of or interest on the Government Securities evidenced by such
depository receipt.

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.

“Guarantee” means the guarantee by any Guarantor of the Company’s Obligations
under this Indenture.

“Guarantor” means each Restricted Subsidiary that guarantees the Notes in
accordance with the terms of this Indenture.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate, commodity price or currency risks either generally or under
specific contingencies.

“Historical Adjustments” means, with respect to any Person, without duplication,
the following items to the extent incurred prior to the Effective Date and, in
each case, during the applicable period:

(1) gains (losses) from the early extinguishment of Indebtedness;

(2) the cumulative effect of a change in accounting principles;

(3) gains (losses), net of tax, from disposed or discontinued operations;

(4) non-cash adjustments to LIFO reserves;

(5) gains (losses) attributable to the disposition of fixed assets; and

(6) other costs consisting of (i) one-time restructuring charges, (ii) one-time
severance costs in connection with former employees, (iii) debt financing costs,
(iv) unusual litigation expenses, (v) fees and expenses related to acquisitions
and (vi) consulting services in connection with acquisitions.

“Holder” means a holder of the Notes.

 

-19-



--------------------------------------------------------------------------------

“Holdings” means Blue Acquisition Group, Inc., a Delaware corporation.

“incur” has the meaning specified in Section 1011 of this Indenture.

“incurrence” has the meaning specified in Section 1011 of this Indenture.

“Indebtedness” means, with respect to any Person,

(1) any indebtedness (including principal and premium) of such Person, whether
or not contingent:

(A) in respect of borrowed money,

(B) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without double counting, reimbursement
agreements in respect thereof),

(C) representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations), except (i) any such balance
that constitutes a trade payable or similar obligation to a trade creditor, in
each case, accrued in the ordinary course of business and (ii) any earn-out
obligation that, after 30 days of becoming due and payable, has not been paid
and such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP, or

(D) representing any Hedging Obligations,

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP; provided that Indebtedness of any direct or indirect parent company
appearing upon the balance sheet of the Company solely by reason of push down
accounting under GAAP shall be excluded,

(2) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (1) of another Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and

(3) to the extent not otherwise included, the obligations of the type referred
to in clause (1) of another Person secured by a Lien on any asset owned by such
Person, whether or not such Indebtedness is assumed by such Person;

provided that notwithstanding the foregoing, Indebtedness shall be deemed not to
include (A) Contingent Obligations incurred in the ordinary course of business;
or (B) obligations under or in respect of Receivables Facilities.

“Indenture” means this instrument as originally executed and as it may from time
to time be supplemented or amended by one or more indentures supplemental hereto
entered into pursuant to the applicable provisions hereof, including, for all
purposes of this Indenture and any such supplemental indenture, the provisions
of the Trust Indenture Act that are deemed to be part of and govern this
instrument and any such supplemental indenture, respectively.

 

-20-



--------------------------------------------------------------------------------

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Company, qualified to perform the task for which it has been engaged.

“Initial Notes” has the meaning stated in the first recital of this Indenture.

“Initial Purchasers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Morgan Stanley & Co. Incorporated, Barclays Capital Inc., J.P. Morgan Securities
LLC, KKR Capital Markets LLC, Deutsche Bank Securities Inc., Goldman, Sachs &
Co. and Mizuho Securities USA Inc.

“Interest Payment Date” means the Stated Maturity of an installment of interest
on the Notes.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents),

(2) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Company and its Subsidiaries,

(3) investments in any fund that invests exclusively in investments of the type
described in clauses (1) and (2) above, which fund may also hold immaterial
amounts of cash pending investment or distribution, and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case, made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of the Company in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property. For purposes of the definition of “Unrestricted Subsidiary”
and Section 1010,

(1) “Investments” shall include the portion (proportionate to the Company’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Company at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided that upon a redesignation of such Subsidiary
as a Restricted Subsidiary, the Company shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to:

 

-21-



--------------------------------------------------------------------------------

(A) the Company’s “Investment” in such Subsidiary at the time of such
redesignation less

(B) the portion (proportionate to the Company’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by the Company or
a Restricted Subsidiary in respect of such Investment.

“Investors” means Kohlberg Kravis Roberts & Co. L.P., Centerview Capital, L.P.,
Vestar Capital Partners V, L.P. and each of their respective Affiliates but not
including, however, any portfolio companies of any of the foregoing.

“Issue Date” means February 16, 2011.

“Legal Defeasance” has the meaning specified in Section 1302 of this Indenture.

“Legal Holiday” means a Saturday, a Sunday or a day on which commercial banking
institutions are not required to be open in the State of New York.

“Lien” means, with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to sell or give a security interest in and any filing of or agreement
to give any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction; provided that in no event shall an operating
lease be deemed to constitute a Lien.

“Maturity” when used with respect to any Note, means the date on which the
principal of such Note or an installment of principal becomes due and payable as
therein or herein provided, whether at the Stated Maturity or by declaration of
acceleration, notice of redemption or otherwise.

“Merger Agreement” means the Agreement and Plan of Merger, dated as of
November 24, 2010, among Holdings, the Company and Del Monte Foods Company, as
the same may be amended prior to the Effective Date.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“Net Proceeds” means the aggregate cash proceeds and the Fair Market Value of
any Cash Equivalents, excluding, in an aggregate amount not to exceed $200.0
million, any cash proceeds and the Fair Market Value of any Cash Equivalents
received in connection with sales of manufacturing facilities and related
assets, in connection with establishing outsourcing arrangements providing
substantially

 

-22-



--------------------------------------------------------------------------------

similar functionality, received by the Company or a Restricted Subsidiary in
respect of any Asset Sale, including any cash received upon the sale or other
disposition of any Designated Non-cash Consideration received in any Asset Sale,
net of the direct costs relating to such Asset Sale and the sale or disposition
of such Designated Non-cash Consideration, including legal, accounting and
investment banking fees, and brokerage and sales commissions, any relocation
expenses incurred as a result thereof, taxes paid or payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements), amounts required to be applied to the repayment of
principal, premium, if any, and interest on Senior Indebtedness or Indebtedness
of any Restricted Subsidiary required (other than required by
Section 1017(b)(1)) to be paid as a result of such transaction and any deduction
of appropriate amounts to be provided by the Company or any of its Restricted
Subsidiaries as a reserve in accordance with GAAP against any liabilities
associated with the asset disposed of in such transaction and retained by the
Company or any of its Restricted Subsidiaries after such sale or other
disposition thereof, including, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction.

“Non-U.S. Person” means a Person who is not a U.S. Person.

“Note Register” and “Note Registrar” have the respective meanings specified in
Section 304.

“Notes” has the meaning stated in the first recital of this Indenture and more
particularly means any Notes authenticated and delivered under this Indenture.
The Initial Notes and the Additional Notes shall be treated as a single class
for all purposes of this Indenture, and unless the context otherwise requires,
all references to the Notes shall include the Initial Notes, any Additional
Notes and the Exchange Notes issued in exchange for the Initial Notes and any
Additional Notes.

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and banker’s acceptances), damages and other liabilities, and guarantees
of payment of such principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities, payable under the documentation
governing any Indebtedness.

“Offering Document” means the confidential offering memorandum dated February 1,
2011, pursuant to which the Initial Notes were offered to potential purchasers.

“Officer” means the Chairman of the Board of Directors, the Chief Executive
Officer, the Chief Financial Officer, the President, any Executive Vice
President, Senior Vice President or Vice President, the Treasurer, the
Controller or the Secretary of the Company or any other Person, as the case may
be.

“Officers’ Certificate” means a certificate signed on behalf of the Company by
two Officers of the Company, or on behalf of any other Person, as the case may
be, one of whom must be the principal executive officer, the principal financial
officer, the treasurer or the principal accounting officer of the Company or
such other Person that meets the requirements set forth in this Indenture.

“Opinion of Counsel” means a written opinion acceptable to the Trustee from
legal counsel. The counsel may be an employee of or counsel to the Company.

“Outside Date” has the meaning set forth in the Escrow Agreement.

 

-23-



--------------------------------------------------------------------------------

“Outstanding”, when used with respect to Notes, means, as of the date of
determination, all Notes theretofore authenticated and delivered under this
Indenture, except:

(1) Notes theretofore cancelled by the Trustee or delivered to the Trustee for
cancellation;

(2) Notes, or portions thereof, for whose payment or redemption money in the
necessary amount has been theretofore deposited with the Trustee or any Paying
Agent (other than the Company) in trust or set aside and segregated in trust by
the Company (if the Company shall act as its own Paying Agent) for the Holders
of such Notes; provided that, if such Notes are to be redeemed, notice of such
redemption has been duly given pursuant to this Indenture or provision therefor
satisfactory to the Trustee has been made;

(3) Notes, except to the extent provided in Sections 1302 and 1303, with respect
to which the Company has effected Legal Defeasance or Covenant Defeasance as
provided in Article Thirteen; and

(4) Notes which have been paid pursuant to Section 305 or in exchange for or in
lieu of which other Notes have been authenticated and delivered pursuant to this
Indenture, other than any such Notes in respect of which there shall have been
presented to the Trustee proof satisfactory to it that such Notes are held by a
Protected Purchaser in whose hands the Notes are valid obligations of the
Company;

provided that, in determining whether the Holders of the requisite principal
amount of Outstanding Notes have given any request, demand, authorization,
direction, consent, notice or waiver hereunder, and for the purpose of making
the calculations required by TIA Section 313, Notes owned by the Company or any
other obligor upon the Notes or any Affiliate of the Company or such other
obligor shall be disregarded and deemed not to be Outstanding, except that, in
determining whether the Trustee shall be protected in making such calculation or
in relying upon any such request, demand, authorization, direction, notice,
consent or waiver, only Notes which a Responsible Officer of the Trustee
actually knows to be so owned shall be so disregarded.

“Paying Agent” means any Person (including the Company acting as Paying Agent)
authorized by the Company to pay the principal of (and premium, if any) or
interest on any Notes on behalf of the Company.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Company or a Restricted Subsidiary and another
Person; provided, that any cash or Cash Equivalents received must be applied in
accordance with Section 1017.

“Permitted Holders” means each of (i) the Investors and their respective
Affiliates and members of management of the Company (or its direct or indirect
parent) who are holders of Equity Interests of the Company (or its direct or
indirect parent company) on the Effective Date and any group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members; provided that, in the case
of such group and without giving effect to the existence of such group or any
other group, such Investors, their respective Affiliates and members of
management, collectively, have beneficial ownership of more than 50% of the
total voting power of the Voting Stock of the Company, Holdings or any other
direct or indirect parent company of the Company and (ii) any Permitted Parent.
Any Person or group whose acquisition of beneficial ownership constitutes a
Change of Control in respect of which a Change of Control Offer is made in
accordance

 

-24-



--------------------------------------------------------------------------------

with the requirements of the Indenture will thereafter, together with its
Affiliates, constitute an additional Permitted Holder.

“Permitted Investments” means:

(1) any Investment in the Company or any Restricted Subsidiary;

(2) any Investment in cash, Cash Equivalents or Investment Grade Securities;

(3) any Investment by the Company or any Restricted Subsidiary in a Person that
is engaged in a Similar Business if as a result of such Investment

(A) such Person becomes a Restricted Subsidiary, or

(B) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Company or a
Restricted Subsidiary, and, in each case, any Investment held by such Person;
provided that such Investment was not acquired by such Person in contemplation
of such acquisition, merger, consolidation or transfer;

(4) any Investment in securities or other assets not constituting cash or Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to Section 1017, or any other disposition of assets not
constituting an Asset Sale;

(5) any Investment existing on the Effective Date;

(6) any Investment acquired by the Company or any Restricted Subsidiary

(A) in exchange for any other Investment or accounts receivable held by the
Company or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the Company of such
other Investment or accounts receivable, or

(B) as a result of a foreclosure by the Company or any Restricted Subsidiary
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default;

(7) Hedging Obligations permitted under Section 1011(b)(10);

(8) any Investment in a Similar Business having an aggregate Fair Market Value,
taken together with all other Investments made pursuant to this clause (8) that
are at that time outstanding, not to exceed the greater of (A) $175.0 million
and (B) 2.25% of Total Assets at the time of such Investment (with the Fair
Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value);

(9) Investments the payment for which consists of Equity Interests of the
Company, Holdings or any other direct or indirect parent company of the Company
(exclusive of Disqualified Stock); provided that such Equity Interests will not
increase the amount available for Restricted Payments under clause (C) of
Section 1010(a);

 

-25-



--------------------------------------------------------------------------------

(10) guarantees of Indebtedness permitted under Section 1011;

(11) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with Section 1013(b) (except transactions
described in Section 1013(b)(2), (5) and (9));

(12) Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment;

(13) additional Investments having an aggregate Fair Market Value, taken
together with all other Investments made pursuant to this clause (13) that are
at that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed the greater of (A) $175.0 million and
(B) 2.25% of Total Assets at the time of such Investment (with the Fair Market
Value of each Investment being measured at the time made and without giving
effect to subsequent changes in value);

(14) Investments relating to any special purpose Wholly Owned Subsidiary of the
Company organized in connection with a Receivables Facility that, in the good
faith determination of the Board of Directors of the Company, are necessary or
advisable to effect such Receivables Facility;

(15) advances to, or guarantees of Indebtedness of, employees not in excess of
$25.0 million outstanding at any one time, in the aggregate; and

(16) loans and advances to officers, directors and employees for business
related travel expenses, moving expenses and other similar expenses, in each
case, incurred in the ordinary course of business or consistent with past
practices or to fund such Person’s purchase of Equity Interests of the Company
or any direct or indirect parent company thereof.

“Permitted Liens” means, with respect to any Person:

(1) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case, incurred in the ordinary course of business;

(2) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s and mechanics’ Liens, in each case for sums not yet overdue for a
period of more than 30 days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

(3) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 30 days or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP, or
for property taxes on property the Company or one

 

-26-



--------------------------------------------------------------------------------

of its Subsidiaries has determined to abandon if the sole recourse for such tax,
assessment, charge, levy or claim is to such property;

(4) Liens in favor of Company’s of performance, surety, bid, indemnity,
warranty, release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case pursuant to the request of and for the
account of such Person in the ordinary course of its business;

(5) minor survey exceptions, minor encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph and telephone and cable television
lines, gas and oil pipelines and other similar purposes, or zoning, building
codes or other restrictions (including, without limitation, minor defects or
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental, to the conduct of the business of such Person or
to the ownership of its properties which were not incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;

(6) Liens securing Indebtedness permitted to be incurred pursuant to
Section 1011(b)(1), (4), 12(b) or (18); provided that, (x) in the case of
Section 1011(b)(4), such Lien may not extend to any property or equipment (or
assets affixed or appurtenant thereto) other than the property or equipment
being financed or Refinanced under such Section 1011(b)(4); and (y) in the case
of Section 1011(b)(18), such Lien may not extend to any assets other than the
assets owned by the Foreign Subsidiaries incurring such Indebtedness;

(7) Liens existing on the Effective Date (other than Liens incurred in
connection with the Senior Credit Facilities);

(8) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided that such Liens are not created or incurred in
connection with, or in contemplation of, such other Person becoming a
Subsidiary; provided, further, however, that such Liens may not extend to any
other property owned by the Company or any Restricted Subsidiary;

(9) Liens on property at the time the Company or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Company or any Restricted Subsidiary; provided
that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition, merger or consolidation; provided, further,
that the Liens may not extend to any other property owned by the Company or any
Restricted Subsidiary;

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Company or another Restricted Subsidiary permitted to be incurred
in accordance with Section 1011 hereof;

(11) Liens securing Hedging Obligations and Cash Management Services so long as
the related Indebtedness is, and is permitted under this Indenture to be,
secured by a Lien on the same property securing such Hedging Obligations;

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the

 

-27-



--------------------------------------------------------------------------------

account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods;

(13) leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business, which do not materially interfere with the ordinary
conduct of the business of the Company or any Restricted Subsidiary and do not
secure any Indebtedness;

(14) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by the Company or any
Restricted Subsidiary in the ordinary course of business;

(15) Liens in favor of the Company or any Guarantor;

(16) Liens on equipment of the Company or any Restricted Subsidiary granted in
the ordinary course of business to the Company’s client at which such equipment
is located;

(17) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility;

(18) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (6), (7), (8), (9), (10), (11), (15) and (20) of this
definition of “Permitted Liens”; provided that (A) such new Lien shall be
limited to all or part of the same property that secured the original Lien (plus
improvements on such property), and (B) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (i) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (6), (7), (8), (9), (10), (11), (15) and
(20) at the time the original Lien became a Permitted Lien under this Indenture,
and (ii) an amount necessary to pay any fees and expenses, including premiums,
related to such refinancing, refunding, extension, renewal or replacement;

(19) deposits made or other security provided to secure liabilities to insurance
carriers under insurance or self-insurance arrangements in the ordinary course
of business;

(20) Liens to secure Indebtedness incurred pursuant to the covenant described
under Section 1011; provided that (x) no Default or Event of Default shall have
occurred and be continuing at the time of the incurrence of such Indebtedness or
after giving effect thereto and (y) the Consolidated Secured Debt Ratio,
calculated on a pro forma basis after giving effect to the incurrence of such
Lien, the related Indebtedness and the application of net proceeds therefrom
would be no greater than 4.00 to 1.00;

(21) other Liens securing obligations incurred in the ordinary course of
business which obligations do not exceed $50.0 million at any one time
outstanding;

(22) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 501(5) so long as such Liens are adequately bonded and
any appropriate legal proceedings that may have been duly initiated for the
review of such judgment have not been finally terminated or the period within
which such proceedings may be initiated has not expired;

 

-28-



--------------------------------------------------------------------------------

(23) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(24) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

(25) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 1011; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(26) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(27) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Company or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Company and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Company or any of its
Restricted Subsidiaries in the ordinary course of business;

(28) Liens solely on any cash earnest money deposits made by the Company or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under the Indenture;

(29) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Company or any of its Restricted
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;

(30) restrictive covenants affecting the use to which real property may be put;
provided that the covenants are complied with;

(31) security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

(32) zoning by-laws and other land use restrictions, including, without
limitation, site plan agreements, development agreements and contract zoning
agreements;

(33) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any
Restricted Subsidiary in the ordinary course of business;

(34) Liens on real property located in Topeka, Kansas granted as security for
synthetic lease obligations; and

 

-29-



--------------------------------------------------------------------------------

(35) any Lien granted pursuant to a security agreement between the Company or
any Restricted Subsidiary and a licensee of intellectual property to secure the
damages, if any, of such licensee resulting from the rejection of the licensee
of such licensee in a bankruptcy, reorganization or similar proceeding with
respect to the Company or such Restricted Subsidiary; provided that such Liens,
in the aggregate, do not encumber any assets of the Company or any Restricted
Subsidiary other than the assets securing such Liens in existence on the Issue
Date.

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.

“Permitted Parent” means any direct or indirect parent of the Company formed not
in connection with, or in contemplation of, a transaction (other than
Transactions) that, assuming such parent was not formed, after giving effect
thereto would constitute a Change of Control.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 305 in exchange for a mutilated Note or in lieu of a destroyed,
lost or stolen Note shall be deemed to evidence the same debt as the mutilated,
destroyed, lost or stolen Note.

“preferred stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Private Exchange Notes” means the Notes that are identical in all material
respects to the Initial Notes issued in offer in accordance with Annex I hereof
and the Registration Rights Agreement.

“Protected Purchaser” has the meaning specified in Section 305 of this
Indenture.

“Qualified Proceeds” means assets that are used or useful in, or Capital Stock
of any Person engaged in, a Similar Business.

“Rating Agencies” mean Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the Notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Company (as certified by a Board Resolution) which shall be substituted for
Moody’s or S&P or both, as the case may be.

“Receivables Facility” means any of one or more receivables financing
facilities, as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the Obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Company and the Restricted Subsidiaries
(other than a Receivables Subsidiary) pursuant to which the Company or any
Restricted Subsidiary sells its accounts receivable to either (a) a Person that
is not a Restricted Subsidiary or (b) a Receivables Subsidiary that in turn
funds such purchase by purporting to sell its accounts receivable to a Person
that is not a Restricted Subsidiary or by borrowing from such a Person or from
another Receivables Subsidiary that in turn funds itself by borrowing from such
a Person.

 

-30-



--------------------------------------------------------------------------------

“Receivables Fee” means distributions or payments made directly or by means of
discounts with respect to any accounts receivable or participation interest
issued or sold in connection with, and other fees paid to a Person that is not a
Restricted Subsidiary in connection with, any Receivables Facility.

“Receivables Subsidiary” means any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto.

“Redemption Date”, when used with respect to any Note to be redeemed, in whole
or in part, means the date fixed for such redemption by or pursuant to this
Indenture.

“Redemption Price”, when used with respect to any Note to be redeemed, means the
price at which it is to be redeemed pursuant to this Indenture.

“Refinance” means, in respect of any Indebtedness, Disqualified Stock or
preferred stock, to refinance, extend, renew, refund, repay, prepay, purchase,
redeem, defease or retire, or to issue other Indebtedness, Disqualified Stock or
preferred stock in exchange or replacement for, such Indebtedness, Disqualified
Stock or preferred stock, in whole or in part. “Refinanced” and “Refinancing”
shall have correlative meanings.

“Refinancing Indebtedness” has the meaning specified in Section 1011 of this
Indenture.

“Refunding Capital Stock” has the meaning specified in Section 1010 of this
Indenture.

“Registration Rights Agreement” means the Registration Rights Agreement related
to the Notes dated as of the Issue Date, among the Company and the Initial
Purchasers, and as of the Effective Date, upon execution of the Joinder
Agreement referenced therein, Del Monte Foods Company and Del Monte Corporation,
and, with respect to any Additional Notes, one or more registration rights
agreements among the Company, the Guarantors and the other parties thereto, as
such agreement(s) may be amended, modified or supplemented from time to time,
relating to rights given by the Company to the purchasers of Additional Notes to
register such Additional Notes under the Securities Act.

“Regular Record Date” has the meaning specified in Section 301 of this
Indenture.

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business; provided that any assets received by the
Company or a Restricted Subsidiary in exchange for assets transferred by the
Company or a Restricted Subsidiary shall not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.

“Representative” means any trustee, agent or representative (if any) for an
issue of Senior Indebtedness of the Company.

“Responsible Officer”, when used with respect to the Trustee, means any vice
president, any assistant treasurer, any trust officer or assistant trust
officer, or any other officer of the Trustee customarily performing functions
similar to those performed by any of the above designated officers, and also
means, with respect to a particular corporate trust matter, any other officer to
whom such matter is referred because of his knowledge of and familiarity with
the particular subject and who shall have direct responsibility for the
administration of this Indenture.

 

-31-



--------------------------------------------------------------------------------

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payments” has the meaning specified in Section 1010 of this
Indenture.

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Company (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided that upon the occurrence of an Unrestricted Subsidiary
ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be included in
the definition of “Restricted Subsidiary”.

“Retired Capital Stock” has the meaning specified in Section 1010 of this
Indenture.

“Revolving Credit Facility” means the credit facility provided under the ABL
Credit Agreement dated as of the Effective Date among the Company, the lenders
party thereto from time to time in their capacities as lenders thereunder, and
Bank of America, N.A., as administrative agent and collateral agent, including
any notes, mortgages, guarantees, collateral documents, instruments and
agreements executed in connection therewith, and any amendments, supplements,
modifications, extensions, replacements, renewals, restatements, refundings or
refinancings thereof and any one or more indentures or credit facilities or
commercial paper facilities with banks or other institutional lenders or
investors that extend, replace, refund, refinance, renew or defease any part of
the loans, notes, other credit facilities or commitments thereunder, including
any such replacement, refunding or refinancing facility or indenture that
increases the amount borrowable thereunder or alters the maturity thereof or
adds Restricted Subsidiaries as additional borrowers or guarantors thereunder
and whether by the same or any other agent, lender or group of lenders.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Company or any Restricted Subsidiary of any
real or tangible personal property, which property has been or is to be sold or
transferred by the Company or such Restricted Subsidiary to such Person in
contemplation of such leasing.

“SEC” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or, if at any time after the
execution of this Indenture such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

“Secured Indebtedness” means any Indebtedness of the Company or any of its
Restricted Subsidiaries secured by a Lien.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Senior Credit Facilities” means the Revolving Credit Facility and the Term Loan
Facility.

“Senior Indebtedness” means with respect to any Person:

(1) Indebtedness of such Person, whether outstanding on the Effective Date or
thereafter incurred; and

 

-32-



--------------------------------------------------------------------------------

(2) all other Obligations of such Person (including interest accruing on or
after the filing of any petition in bankruptcy or for reorganization relating to
such Person whether or not post-filing interest is allowed in such proceeding)
in respect of Indebtedness described in clause (1) above in the case of both
clauses (1) and (2), to the extent permitted to be incurred under the terms of
this Indenture, unless, in the case of clauses (1) and (2), in the instrument
creating or evidencing the same or pursuant to which the same is outstanding, it
is provided that such Indebtedness or other Obligations are subordinated in
right of payment to the Notes or the Guarantee of such Person, as the case may
be;

provided that Senior Indebtedness shall not include:

(1) any obligation of such Person to the Company or any Subsidiary of the
Company;

(2) any liability for Federal, state, local or other taxes owed or owing by such
Person;

(3) any accounts payable or other liability to trade creditors arising in the
ordinary course of business;

(4) any Capital Stock;

(5) any Indebtedness or other Obligation of such Person which is subordinate or
junior in any respect to any other Indebtedness or other Obligation of such
Person; or

(6) that portion of any Indebtedness which at the time of incurrence is incurred
in violation of this Indenture.

“Senior Secured Indebtedness” means Senior Indebtedness that is Secured
Indebtedness.

“Shelf Registration Statement” means the shelf registration statement as defined
in the Registration Rights Agreement.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such regulation is in effect on
the Effective Date.

“Similar Business” means any business conducted or proposed to be conducted by
the Company and the Restricted Subsidiaries on the Effective Date or any
business that is similar, reasonably related, incidental or ancillary thereto.

“Special Interest” means all additional interest then owing pursuant to the
Registration Rights Agreement.

“Special Interest Notice” has the meaning specified in Section 1018 hereof.

“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 306.

“Special Redemption” a redemption of the Notes required pursuant to the Escrow
Agreement and conducted in accordance with the procedures set forth in Article
XI hereof.

 

-33-



--------------------------------------------------------------------------------

“Special Redemption Date” has the meaning set forth in the Escrow Agreement.

“Sponsor Management Agreement” means the management agreement between certain of
the management companies associated with the Investors and the Company.

“Stated Maturity”, when used with respect to any Note or any installment of
principal thereof or interest thereon, means the date specified in such Notes as
the fixed date on which the principal of such Notes or such installment of
principal or interest is due and payable.

“Subordinated Indebtedness” means:

(1) with respect to the Company, any Indebtedness of the Company which is by its
terms subordinated in right of payment to the Notes, and

(2) with respect to any Guarantor, any Indebtedness of such Guarantor which is
by its terms subordinated in right of payment to the Guarantee of such Guarantor
under this Indenture.

“Subsidiary” means, with respect to any Person,

(1) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof and

(2) any partnership, joint venture, limited liability company or similar entity
of which:

(A) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general or limited partnership interests, as the case may
be, are owned or controlled, directly or indirectly, by such Person or one or
more of the other Subsidiaries of that Person or a combination thereof whether
in the form of membership, general, special or limited partnership or otherwise,
and

(B) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

“Successor Company” has the meaning specified in Section 801 of this Indenture.

“Suspended Covenants” has the meaning specified in Section 1019(a) of this
Indenture.

“Suspension Date” has the meaning specified in Section 1019(a) of this
Indenture.

“Suspension Period” has the meaning specified in Section 1019(a) of this
Indenture.

“Term Loan Facility” means the credit facility provided under the Term Loan
Credit Agreement dated as of the Effective Date among the Company, the lenders
party thereto from time to time in their capacities as lenders thereunder, and
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent or other
financing arrangements (including, without limitation, commercial paper

 

-34-



--------------------------------------------------------------------------------

facilities or indentures) providing for revolving credit loans, term loans,
letters of credit or other long-term indebtedness, including any notes,
mortgages, guarantees, collateral documents, instruments and agreements executed
in connection therewith, and any amendments, supplements, modifications,
extensions, replacements, renewals, restatements, refundings or refinancings
thereof and any one or more indentures or credit facilities or commercial paper
facilities with banks or other institutional lenders or investors that extend,
replace, refund, refinance, renew or defease any part of the loans, notes, other
credit facilities or commitments thereunder, including any such replacement,
refunding or refinancing facility or indenture that increases the amount
borrowable thereunder or alters the maturity thereof or adds Restricted
Subsidiaries as additional borrowers or guarantors thereunder and whether by the
same or any other agent, lender or group of lenders.

“Total Assets” means the total assets of the Company and the Restricted
Subsidiaries, on a consolidated basis, as shown on the most recent consolidated
balance sheet of the Company or such other Person as may be expressly stated, as
the case may be.

“Transactions” means the transactions contemplated by the Merger Agreement, the
issuance of the Notes and the borrowings under the Senior Credit Facilities.

“Treasury Rate” means, as of any Redemption Date, the yield to maturity as of
such Redemption Date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the Redemption Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the Redemption Date to February 15, 2014;
provided that if the period from the Redemption Date to February 15, 2014 is
less than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year shall be used.

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
at the date as of which this Indenture was executed, except as provided in
Section 905.

“Trustee” means The Bank of New York Mellon Trust Company, N.A., until a
successor replaces it and, thereafter, means the successor.

“Uniform Commercial Code” means the New York Uniform Commercial Code as in
effect from time to time.

“Unrestricted Subsidiary” means:

(1) any Subsidiary of the Company which at the time of determination is an
Unrestricted Subsidiary (as designated by the Board of Directors of the Company,
as provided below), and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Company may designate any Subsidiary of the
Company (including any existing Subsidiary and any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or
any of its Subsidiaries owns any Equity Interests or Indebtedness of, or owns or
holds any Lien on, any property of the Company or any Subsidiary of the Company
(other than any Subsidiary of the Subsidiary to be so designated); provided that

 

-35-



--------------------------------------------------------------------------------

(1) any Unrestricted Subsidiary must be an entity of which the Equity Interests
entitled to cast at least a majority of the votes that may be cast by all Equity
Interests having ordinary voting power for the election of directors or other
governing body are owned, directly or indirectly, by the Company,

(2) such designation complies with Section 1010, and

(3) each of

(A) the Subsidiary to be so designated and

(B) its Subsidiaries has not at the time of designation, and does not
thereafter, create, incur, issue, assume, guarantee or otherwise become directly
or indirectly liable with respect to any Indebtedness pursuant to which the
lender has recourse to any of the assets of the Company or any Restricted
Subsidiary.

The Board of Directors of the Company may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that, immediately after giving effect to
such designation no Default shall have occurred and be continuing and either:

(1) the Company could incur at least $1.00 of additional Indebtedness pursuant
to the Fixed Charge Coverage Ratio test described under Section 1011(a), or

(2) the Fixed Charge Coverage Ratio for the Company and the Restricted
Subsidiaries would be greater than such ratio for the Company and the Restricted
Subsidiaries immediately prior to such designation, in each case on a pro forma
basis taking into account such designation.

Any such designation by the Board of Directors of the Company shall be notified
by the Company to the Trustee by promptly filing with the Trustee a copy of the
Board Resolution giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the foregoing provisions.

“U.S. Person” means a U.S. Person as defined in Rule 902(k) promulgated under
the Securities Act.

“Vice President”, when used with respect to the Company or the Trustee, means
any vice president, whether or not designated by a number or a word or words
added before or after the title “vice president”.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or preferred stock, as the case may be, at any date, the
quotient obtained by dividing:

(1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or preferred stock multiplied by the amount of such payment, by

(2) the sum of all such payments.

 

-36-



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares) shall at the time be owned by such Person or
by one or more Wholly-Owned Subsidiaries of such Person.

SECTION 103. Compliance Certificates and Opinions. Upon any application or
request by the Company to the Trustee to take or refrain from taking any action
under this Indenture, the Company shall furnish to the Trustee an Officers’
Certificate stating that all conditions precedent, if any, provided for in this
Indenture (including any covenant compliance with which constitutes a condition
precedent) relating to the proposed action have been complied with and, other
than in connection with the authentication of the Initial Notes, an Opinion of
Counsel stating that in the opinion of such counsel all such conditions
precedent, if any, have been complied with, except that in the case of any such
application or request as to which the furnishing of such documents is
specifically required by any provision of this Indenture relating to such
particular application or request, no additional certificate or opinion need be
furnished.

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than pursuant to Section 1008(a))
shall include:

(1) a statement that each individual signing such certificate or opinion has
read such covenant or condition and the definitions herein relating thereto;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3) a statement that, in the opinion of each such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(4) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.

SECTION 104. Form of Documents Delivered to Trustee. In any case where several
matters are required to be certified by, or covered by an opinion of, any
specified Person, it is not necessary that all such matters be certified by, or
covered by the opinion of, only one such Person, or that they be so certified or
covered by only one document, but one such Person may certify or give an opinion
with respect to some matters and one or more other such Persons as to other
matters, and any such Person may certify or give an opinion as to such matters
in one or several documents.

Any certificate or opinion of an officer of the Company may be based, insofar as
it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous. Any such certificate or opinion may be based, insofar as it relates
to factual matters, upon a certificate or opinion of, or representations by, an
officer or officers of the Company stating that the information with respect to
such factual matters is in the possession of the Company, unless such counsel
knows, or in the exercise of reasonable care should know, that the certificate
or opinion or representations with respect to such matters are erroneous.

 

-37-



--------------------------------------------------------------------------------

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

SECTION 105. Acts of Holders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by agents duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and,
where it is hereby expressly required, to the Company. Such instrument or
instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Holders signing such instrument or
instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Indenture
and conclusive in favor of the Trustee and the Company, if made in the manner
provided in this Section.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than his individual capacity, such
certificate or affidavit shall also constitute sufficient proof of authority.
The fact and date of the execution of any such instrument or writing, or the
authority of the Person executing the same, may also be proved in any other
manner that the Trustee deems sufficient.

(c) The principal amount and serial numbers of Notes held by any Person, and the
date of holding the same, shall be proved by the Note Register.

(d) If the Company shall solicit from the Holders any request, demand,
authorization, direction, notice, consent, waiver or other Act, the Company may,
at its option, by or pursuant to a Board Resolution, fix in advance a record
date for the determination of Holders entitled to give such request, demand,
authorization, direction, notice, consent, waiver or other Act, but the Company
shall have no obligation to do so. Notwithstanding TIA Section 316(c), such
record date shall be the record date specified in or pursuant to such Board
Resolution, which shall be a date not earlier than the date 30 days prior to the
first solicitation of Holders generally in connection therewith and not later
than the date such solicitation is completed. If such a record date is fixed,
such request, demand, authorization, direction, notice, consent, waiver or other
Act may be given before or after such record date, but only the Holders of
record at the close of business on such record date shall be deemed to be
Holders for the purposes of determining whether Holders of the requisite
proportion of Outstanding Notes have authorized or agreed or consented to such
request, demand, authorization, direction, notice, consent, waiver or other Act,
and for that purpose the Outstanding Notes shall be computed as of such record
date; provided, that no such authorization, agreement or consent by the Holders
on such record date shall be deemed effective unless it shall become effective
pursuant to the provisions of this Indenture not later than eleven months after
the record date. Any request, demand, authorization, direction, notice, consent,
waiver or other Act of the Holder of any Note shall bind every future Holder of
the same Note and the Holder of every Note issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee, the Company or any
Guarantor in reliance thereon, whether or not notation of such action is made
upon such Note.

 

-38-



--------------------------------------------------------------------------------

SECTION 106. Notices, Etc., to Trustee, Company, any Guarantor and Agent. Any
request, demand, authorization, direction, notice, consent, waiver or Act of
Holders or other document provided or permitted by this Indenture to be made
upon, given or furnished to, or filed with,

(1) the Trustee by any Holder or by the Company or any Guarantor shall be
sufficient for every purpose hereunder if made, given, furnished or filed in
writing (which may be via facsimile) to or with the Trustee at The Bank of New
York Mellon Trust Company, N.A., 700 S. Flower Street, Suite 500, Los Angeles,
CA 90017, Attention: Corporate Unit, or

(2) the Company or any Guarantor by the Trustee or by any Holder shall be
sufficient for every purpose hereunder (unless otherwise herein expressly
provided) if made, given, furnished or delivered in writing and mailed, first
class postage prepaid, or delivered by recognized overnight courier, to the
Company or such Guarantor addressed to it at the address of its principal office
specified in the first paragraph, Attention: General Counsel, or at any other
address previously furnished in writing to the Trustee by the Company or such
Guarantor.

SECTION 107. Notice to Holders; Waiver. Where this Indenture provides for notice
of any event to Holders by the Company or the Trustee, such notice shall be
sufficiently given (unless otherwise herein expressly provided) if in writing
and delivered electronically or mailed, first class postage prepaid, to each
Holder affected by such event, at his address as it appears in the Note
Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice. In any case where notice to
Holders is given by mail, neither the failure to mail such notice, nor any
defect in any notice so mailed, to any particular Holder shall affect the
sufficiency of such notice with respect to other Holders. Notices given by
publication shall be deemed given on the first date on which publication is made
and notices sent electronically or given by first-class mail, postage prepaid,
shall be deemed given five calendar days after being sent or mailed.

The Trustee agrees to accept and act upon instructions or directions pursuant to
this Indenture sent by unsecured e-mail, pdf, facsimile transmission or other
similar unsecured electronic methods, provided, however, that the Trustee shall
have received an incumbency certificate listing persons designated to give such
instructions or directions and containing specimen signatures of such designated
persons, which such incumbency certificate shall be amended and replaced
whenever a person is to be added or deleted from the listing. If the Company
elects to give the Trustee e-mail or facsimile instructions (or instructions by
a similar electronic method) and the Trustee in its discretion elects to act
upon such instructions, the Trustee’s understanding of such instructions shall
be deemed controlling. The Trustee shall not be liable for any losses, costs or
expenses arising directly or indirectly from the Trustee’s reliance upon and
compliance with such instructions notwithstanding such instructions conflict or
are inconsistent with a subsequent written instruction. The Company agrees to
assume all risks arising out of the use of such electronic methods to submit
instructions and directions to the Trustee, including without limitation the
risk of the Trustee acting on unauthorized instructions, and the risk or
interception and misuse by third parties.

In case by reason of the suspension of or irregularities in regular mail service
or by reason of any other cause, it shall be impracticable to mail notice of any
event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then any manner of giving such notice as shall be
satisfactory to the Trustee shall be deemed to be a sufficient giving of such
notice for every purpose hereunder.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such waiver shall

 

-39-



--------------------------------------------------------------------------------

be the equivalent of such notice. Waivers of notice by Holders shall be filed
with the Trustee, but such filing shall not be a condition precedent to the
validity of any action taken in reliance upon such waiver.

SECTION 108. Effect of Headings and Table of Contents. The Article and Section
headings herein, the Table of Contents and the reconciliation and tie between
the TIA and this Indenture are for convenience of reference only, are not
intended to be considered a part hereof and shall not affect the construction
hereof.

SECTION 109. Successors and Assigns. All agreements of the Company in this
Indenture and the Notes will bind its successors. All agreements of the Trustee
in this Indenture will bind its successors. All agreements of each Guarantor in
this Indenture will bind its successors, except as otherwise provided in
Section 1209 hereof.

SECTION 110. Severability Clause. In case any provision in this Indenture or in
the Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

SECTION 111. Benefits of Indenture. Nothing in this Indenture or in the Notes,
express or implied, shall give to any Person, other than the parties hereto, any
Paying Agent, any Notes Registrar and their successors hereunder and the Holders
any benefit or any legal or equitable right, remedy or claim under this
Indenture.

SECTION 112. Governing Law. This Indenture, the Notes and any Guarantee shall be
governed by and construed in accordance with the laws of the State of New York.
This Indenture is subject to the provisions of the Trust Indenture Act that are
required to be part of this Indenture and shall, to the extent applicable, be
governed by such provisions.

SECTION 113. Legal Holidays. In any case where any Interest Payment Date,
Redemption Date or Stated Maturity or Maturity of any Note shall not be a
Business Day, then (notwithstanding any other provision of this Indenture or of
the Notes) payment of principal (or premium, if any) or interest need not be
made on such date, but may be made on the next succeeding Business Day with the
same force and effect as if made on the Interest Payment Date, Redemption Date,
or at the Stated Maturity or Maturity; provided, that no interest shall accrue
for purposes of such payment for the period from and after such Interest Payment
Date, Redemption Date, Stated Maturity or Maturity, as the case may be.

SECTION 114. No Personal Liability of Directors, Officers, Employees and
Stockholders. No director, officer, employee, incorporator or stockholder of the
Company or any Guarantor or any of their parent companies shall have any
liability for any obligations of the Company or the Guarantors under the Notes,
the Guarantees or this Indenture or for any claim based on, in respect of, or by
reason of such obligations or their creation to the extent permitted by
applicable law. Each Holder by accepting a Note and the related Guarantee waives
and releases all such liability to the extent permitted by applicable law. The
waiver and release are part of the consideration for issuance of the Notes and
the Guarantees. Such waiver may not be effective to waive liabilities under the
federal securities laws and it is the view of the SEC that such a waiver is
against public policy.

SECTION 115. Trust Indenture Act Controls. If any provision of this Indenture
limits, qualifies or conflicts with another provision which is required to be
included in this Indenture by the TIA, the provision required by the TIA shall
control. If any provision of this Indenture modifies or excludes any provision
of the TIA that may be so modified or excluded, the latter provision shall be
deemed to apply to this Indenture as so modified or excluded, as the case may
be.

 

-40-



--------------------------------------------------------------------------------

SECTION 116. Counterparts. This Indenture may be executed in any number of
counterparts, each of which shall be original; but such counterparts shall
together constitute but one and the same instrument. One signed copy is enough
to prove this Indenture.

SECTION 117. USA PATRIOT Act. The parties hereto acknowledge that in accordance
with Section 326 of the USA PATRIOT Act, the Trustee, like all financial
institutions and in order to help fight the funding of terrorism and money
laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account. The Company agrees that it will provide the Trustee with information
about the Company as the Trustee may reasonably request in order for the Trustee
to satisfy the requirements of the USA PATRIOT Act.

SECTION 118. Waiver of Jury Trial. EACH OF THE COMPANY, ANY GUARANTOR AND THE
TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THE INDENTURE, THE NOTES OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

ARTICLE TWO

NOTE FORMS

SECTION 201. Form and Dating. Provisions relating to the Initial Notes, the
Private Exchange Notes and the Exchange Notes are set forth in Annex 1 attached
hereto (the “Appendix”) which is hereby incorporated in, and expressly made part
of, this Indenture. The Initial Notes and the Trustee’s certificate of
authentication shall be substantially in the form of Exhibit 1 to the Appendix
which is hereby incorporated in, and expressly made a part of, this Indenture.
The Exchange Notes, the Private Exchange Notes and the Trustee’s certificate of
authentication shall be substantially in the form of Exhibit A, which is hereby
incorporated in and expressly made a part of this Indenture. The Notes may have
notations, legends or endorsements required by law, stock exchange rule,
agreements to which the Company is subject, if any, or usage (provided that any
such notation, legend or endorsement is in a form reasonably acceptable to the
Company). Each Note shall be dated the date of its authentication. The terms of
the Note set forth in the Appendix and Exhibit A are part of the terms of this
Indenture.

SECTION 202. Execution, Authentication, Delivery and Dating. The Notes shall be
executed on behalf of the Company by any two Officers. The signature of any
Officer on the Notes may be manual or facsimile signatures of the present or any
future such authorized officer and may be imprinted or otherwise reproduced on
the Notes.

Notes bearing the manual or facsimile signatures of individuals who were at any
time the proper officers of the Company shall bind the Company, notwithstanding
that such individuals or any of them have ceased to hold such offices prior to
the authentication and delivery of such Notes or did not hold such offices at
the date of such Notes.

At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Notes executed by the Company to the Trustee
for authentication, together with a Company Order for the authentication and
delivery of such Notes, and the Trustee in accordance with such Company Order
shall authenticate and deliver such Notes.

On the Issue Date, the Company shall deliver the Initial Notes in the aggregate
principal amount of $1,300,000,000 executed by the Company to the Trustee for
authentication, together with a Company Order for the authentication and
delivery of such Notes, specifying the principal amount and

 

-41-



--------------------------------------------------------------------------------

registered holder of each Note, directing the Trustee to authenticate the Notes
and deliver the same to the persons named in such Company Order and the Trustee
in accordance with such Company Order shall authenticate and deliver such
Initial Notes. At any time and from time to time after the Issue Date, the
Company may deliver Additional Notes executed by the Company to the Trustee for
authentication, together with a Company Order for the authentication and
delivery of such Additional Notes, specifying the principal amount of and
registered holder of each Note, directing the Trustee to authenticate the
Additional Notes and deliver the same to the persons in such Order and the
Trustee in accordance with such Company Order shall authenticate and deliver
such Additional Notes. On Company Order, the Trustee shall authenticate for
original issue Exchange Notes in an aggregate principal amount not to exceed
$1,300,000,000 plus the aggregate principal amount of any Additional Notes
issued; provided that such Exchange Notes shall be issuable only upon the valid
surrender for cancellation of Initial Notes and any Additional Notes of a like
aggregate principal amount in accordance with an Exchange Offer pursuant to the
Registration Rights Agreement and a Company Order for the authentication and
delivery of such Exchange Notes and certifying that all conditions precedent to
the issuance of such Exchange Notes are complied with (including the
effectiveness of the Exchange Offer Registration Statement related thereto). In
each case, the Trustee shall receive an Officers’ Certificate and an Opinion of
Counsel of the Company that it may reasonably require in connection with such
authentication of Notes. Such Company Order shall specify the amount of Notes to
be authenticated and the date on which the original issue of Notes is to be
authenticated.

Each Note shall be dated the date of its authentication.

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a certificate of
authentication substantially in the form provided for herein duly executed by
the Trustee by manual signature of an authorized officer, and such certificate
upon any Note shall be conclusive evidence, and the only evidence, that such
Note has been duly authenticated and delivered hereunder and is entitled to the
benefits of this Indenture.

In case the Company or any Guarantor, pursuant to Article Eight of this
Indenture, shall be consolidated or merged with or into any other Person or
shall convey, transfer, lease or otherwise dispose of its properties and assets
substantially as an entirety to any Person, and the successor Person resulting
from such consolidation, or surviving such merger, or into which the Company or
such Guarantor shall have been merged, or the Person which shall have received a
conveyance, transfer, lease or other disposition as aforesaid, shall have
executed a supplemental indenture hereto with the Trustee pursuant to Article
Eight of this Indenture, any of the Notes authenticated or delivered prior to
such consolidation, merger, conveyance, transfer, lease or other disposition
may, from time to time, at the request of the successor Person, be exchanged for
other Notes executed in the name of the successor Person with such changes in
phraseology and form as may be appropriate, but otherwise in substance of like
tenor as the Notes surrendered for such exchange and of like principal amount;
and the Trustee, upon Company Request of the successor Person, shall
authenticate and deliver Notes as specified in such request for the purpose of
such exchange. If Notes shall at any time be authenticated and delivered in any
new name of a successor Person pursuant to this Section in exchange or
substitution for or upon registration of transfer of any Notes, such successor
Person, at the option of the Holders but without expense to them, shall provide
for the exchange of all Notes at the time Outstanding for Notes authenticated
and delivered in such new name.

 

-42-



--------------------------------------------------------------------------------

ARTICLE THREE

THE NOTES

SECTION 301. Title and Terms. The aggregate principal amount of Notes which may
be authenticated and issued under this Indenture is not limited; provided that
any Additional Notes issued under this Indenture are issued in accordance with
Sections 202, 312 and 1011 hereof, as part of the same series as the Initial
Notes.

The Notes shall be known and designated as the “7.625% Senior Notes Due 2019” of
the Company. The Stated Maturity of the Notes shall be October 1, 2017, and the
Notes shall bear interest at the rate of 7.625% per annum from the Issue Date,
or from the most recent Interest Payment Date to which interest has been paid or
duly provided for, payable on August 15, 2011 and semi annually thereafter on
February 15 and August 15 in each year and at said Stated Maturity, until the
principal thereof is paid or duly provided for and to the Person in whose name
the Note (or any predecessor Note) is registered at the close of business on
February 1 and August 1 immediately preceding such Interest Payment Date (each,
a “Regular Record Date”).

The principal of (and premium, if any), interest and Special Interest, if any,
on the Notes shall be payable at the office or agency of the Company maintained
for such purpose in The City and State of New York or, at the option of the
Company, payment of interest may be made by check mailed to the Holders of the
Notes at their respective addresses set forth in the Note Register of Holders;
provided that all payments of principal, premium, if any, and interest and
Special Interest, if any, with respect to Notes represented by one or more
permanent Global Notes registered in the name of or held by the Depositary or
its nominee will be made by wire transfer of immediately available funds to the
accounts specified by the Holder or Holders thereof. Until otherwise designated
by the Company, the Company’s office or agency in New York shall be the office
of the Trustee maintained for such purpose.

Holders shall have the right to require the Company to purchase their Notes, in
whole or in part, in the event of a Change of Control pursuant to Section 1016.
The Notes shall be subject to repurchase pursuant to an Asset Sale Offer as
provided in Section 1017.

The Notes shall be redeemable as provided in Article Eleven.

The due and punctual payment of principal of (and premium, if any) and interest
on the Notes payable by the Company is irrevocably unconditionally guaranteed,
to the extent set forth herein, by each of the Guarantors.

SECTION 302. Denominations. The Notes shall be issuable only in registered form
without coupons and only in denominations of $2,000 and any integral multiples
of $1,000 in excess thereof.

SECTION 303. Temporary Notes. Pending the preparation of definitive Notes, the
Company may execute, and upon Company Order the Trustee shall authenticate and
deliver, temporary Notes which are printed, lithographed, typewritten,
mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Notes in lieu of which they are
issued and with such appropriate insertions, omissions, substitutions and other
variations as the officers executing such Notes may determine, as conclusively
evidenced by their execution of such Notes.

If temporary Notes are issued, the Company will cause definitive Notes to be
prepared without unreasonable delay. After the preparation of definitive Notes,
the temporary Notes shall be

 

-43-



--------------------------------------------------------------------------------

exchangeable for definitive Notes upon surrender of the temporary Notes at the
office or agency of the Company designated for such purpose pursuant to
Section 1002, without charge to the Holder. Upon surrender for cancellation of
any one or more temporary Notes, the Company shall execute and the Trustee shall
authenticate and deliver in exchange therefor a like principal amount of
definitive Notes of authorized denominations. Until so exchanged, the temporary
Notes shall in all respects be entitled to the same benefits under this
Indenture as definitive Notes.

SECTION 304. Registration, Registration of Transfer and Exchange. The Company
shall cause to be kept at the Corporate Trust Office of the Trustee a register
(the register maintained in such office and in any other office or agency
designated pursuant to Section 1002 being herein sometimes referred to as the
“Note Register”) in which, subject to such reasonable regulations as it may
prescribe, the Company shall provide for the registration of Notes and of
transfers of Notes. The Note Register shall be in written form or any other form
capable of being converted into written form within a reasonable time. At all
reasonable times, the Note Register shall be open to inspection by the Trustee.
The Trustee is hereby initially appointed as note registrar (the “Note
Registrar”) for the purpose of registering Notes and transfers of Notes as
herein provided.

Upon surrender for registration of transfer of any Note at the office or agency
of the Company designated pursuant to Section 1002, the Company shall execute,
and the Trustee shall authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Notes of any authorized denomination
or denominations of a like aggregate principal amount.

At the option of the Holder, Notes may be exchanged for other Notes of any
authorized denomination and of a like aggregate principal amount, upon surrender
of the Notes to be exchanged at such office or agency. Whenever any Notes are so
surrendered for exchange, the Company shall execute, and the Trustee shall
authenticate and deliver, the Notes which the Holder making the exchange is
entitled to receive; provided that no exchange of Notes for Exchange Notes shall
occur until an Exchange Offer Registration Statement shall have been declared
effective by the SEC, the Trustee shall have received an Officers’ Certificate
confirming that the Exchange Offer Registration Statement has been declared
effective by the SEC and the Initial Notes to be exchanged for the Exchange
Notes shall be cancelled by the Trustee.

All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Company, evidencing the same debt, and entitled to
the same benefits under this Indenture, as the Notes surrendered upon such
registration of transfer or exchange.

Every Note presented or surrendered for registration of transfer or for exchange
shall (if so required by the Company or the Note Registrar) be duly endorsed, or
be accompanied by written instruments of transfer, in form satisfactory to the
Company and the Note Registrar, duly executed by the Holder thereof or his
attorney duly authorized in writing.

No service charge shall be made for any registration of transfer or exchange or
redemption of Notes, but the Company may require payment of a sum sufficient to
cover any taxes, fees or other governmental charge that may be imposed in
connection with any registration of transfer or exchange of Notes, other than
exchanges pursuant to Sections 202, 303, 906, 1016, 1017, or 1108 not involving
any transfer.

SECTION 305. Mutilated, Destroyed, Lost and Stolen Notes. If (1) any mutilated
Note is surrendered to the Trustee, or (2) the Company and the Trustee receive
evidence to their satisfaction of the destruction, loss or theft of any Note,
and there is delivered to the Company and the Trustee such security or indemnity
as may be required by them to save each of them harmless from any claim,

 

-44-



--------------------------------------------------------------------------------

loss, cost or liability resulting from such lost or stolen Note, then, in the
absence of notice to the Company or the Trustee that such Note has been acquired
by a Protected Purchaser (as defined in Section 8-303 of the Uniform Commercial
Code) (a “Protected Purchaser”), the Company shall execute and upon Company
Order the Trustee shall authenticate and deliver, in exchange for any such
mutilated Note or in lieu of any such destroyed, lost or stolen Note, a new Note
of like tenor and principal amount, bearing a number not contemporaneously
outstanding.

In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable, the Company in its discretion may, instead of
issuing a new Note, pay such Note.

Upon the issuance of any new Note under this Section, the Company may require
the payment of a sum sufficient to cover any tax or other governmental charge
that may be imposed in relation thereto and any other expenses (including the
fees and expenses of the Trustee) connected therewith.

Every new Note issued pursuant to this Section in lieu of any mutilated,
destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Company and each Guarantor, whether or not the
mutilated, destroyed, lost or stolen Note shall be at any time enforceable by
anyone, and shall be entitled to all benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Notes.

SECTION 306. Payment of Interest; Interest Rights Preserved.

(a) Interest on any Note which is payable, and is punctually paid or duly
provided for, on any Interest Payment Date shall be paid to the Person in whose
name such Note (or one or more Predecessor Notes) is registered at the close of
business on the Regular Record Date for such interest at the office or agency of
the Company maintained for such purpose pursuant to Section 1002; provided that,
subject to Section 301 hereof, each installment of interest may at the Company’s
option be paid by (1) mailing a check for such interest, payable to or upon the
written order of the Person entitled thereto pursuant to Section 307, to the
address of such Person as it appears in the Note Register or (2) transfer to an
account located in the United States maintained by the payee.

(b) Any interest on any Note which is payable, but is not punctually paid or
duly provided for, on any Interest Payment Date shall forthwith cease to be
payable to the Holder on the Regular Record Date by virtue of having been such
Holder, and such defaulted interest and (to the extent lawful) interest on such
defaulted interest at the rate borne by the Notes (such defaulted interest and
interest thereon herein collectively called “Defaulted Interest”) may be paid by
the Company, at its election in each case, as provided in clause (1) or
(2) below:

(1) The Company may elect to make payment of any Defaulted Interest to the
Persons in whose names the Notes (or their respective Predecessor Notes) are
registered at the close of business on a Special Record Date for the payment of
such Defaulted Interest, which shall be fixed in the following manner. The
Company shall notify the Trustee in writing of the amount of Defaulted Interest
proposed to be paid on each Note and the date of the proposed payment, and at
the same time the Company shall deposit with the Trustee an amount of money
equal to the aggregate amount proposed to be paid in respect of such Defaulted
Interest or shall make arrangements satisfactory to the Trustee for such deposit
prior to the date of the proposed payment, such money when deposited to be held
in trust for the benefit of the Persons entitled to such Defaulted

 

-45-



--------------------------------------------------------------------------------

Interest as in this clause provided. Thereupon the Trustee shall fix a Special
Record Date for the payment of such Defaulted Interest which shall be not more
than 15 days and not less than 10 days prior to the date of the proposed payment
and not less than 10 days after the receipt by the Trustee of the notice of the
proposed payment. The Trustee shall promptly notify the Company of such Special
Record Date, and in the name and at the expense of the Company, shall cause
notice of the proposed payment of such Defaulted Interest and the Special Record
Date therefor to be given in the manner provided for in Section 107, not less
than 10 days prior to such Special Record Date. Notice of the proposed payment
of such Defaulted Interest and the Special Record Date therefor having been so
given, such Defaulted Interest shall be paid to the Persons in whose names the
Notes (or their respective Predecessor Notes) are registered at the close of
business on such Special Record Date and shall no longer be payable pursuant to
the following clause (2).

(2) The Company may make payment of any Defaulted Interest in any other lawful
manner not inconsistent with the requirements of any securities exchange on
which the Notes may be listed, and upon such notice as may be required by such
exchange, if, after notice given by the Company to the Trustee of the proposed
payment pursuant to this clause, such manner of payment shall be deemed
practicable by the Trustee.

(c) Subject to the foregoing provisions of this Section, each Note delivered
under this Indenture upon registration of transfer of or in exchange for or in
lieu of any other Note shall carry the rights to interest accrued and unpaid,
and to accrue, which were carried by such other Note.

SECTION 307. Persons Deemed Owners. Prior to the due presentment of a Note for
registration of transfer, the Company, any Guarantor, the Trustee and any agent
of the Company or the Trustee may treat the Person in whose name such Note is
registered as the owner of such Note for the purpose of receiving payment of
principal of (and premium, if any) and (subject to Sections 304 and 306)
interest on such Note and for all other purposes whatsoever, whether or not such
Note be overdue, and none of the Company, the Trustee or any agent of the
Company or the Trustee shall be affected by notice to the contrary.

SECTION 308. Cancellation. All Notes surrendered for payment, redemption,
registration of transfer or exchange shall, if surrendered to any Person other
than the Trustee, be delivered to the Trustee and shall be promptly cancelled by
it. The Company may at any time deliver to the Trustee for cancellation any
Notes previously authenticated and delivered hereunder which the Company may
have acquired in any manner whatsoever, and may deliver to the Trustee (or to
any other Person for delivery to the Trustee) for cancellation any Notes
previously authenticated hereunder which the Company has not issued and sold,
and all Notes so delivered shall be promptly cancelled by the Trustee. If the
Company shall so acquire any of the Notes, however, such acquisition shall not
operate as a redemption or satisfaction of the indebtedness represented by such
Notes unless and until the same are surrendered to the Trustee for cancellation.
No Notes shall be authenticated in lieu of or in exchange for any Notes
cancelled as provided in this Section, except as expressly permitted by this
Indenture. All cancelled Notes held by the Trustee shall be disposed of by the
Trustee in accordance with its customary procedures unless by Company Order the
Company shall direct that cancelled Notes be returned to it.

SECTION 309. Computation of Interest. Interest on the Notes shall be computed on
the basis of a 360-day year of twelve 30-day months.

SECTION 310. Transfer and Exchange. The Notes shall be issued in registered form
and shall be transferable only upon the surrender of a Note for registration of
transfer. When a Note is presented to the Notes Registrar or a co-registrar with
a request to register a transfer, the Notes Registrar shall register the
transfer as requested if the requirements of this Indenture and Section 8-401(a)
of

 

-46-



--------------------------------------------------------------------------------

the Uniform Commercial Code are met. When Notes are presented to the Notes
Registrar or a co-registrar with a request to exchange them for an equal
principal amount of Notes of other denominations, the Notes Registrar shall make
the exchange as requested if the same requirements are met.

SECTION 311. CUSIP Numbers. The Company in issuing the Notes may use “CUSIP”
numbers, ISINs and “Common Code” numbers (in each case, if then generally in
use) in addition to serial numbers, and, if so, the Trustee shall use such
“CUSIP” numbers, ISINs and “Common Code” numbers in addition to serial numbers
in notices of redemption, repurchase or other notices to Holders as a
convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness of such “CUSIP” numbers, ISINs and
“Common Code” numbers either as printed on the Notes or as contained in any
notice of a redemption or repurchase and that reliance may be placed only on the
serial or other identification numbers printed on the Notes, and any such
redemption or repurchase shall not be affected by any defect in or omission of
such numbers. The Company will promptly notify the Trustee in writing of any
change in the “CUSIP” numbers, ISINs and “Common Code” numbers applicable to the
Notes.

SECTION 312. Issuance of Additional Notes. The Company may, subject to
Section 1011 of this Indenture, issue additional Notes having identical terms
and conditions to the Initial Notes issued on the Issue Date (the “Additional
Notes”). The Initial Notes issued on the Issue Date and any Additional Notes
subsequently issued shall be treated as a single class for all purposes under
this Indenture. Exchange Notes issued in exchange for Initial Notes issued on
the Issue Date and Exchange Notes issued for any Additional Notes subsequently
issued shall be treated as a single class for all purposes under this Indenture.

ARTICLE FOUR

SATISFACTION AND DISCHARGE

SECTION 401. Satisfaction and Discharge of Indenture. This Indenture shall upon
Company Request and at the Company’s expense cease to be of further effect
(except as set forth in the last paragraph of this Section and as to surviving
rights of registration of transfer or exchange of Notes expressly provided for
herein or pursuant hereto) and the Trustee, at the expense of the Company, shall
execute proper instruments acknowledging satisfaction and discharge of this
Indenture when:

(1) either,

(A) all Notes theretofore authenticated and delivered (other than (i) Notes
which have been destroyed, lost or stolen and which have been replaced or paid
as provided in Section 305 and (ii) Notes for whose payment money has
theretofore been deposited in trust with the Trustee or any Paying Agent or
segregated and held in trust by the Company and thereafter repaid to the Company
or discharged from such trust, as provided in Section 1003) have been delivered
to the Trustee for cancellation; or

(B) all such Notes not theretofore delivered to the Trustee for cancellation,

(i) have become due and payable by reason of the making of a notice of
redemption pursuant to Section 1105 or otherwise, or

(ii) will become due and payable at their Stated Maturity within one year, or

 

-47-



--------------------------------------------------------------------------------

(iii) are to be called for redemption within one year under arrangements
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Company,

and the Company or any Guarantor, in the case of (i), (ii) or (iii) above, has
irrevocably deposited or caused to be deposited with the Trustee as trust funds
in trust solely for the benefit of the Holders, cash in U.S. dollars,
non-callable Government Securities, or a combination thereof, in such amounts as
will be sufficient without consideration of any reinvestment of interest to pay
and discharge the entire indebtedness on such Notes not theretofore delivered to
the Trustee for cancellation, for principal (and premium, if any) and interest
to the Stated Maturity or Redemption Date, as the case may be;

(2) no Default or Event of Default (other than that resulting from borrowing
funds to be applied to make such deposit and any similar and simultaneous
deposit relating to other Indebtedness and, in each case, the granting of Liens
in connection therewith) with respect to this Indenture or the Notes shall have
occurred and be continuing on the date of such deposit or shall occur as a
result of such deposit and such deposit shall not result in a breach or
violation of, or constitute a default under any Credit Facilities or any other
material agreement or instrument (other than this Indenture) to which the
Company or any Guarantor is a party or by which the Company or any Guarantor is
bound (other than that resulting from borrowing funds to be applied to make such
deposit and any similar and simultaneous deposit relating to other Indebtedness
and, in each case, the granting of Liens in connection therewith);

(3) the Company has paid or caused to be paid all sums payable by it under this
Indenture;

(4) the Company has delivered irrevocable instructions to the Trustee under this
Indenture to apply the deposited money toward the payment of such Notes at the
Stated Maturity or the Redemption Date, as the case may be; and

(5) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent herein to the
satisfaction and discharge of this Indenture have been complied with.

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 607, the obligations of
the Company to any Authenticating Agent under Section 612 and, if money or
Government Securities shall have been deposited with the Trustee pursuant to
subclause (B) of clause (1) of this Section, the obligations of the Trustee
under Section 402 and the last paragraph of Section 1003 shall survive such
satisfaction and discharge.

SECTION 402. Application of Trust Money. Subject to the provisions of the last
paragraph of Section 1003, all money or Government Securities deposited with the
Trustee pursuant to Section 401 shall be held in trust and applied by it, in
accordance with the provisions of the Notes and this Indenture, to the payment,
either directly or through any Paying Agent (including the Company acting as its
own Paying Agent) of the principal (and premium, if any) and interest for whose
payment such money or Government Securities has been deposited with the Trustee;
but such money or Government Securities need not be segregated from other funds
except to the extent required by law.

If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 401 by reason of any legal proceeding or
by reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, the

 

-48-



--------------------------------------------------------------------------------

Company’s and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 401 until such time as the Trustee or Paying Agent is permitted to apply
all such money or Government Securities in accordance with Section 401; provided
that if the Company has made any payment of principal of (and premium, if any)
or interest on any Notes because of the reinstatement of its obligations, the
Company shall be subrogated to the rights of the Holders of such Notes to
receive such payment from the money or Government Securities held by the Trustee
or Paying Agent.

ARTICLE FIVE

REMEDIES

SECTION 501. Events of Default. “Event of Default”, wherever used herein, means
any one of the following events (whatever the reason for such Event of Default
and whether it be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body):

(1) default in payment when due and payable, upon redemption, acceleration or
otherwise, of principal of, or premium, if any, on the Notes issued under this
Indenture;

(2) default for 30 days or more in the payment when due of interest on or with
respect to the Notes issued under this Indenture;

(3) failure by the Company or any Restricted Subsidiary for 60 days after
receipt of written notice given by the Trustee or the Holders of not less than
30% in principal amount of the Notes then outstanding to comply with any of its
obligations, covenants or agreements (other than a default referred to in
clauses (1) and (2) above) contained in this Indenture or the Notes;

(4) default under any mortgage, indenture or instrument under which there is
issued or by which there is secured or evidenced any Indebtedness for money
borrowed by the Company or any Restricted Subsidiary or the payment of which is
guaranteed by the Company or any Restricted Subsidiary, other than Indebtedness
owed to the Company or any Restricted Subsidiary, whether such Indebtedness or
guarantee now exists or is created after the issuance of the Notes, if both

(A) such default either results from the failure to pay any principal of such
Indebtedness at its stated final maturity (after giving effect to any applicable
grace periods) or relates to an obligation other than the obligation to pay
principal of any such Indebtedness at its stated final maturity and results in
the holder or holders of such Indebtedness causing such Indebtedness to become
due prior to its stated maturity and

(B) the principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness in default for failure to pay principal at
stated final maturity (after giving effect to any applicable grace periods), or
the maturity of which has been so accelerated, aggregate $50.0 million or more
at any one time outstanding;

(5) failure by the Company or any Significant Subsidiary to pay final judgments
aggregating in excess of $50.0 million (net of amounts covered by insurance
policies issued by reputable insurance companies), which final judgments remain
unpaid, undischarged and unstayed for a period of more than 60 days after such
judgment becomes final, and in the event such

 

-49-



--------------------------------------------------------------------------------

judgment is covered by insurance, an enforcement proceeding has been commenced
by any creditor upon such judgment or decree which is not promptly stayed;

(6) any of the following events with respect to the Company or any Significant
Subsidiary:

(A) the Company or any Significant Subsidiary pursuant to or within the meaning
of any Bankruptcy Law

(i) commences a voluntary case;

(ii) consents to the entry of an order for relief against it in an involuntary
case;

(iii) consents to the appointment of a custodian of it or for any substantial
part of its property;

(iv) takes any comparable action under any foreign laws relating to insolvency;
or

(v) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(B) is for relief against the Company or any Significant Subsidiary in an
involuntary case;

(i) appoints a custodian of the Company or any Significant Subsidiary or for any
substantial part of its property; or

(ii) orders the winding up or liquidation of the Company or any Significant
Subsidiary;

(iii) and the order or decree remains unstayed and in effect for 60 days; or

(7) the Guarantee of any Significant Subsidiary shall for any reason cease to be
in full force and effect or be declared null and void or any responsible officer
of any Guarantor that is a Significant Subsidiary, as the case may be, denies
that it has any further liability under its Guarantee or gives notice to such
effect, other than by reason of the termination of this Indenture or the release
of any such Guarantee in accordance with this Indenture.

SECTION 502. Acceleration of Maturity; Rescission and Annulment.

(a) If any Event of Default (other than an Event of Default specified in
Section 501(6) with respect to the Company) occurs and is continuing, the
Trustee or the Holders of at least 30% in principal amount of the Outstanding
Notes issued under this Indenture may declare the principal of (and premium, if
any), interest and any other monetary obligations on all the Outstanding Notes
to be due and payable immediately, by a notice in writing to the Company (and to
the Trustee if given by Holders).

(b) Upon the effectiveness of such declaration, such principal and interest will
be due and payable immediately. Notwithstanding the foregoing, if an Event of
Default specified in Section

 

-50-



--------------------------------------------------------------------------------

501(6) with respect to the Company occurs and is continuing, then the principal
amount of all Outstanding Notes shall ipso facto become and be immediately due
and payable without any notice, declaration or other act on the part of the
Trustee or any Holder.

(c) At any time after a declaration of acceleration has been made and before a
judgment or decree for payment of the money due has been obtained by the Trustee
as hereinafter provided in this Article, the Holders of a majority in aggregate
principal amount of the Outstanding Notes, by written notice to the Company and
the Trustee, may rescind and annul such declaration and its consequences, so
long as such recission and annulment would not conflict with any judgment of a
court of competent jurisdiction, if:

(1) the Company has paid or deposited with the Trustee a sum sufficient to pay:

(A) all overdue interest on all Outstanding Notes,

(B) all unpaid principal of (and premium, and Special Interest, if any, on) any
Outstanding Notes which has become due otherwise than by such declaration of
acceleration, and interest on such unpaid principal at the rate borne by the
Notes,

(C) to the extent that payment of such interest is lawful, interest on overdue
interest at the rate borne by the Notes, and

(D) all sums paid or advanced by the Trustee hereunder and the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel; and

(2) Events of Default, other than the non payment of amounts of principal of (or
premium, if any, on) or interest on Notes, which have become due solely by such
declaration of acceleration, have been cured or waived as provided in
Section 513,

no such rescission shall affect any subsequent default or impair any right
consequent thereon.

(d) Notwithstanding the preceding paragraph, in the event of any Event of
Default specified in Section 501(4) above, such Event of Default and all
consequences thereof (excluding any resulting payment default) shall be
annulled, waived and rescinded, automatically and without any action by the
Trustee or the Holders, if within 20 days after such Event of Default arose,

(1) the Indebtedness or guarantee that is the basis for such Event of Default
has been discharged, or

(2) the holders thereof have rescinded or waived the acceleration, notice or
action (as the case may be) giving rise to such Event of Default, or

(3) if the default that is the basis for such Event of Default has been cured.

(e) At the request of the Holders of a majority in principal amount of the Notes
then outstanding following any declaration of the acceleration of the Notes
pursuant to this Section 502 that has not been rescinded, the Trustee may
instruct the Escrow Agent to release the funds in the Escrow Account to the
Trustee to consummate a Special Redemption.

 

-51-



--------------------------------------------------------------------------------

SECTION 503. Collection of Indebtedness and Suits for Enforcement by Trustee.
The Company covenants that if:

(1) default is made in the payment of any installment of interest on any Note
when such interest becomes due and payable and such default continues for a
period of 30 days, or

(2) default is made in the payment of the principal of (or premium, or Special
Interest, if any, on) any Note at the Maturity thereof, the Company will, upon
demand of the Trustee, pay to the Trustee for the benefit of the Holders of such
Notes, the whole amount then due and payable on such Notes for principal (and
premium, if any) and interest, and interest on any overdue principal (and
premium, if any) and, to the extent that payment of such interest shall be
legally enforceable, upon any overdue installment of interest, at the rate borne
by the Notes, and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel.

If the Company fails to pay such amounts forthwith upon such demand, the
Trustee, in its own name as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Company, any Guarantor or any other obligor upon the Notes and
collect the moneys adjudged or decreed to be payable in the manner provided by
law out of the property of the Company, any Guarantor or any other obligor upon
the Notes, wherever situated.

If an Event of Default occurs and is continuing, the Trustee may in its
discretion proceed to protect and enforce its rights and the rights of the
Holders under this Indenture and the Guarantees by such appropriate judicial
proceedings as the Trustee shall deem necessary to protect and enforce any such
rights, including seeking recourse against any Guarantor, whether for the
specific enforcement of any covenant or agreement in this Indenture or in aid of
the exercise of any power granted herein, or to enforce any other proper remedy,
including seeking recourse against any Guarantor.

SECTION 504. Trustee May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Company or
any other obligor including any Guarantor, upon the Notes or the property of the
Company or of such other obligor or their creditors, the Trustee (irrespective
of whether the principal of the Notes shall then be due and payable as therein
expressed or by declaration or otherwise and irrespective of whether the Trustee
shall have made any demand on the Company for the payment of overdue principal,
premium, if any, or interest) shall be entitled and empowered, by intervention
in such proceeding or otherwise,

(1) to file and prove a claim for the whole amount of principal (and premium, if
any) and interest owing and unpaid in respect of the Notes and to file such
other papers or documents as may be necessary or advisable in order to have the
claims of the Trustee (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel) and
of the Holders allowed in such judicial proceeding, and

(2) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
similar official in any such judicial proceeding is hereby authorized by each
Holder to make such payments to the Trustee and, in the event that the Trustee
shall consent to the making of such payments directly to the Holders, to pay the

 

-52-



--------------------------------------------------------------------------------

Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 607.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding.

SECTION 505. Trustee May Enforce Claims Without Possession of Notes. All rights
of action and claims under this Indenture or the Notes may be prosecuted and
enforced by the Trustee without the possession of any of the Notes or the
production thereof in any proceeding relating thereto, and any such proceeding
instituted by the Trustee shall be brought in its own name and as trustee of an
express trust, and any recovery of judgment shall, after provision for the
payment of the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel, be for the ratable benefit of the Holders
in respect of which such judgment has been recovered.

SECTION 506. Application of Money Collected. Any money or property collected by
the Trustee pursuant to this Article shall be applied in the following order, at
the date or dates fixed by the Trustee and, in case of the distribution of such
money on account of principal (or premium, if any) or interest, upon
presentation of the Notes and the notation thereon of the payment if only
partially paid and upon surrender thereof if fully paid:

FIRST: To the payment of all amounts due the Trustee under Section 607;

SECOND: To the payment of the amounts then due and unpaid for principal of (and
premium, if any) and interest on the Notes in respect of which or for the
benefit of which such money has been collected, ratably, without preference or
priority of any kind, according to the amounts due and payable on such Notes for
principal (and premium, if any) and interest, respectively; and

THIRD: The balance, if any, to the Company or as a court of competent
jurisdiction may direct in writing; provided that all sums due and owing to the
Holders and the Trustee have been paid in full as required by this Indenture.

SECTION 507. Limitation on Suits. No Holder of any Notes shall have any right to
institute any proceeding, judicial or otherwise, with respect to this Indenture,
or for the appointment of a receiver or trustee, or for any other remedy
hereunder, unless:

(1) such Holder has previously given the Trustee notice that an Event of Default
is continuing;

(2) Holders of at least 30% in principal amount of the outstanding Notes have
requested the Trustee to pursue the remedy;

(3) such Holders have offered the Trustee security or indemnity satisfactory to
it against any loss, liability or expense;

(4) the Trustee has not complied with such request within 60 days after the
receipt thereof and the offer of security or indemnity; and

 

-53-



--------------------------------------------------------------------------------

(5) Holders of a majority in principal amount of the outstanding Notes have not
given the Trustee a direction inconsistent with such request within such 60-day
period,

it being understood and intended that no one or more Holders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture or the Guarantees to affect, disturb or prejudice the rights of
any other Holders, or to obtain or to seek to obtain priority or preference over
any other Holders or to enforce any right under this Indenture or the
Guarantees, except in the manner herein provided and for the equal and ratable
benefit of all the Holders (it being further understood that the Trustee does
not have an affirmative duty to ascertain whether or not such actions or
forbearances are unduly prejudicial to such Holders).

SECTION 508. Unconditional Right of Holders to Receive Principal, Premium and
Interest. Notwithstanding any other provision in this Indenture, the Holder of
any Note shall have the right, which is absolute and unconditional, to receive
payment, as provided herein (including, if applicable, Article Eleven) and in
such Note of the principal of (and premium, if any) and (subject to Section 306)
interest on such Note on the respective Stated Maturities expressed in such Note
(or, in the case of redemption, on the Redemption Date) and to institute suit
for the enforcement of any such payment on or after such respective dates, and
such rights shall not be impaired without the consent of such Holder.

SECTION 509. Restoration of Rights and Remedies. If the Trustee or any Holder
has instituted any proceeding to enforce any right or remedy under this
Indenture or the Guarantees and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Holder, then and in every such case, subject to any determination in such
proceeding, the Company, any Guarantor, any other obligor of the Notes, the
Trustee and the Holders shall be restored severally and respectively to their
former positions hereunder and thereafter all rights and remedies of the Trustee
and the Holders shall continue as though no such proceeding had been instituted.

SECTION 510. Rights and Remedies Cumulative. Except as otherwise provided with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Notes in the last paragraph of Section 305, no right or remedy herein conferred
upon or reserved to the Trustee or to the Holders is intended to be exclusive of
any other right or remedy, and every right and remedy shall, to the extent
permitted by law, be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

SECTION 511. Delay or Omission Not Waiver. No delay or omission of the Trustee
or of any Holder of any Note to exercise any right or remedy accruing upon any
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Event of Default or an acquiescence therein. Every right and remedy
given by this Article or by law to the Trustee or to the Holders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee or by the Holders, as the case may be.

SECTION 512. Control by Holders. The Holders of not less than a majority in
principal amount of the Outstanding Notes shall have the right to direct the
time, method and place of conducting any proceeding for any remedy available to
the Trustee, or of exercising any trust or power conferred on the Trustee;
provided that:

(1) such direction shall not be in conflict with any rule of law or with this
Indenture, and such Holders have complied with Section 603(6),

 

-54-



--------------------------------------------------------------------------------

(2) subject to Section 315 of the Trust Indenture Act, the Trustee may take any
other action deemed proper by the Trustee which is not inconsistent with such
direction, and

(3) the Trustee need not take any action which might involve it in personal
liability or be unjustly prejudicial to the Holders not consenting.

SECTION 513. Waiver of Past Defaults. Subject to Sections 508 and 902, the
Holders of not less than a majority in principal amount of the Outstanding Notes
may on behalf of the Holders of all such Notes waive any past Default hereunder
and its consequences, except a continuing Default or Event of Default (1) in
respect of the payment of principal of (and premium, if any), or the interest on
any such Note held by a non-consenting Holder, or (2) in respect of a covenant
or provision hereof which under Article Nine cannot be modified or amended
without the consent of the Holder of each Outstanding Note affected.

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or Event of Default or impair any right consequent thereon.

SECTION 514. Waiver of Stay or Extension Laws. Each of the Company, the
Guarantors and any other obligor on the Notes covenants (to the extent that it
may lawfully do so) that it will not at any time insist upon, or plead, or in
any manner whatsoever claim or take the benefit or advantage of, any stay or
extension law wherever enacted, now or at any time hereafter in force, which may
affect the covenants or the performance of this Indenture; and each of the
Company, the Guarantors and any other obligor on the Notes (to the extent that
it may lawfully do so) hereby expressly waives all benefit or advantage of any
such law and covenants that it will not hinder, delay or impede the execution of
any power herein granted to the Trustee, but will suffer and permit the
execution of every such power as though no such law had been enacted.

SECTION 515. Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorney’s fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. This
Section 515 does not apply to a suit by the Trustee, a suit by a Holder relating
to right to payment hereof, or a suit by Holders of more than 10% in principal
amount of the then Outstanding Notes.

ARTICLE SIX

THE TRUSTEE

SECTION 601. Duties of the Trustee.

(a) Except during the continuance of a Default or an Event of Default,

 

-55-



--------------------------------------------------------------------------------

(1) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

(2) in the absence of bad faith or willful misconduct on its part, the Trustee
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture; but in the case of
any such certificates or opinions specifically required by any provision hereof
to be provided to it, the Trustee shall be under a duty to examine the same to
determine whether or not they conform to the requirements of this Indenture, but
not to verify the contents thereof.

(b) If a Default or an Event of Default has occurred and is continuing of which
a Responsible Officer of the Trustee has actual knowledge or of which written
notice of such Default or Event of Default shall have been given to the Trustee
by the Company, any other obligor of the Notes or by any Holder, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in their exercise, as a prudent Person
would exercise or use under the circumstances in the conduct of such Person’s
own affairs.

(c) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that

(1) this paragraph (c) shall not be construed to limit the effect of paragraph
(a) of this Section;

(2) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it shall be proved that the Trustee was
negligent in ascertaining the pertinent facts;

(3) the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the direction of the Holders
of a majority in aggregate principal amount of the Outstanding Notes relating to
the time, method and place of conducting any proceeding for any remedy available
to the Trustee, or exercising any trust or power conferred upon the Trustee,
under this Indenture; and

(4) no provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers,
if it shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity against such risk or liability is not reasonably assured
to it.

(d) Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this Section.

SECTION 602. Notice of Defaults. Within 30 days after the earlier of receipt
from the Company of notice of the occurrence of any Default or Event of Default
hereunder or the date when such Default or Event of Default becomes known to the
Trustee, the Trustee shall transmit, in the manner and to the extent provided in
TIA Section 313(c), notice of such Default or Event of Default hereunder known
to the Trustee, unless such Default or Event of Default shall have been cured or
waived; provided

 

-56-



--------------------------------------------------------------------------------

that, except in the case of a Default or Event of Default in the payment of the
principal of (or premium, if any, on) or interest on any Note, the Trustee shall
be protected in withholding such notice if and so long as a committee of
Responsible Officers of the Trustee in good faith determines that the
withholding of such notice is in the best interest of the Holders.

SECTION 603. Certain Rights of Trustee. Subject to the provisions of TIA
Sections 315(a) through 315(d):

(1) the Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document (whether in
original or facsimile form) believed by it to be genuine and to have been signed
or presented by the proper party or parties;

(2) any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order and any resolution
of the Board of Directors may be sufficiently evidenced by a Board Resolution;

(3) whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part,
conclusively rely upon an Officers’ Certificate;

(4) the Trustee shall not be charged with knowledge of any Default or Event of
Default with respect to the Notes unless either (i) a Responsible Officer of the
Trustee shall have actual knowledge of such Default or Event of Default or
(ii) written notice of such Default or Event of Default shall have been received
by the Trustee by the Company or by any Holder of Notes and references this
Indenture and the Notes;

(5) the Trustee may consult with counsel of its own selection and the advice of
such counsel or any Opinion of Counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the advice or opinion of such
counsel;

(6) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders pursuant to this Indenture, unless such Holders shall have offered to
the Trustee security or indemnity satisfactory to it against the costs,
expenses, losses and liabilities which might be incurred by it in compliance
with such request or direction;

(7) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney at the
expense of the Company and shall incur no liability of any kind by reason of
such inquiry or investigation;

(8) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Trustee shall not be

 

-57-



--------------------------------------------------------------------------------

responsible for any misconduct or negligence on the part of any agent or
attorney appointed with due care by it hereunder;

(9) the Trustee shall not be liable for any action taken, suffered or omitted by
it in good faith and believed by it to be authorized or within the discretion or
rights or powers conferred upon it by this Indenture;

(10) the rights, privileges, protections, immunities and benefits given to the
Trustee, including its right to be indemnified, are extended to, and shall be
enforceable by, the Trustee in each of its capacities hereunder, and each agent,
custodian and other Person employed to act hereunder;

(11) the Trustee may request that the Company deliver an Officers’ Certificate
substantially in the Form of Exhibit D hereto setting forth the names of
individuals or titles of officers authorized at such time to take specified
actions pursuant to this Indenture, which Officers’ Certificate may be signed by
any person authorized to sign an Officers’ Certificate, including any person
specified as so authorized in any such certificate previously delivered and not
superseded;

(12) the Trustee shall not be required to give any note, bond or surety in
respect of the execution of the trusts and powers under this Indenture;

(13) in no event shall the Trustee be responsible or liable for any failure or
delay in the performance its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its reasonable control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunction of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices to resume
performance as soon as practicable under the circumstances; and

(14) in no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

SECTION 604. Trustee Not Responsible for Recitals or Issuance of Notes. The
recitals contained herein and in the Notes, except for the Trustee’s
certificates of authentication, shall be taken as the statements of the Company,
and the Trustee assumes no responsibility for their correctness. The Trustee
makes no representations as to the validity or sufficiency of this Indenture or
of the Notes, except that the Trustee represents that it is duly authorized to
execute and deliver this Indenture, authenticate the Notes and perform its
obligations hereunder and that the statements made by it in a Statement of
Eligibility on Form T-1 supplied to the Company are true and accurate, subject
to the qualifications set forth therein. The Trustee shall not be accountable
for the use or application by the Company of Notes or the proceeds thereof.

SECTION 605. May Hold Notes. The Trustee, any Paying Agent, any Note Registrar
or any other agent of the Company or of the Trustee, in its individual or any
other capacity, may become the owner or pledgee of Notes and, subject to TIA
Sections 310(b) and 311, may otherwise deal with the Company with the same
rights it would have if it were not the Trustee, Paying Agent, Note Registrar or
such other agent; provided, that, if it acquires any conflicting interest, it
must eliminate such conflict within 90 days, apply to the SEC for permission to
continue or resign.

 

-58-



--------------------------------------------------------------------------------

SECTION 606. Money Held in Trust. Money held by the Trustee in trust hereunder
need not be segregated from other funds except to the extent required by law.
The Trustee shall be under no liability for interest on any money received by it
hereunder except as otherwise agreed in writing with the Company.

SECTION 607. Compensation and Reimbursement. The Company and the Guarantors,
jointly and severally, agree:

(1) to pay to the Trustee from time to time such compensation as shall be agreed
in writing between the Company and the Trustee for all services rendered by it
hereunder (which compensation shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust);

(2) except as otherwise expressly provided herein, to reimburse the Trustee upon
its request for all reasonable expenses, disbursements and advances incurred or
made by the Trustee in accordance with any provision of this Indenture
(including the reasonable compensation and the expenses and disbursements of its
agents and counsel), except any such expense, disbursement or advance as shall
be determined to have been caused by its own negligence or willful misconduct;
and

(3) to indemnify the Trustee and any predecessor Trustee for, and to hold it
harmless against, any and all loss, liability, claim, damage or expense,
including taxes (other than the taxes based on the income of the Trustee)
incurred without negligence or willful misconduct on its part, arising out of or
in connection with the acceptance or administration of this trust, including the
costs and expenses of defending itself against any claim regardless of whether
the claim is asserted by the Company, a Guarantor, a Holder or any other Person
or liability in connection with the exercise or performance of any of its powers
or duties hereunder.

The obligations of the Company under this Section to compensate the Trustee, to
pay or reimburse the Trustee for expenses, disbursements and advances and to
indemnify and hold harmless the Trustee shall constitute additional indebtedness
hereunder and shall survive the satisfaction and discharge of this Indenture and
resignation or removal of the Trustee. As security for the performance of such
obligations of the Company, the Trustee shall have a claim prior to the Notes
upon all property and funds held or collected by the Trustee as such, except
funds held in trust solely for the benefit of the Holders entitled thereto for
the payment of principal of (and premium, if any) or interest on particular
Notes.

When the Trustee incurs expenses or renders services in connection with an Event
of Default specified in Section 501(8), the expenses (including the reasonable
charges and expenses of its counsel) of and the compensation for such services
are intended to constitute expenses of administration under any applicable
Bankruptcy Law.

The provisions of this Section shall survive the termination of this Indenture
and resignation or removal of the Trustee.

SECTION 608. Corporate Trustee Required; Eligibility. There shall be at all
times a Trustee hereunder which shall be eligible to act as Trustee under TIA
Section 310(a)(1) and shall have a combined capital and surplus of at least
$50,000,000. If such corporation publishes reports of condition at least
annually, pursuant to law or to the requirements of federal, State, territorial
or District of Columbia supervising or examining authority, then for the
purposes of this Section, the combined capital and surplus of such corporation
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published. If at any time the Trustee shall cease
to be eligible in accordance

 

-59-



--------------------------------------------------------------------------------

with the provisions of this Section, it shall resign immediately in the manner
and with the effect hereinafter specified in this Article.

SECTION 609. Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article shall become effective until the acceptance of
appointment by the successor Trustee in accordance with the applicable
requirements of Section 610.

(b) The Trustee may resign at any time by giving written notice thereof to the
Company. Upon receiving such notice of resignation, the Company shall promptly
appoint a successor trustee by written instrument executed by authority of the
Board of Directors, a copy of which shall be delivered to the resigning Trustee
and a copy to the successor Trustee. If the instrument of acceptance by a
successor Trustee required by Section 610 shall not have been delivered to the
Trustee within 30 days after the giving of such notice of resignation, the
resigning Trustee may petition, at the expense of the Company, any court of
competent jurisdiction for the appointment of a successor Trustee.

(c) The Trustee may be removed at any time by Act of the Holders of not less
than a majority in principal amount of the Outstanding Notes, delivered to the
Trustee and to the Company. If the instrument of acceptance by a successor
Trustee required by Section 610 shall not have been delivered to the Trustee
within 30 days after the giving of such notice of resignation, the resigning
Trustee may petition, at the expense of the Company, any court of competent
jurisdiction for the appointment of a successor Trustee.

(d) The Trustee shall comply with TIA Section 310(b); provided that, there shall
be excluded from the operation of TIA Section 310(b)(1) any indenture or
indentures under which other securities or certificates of interest or
participation in other securities of the Company are outstanding if the
requirements for such exclusion set forth in TIA Section 310(b)(1) are met.

(e) If the Trustee shall resign, be removed or become incapable of acting, or if
a vacancy shall occur in the office of Trustee for any cause, the Company, by a
Board Resolution, shall promptly appoint a successor Trustee. If, within one
year after such resignation, removal or incapability, or the occurrence of such
vacancy, a successor Trustee shall be appointed by Act of the Holders of a
majority in principal amount of the Outstanding Notes delivered to the Company
and the retiring Trustee, the successor Trustee so appointed shall, forthwith
upon its acceptance of such appointment, become the successor Trustee and
supersede the successor Trustee appointed by the Company. If no successor
Trustee shall have been so appointed by the Company or the Holders and accepted
appointment in the manner hereinafter provided, any Holder who has been a bona
fide Holder of a Note for at least six months may, on behalf of himself and all
others similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Trustee.

(f) The Company shall give notice of each resignation and each removal of the
Trustee and each appointment of a successor Trustee to the Holders in the manner
provided for in Section 107. Each notice shall include the name of the successor
Trustee and the address of its Corporate Trust Office.

SECTION 610. Acceptance of Appointment by Successor.

(a) Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Company and to the retiring Trustee an instrument accepting such
appointment, and thereupon the resignation or removal of the retiring Trustee
shall become effective and such successor Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and

 

-60-



--------------------------------------------------------------------------------

duties of the retiring Trustee; but, on request of the Company or the successor
Trustee, such retiring Trustee shall, upon payment of its charges, execute and
deliver an instrument transferring to such successor Trustee all the rights,
powers and trusts of the retiring Trustee and shall duly assign, transfer and
deliver to such successor Trustee all property and money held by such retiring
Trustee hereunder. Upon request of any such successor Trustee, the Company shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Trustee all such rights, powers and trusts.

(b) No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be qualified and eligible under this
Article.

SECTION 611. Merger, Conversion, Consolidation or Succession to Business. Any
corporation into which the Trustee may be merged or converted or with which it
may be consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder; provided such
corporation shall be otherwise qualified and eligible under this Article,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto. In case any Notes shall have been authenticated, but
not delivered, by the Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Trustee may adopt such
authentication and deliver the Notes so authenticated with the same effect as if
such successor Trustee had itself authenticated such Notes. In case at that time
any of the Notes shall not have been authenticated, any successor Trustee may
authenticate such Notes either in the name of any predecessor hereunder or in
the name of the successor Trustee. In all such cases such certificates shall
have the full force and effect which this Indenture provides for the certificate
of authentication of the Trustee shall have; provided that, the right to adopt
the certificate of authentication of any predecessor Trustee or to authenticate
Notes in the name of any predecessor Trustee shall apply only to its successor
or successors by merger, conversion or consolidation.

SECTION 612. Appointment of Authenticating Agent. At any time when any of the
Notes remain Outstanding, the Trustee may appoint an Authenticating Agent or
Agents with respect to the Notes which shall be authorized to act on behalf of
the Trustee to authenticate Notes and the Trustee shall give written notice of
such appointment to all Holders of Notes with respect to which such
Authenticating Agent will serve, in the manner provided for in Section 107.
Notes so authenticated shall be entitled to the benefits of this Indenture and
shall be valid and obligatory for all purposes as if authenticated by the
Trustee hereunder. Any such appointment shall be evidenced by an instrument in
writing signed by a Responsible Officer of the Trustee, and a copy of such
instrument shall be promptly furnished to the Company. Wherever reference is
made in this Indenture to the authentication and delivery of Notes by the
Trustee or the Trustee’s certificate of authentication, such reference shall be
deemed to include authentication and delivery on behalf of the Trustee by an
Authenticating Agent and a certificate of authentication executed on behalf of
the Trustee by an Authenticating Agent. Each Authenticating Agent shall be
acceptable to the Company and shall at all times be a corporation organized and
doing business under the laws of the United States of America, any state thereof
or the District of Columbia, authorized under such laws to act as Authenticating
Agent, having a combined capital and surplus of not less than $50,000,000 and
subject to supervision or examination by federal or state authority. If such
corporation publishes reports of condition at least annually, pursuant to law or
to the requirements of said supervising or examining authority, then for the
purposes of this Section, the combined capital and surplus of such corporation
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published. If at any time an Authenticating Agent
shall cease to be eligible in accordance with the provisions of this Section, it
shall resign immediately in the manner and with the effect specified in this
Section.

 

-61-



--------------------------------------------------------------------------------

Any corporation into which an Authenticating Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any corporation succeeding to all or substantially all the corporate agency
or corporate trust business of an Authenticating Agent, shall continue to be an
Authenticating Agent; provided such corporation shall be otherwise eligible
under this Section, without the execution or filing of any paper or any further
act on the part of the Trustee or the Authenticating Agent.

An Authenticating Agent may resign at any time by giving written notice thereof
to the Trustee and to the Company. The Trustee may at any time terminate the
agency of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent and to the Company. Upon receiving such a notice of
resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section, the Trustee may appoint a successor Authenticating
Agent which shall be acceptable to the Company and shall give written notice of
such appointment to all Holders of Notes, in the manner provided for in
Section 107. Any successor Authenticating Agent upon acceptance of its
appointment hereunder shall become vested with all the rights, powers and duties
of its predecessor hereunder, with like effect as if originally named as an
Authenticating Agent. No successor Authenticating Agent shall be appointed
unless eligible under the provisions of this Section.

The Company agrees to pay to each Authenticating Agent from time to time such
compensation for its services under this Section as shall be agreed in writing
between the Company and such Authenticating Agent.

If an appointment is made pursuant to this Section, the Notes may have endorsed
thereon, in addition to the Trustee’s certificate of authentication, an
alternate certificate of authentication in the following form:

This is one of the Notes designated therein referred to in the within-mentioned
Indenture.

 

    THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. as Trustee Date:  
_______________     By:             as Authenticating Agent       By:          
  as Authorized Officer

SECTION 613. Escrow Authorization. Each Holder, by its acceptance of a Note,
consents and agrees to the terms of the Escrow Agreement, including related
documents thereto, as the same may be in effect or may be amended from time to
time in writing by the parties thereto (provided that no amendment that would
materially adversely affect the rights of the Holders may be effected without
the consent of each Holder of Notes affected thereby), and authorizes and
directs the Trustee to enter into the Escrow Agreement and to perform its
obligations and exercise its rights thereunder in accordance therewith. The
Company shall do or cause to be done all such acts and things as may be
necessary or proper, or as may be required by the provisions of the Escrow
Agreement, to assure and confirm to the

 

-62-



--------------------------------------------------------------------------------

Trustee the security interest contemplated by the Escrow Agreement or any part
thereof, as from time to time constituted, so as to render the same available
for the security and benefit of this Indenture and of the Notes and Guarantees
secured hereby, according to the intent and purpose herein expressed. The
Company shall take, or shall cause to be taken, any and all actions reasonably
required to cause the Escrow Agreement to create and maintain, as security for
the obligations of the Company under this Indenture, the Notes and the
Guarantees as provided in the Escrow Agreement, valid and enforceable first
priority perfected liens on the Escrow Account and in and on all the Escrowed
Funds, in favor of the Trustee for its benefit, and the ratable benefit of the
Holders, superior to and prior to the rights of third Persons and subject to no
other Liens.

ARTICLE SEVEN

HOLDERS LISTS AND REPORTS BY TRUSTEE AND COMPANY

SECTION 701. Company to Furnish Trustee Names and Addresses. The Company will
furnish or cause to be furnished to the Trustee:

(1) semiannually, not more than 10 days after each Regular Record Date, a list,
in such form as the Trustee may reasonably require, of the names and addresses
of the Holders as of such Regular Record Date; and

(2) at such other times as the Trustee may reasonably request in writing, within
30 days after receipt by the Company of any such request, a list of similar form
and content to that in clause (1) hereof as of a date not more than 15 days
prior to the time such list is furnished;

provided that, if and so long as the Trustee shall be the Note Registrar, no
such list need be furnished.

SECTION 702. Disclosure of Names and Addresses of Holders. Every Holder of
Notes, by receiving and holding the same, agrees with the Company and the
Trustee that none of the Company or the Trustee or any agent of either of them
shall be held accountable by reason of the disclosure of any such information as
to the names and addresses of the Holders in accordance with TIA Section 312,
regardless of the source from which such information was derived, and that the
Trustee shall not be held accountable by reason of mailing any material pursuant
to a request made under TIA Section 312(b).

SECTION 703. Reports by Trustee. Within 60 days after May 15 of each year
commencing with May 15, 2012, the Trustee shall transmit to the Holders of Notes
(with a copy to the Company at the address specified in Section 106), in the
manner and to the extent provided in TIA Section 313(c), a brief report dated as
of such May 15 that complies with TIA Section 313(a). The Trustee also shall
comply with TIA Section 313(b). A copy of each such report shall, at the time of
such transmission to Holders, be filed by the Trustee with each stock exchange,
if any, upon which the Notes are listed, with the Commission and with the
Company. The Company will promptly notify the Trustee in writing when the Notes
are listed on any stock exchange and of any delisting thereof.

 

-63-



--------------------------------------------------------------------------------

ARTICLE EIGHT

MERGER, CONSOLIDATION OR SALE OF ALL OR SUBSTANTIALLY ALL ASSETS

SECTION 801. Company May Consolidate, Etc., Only on Certain Terms.

(a) The Company may not consolidate or merge with or into or wind up into
(whether or not the Company is the surviving corporation), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets, in one or more related transactions, to any Person unless:

(1) the Company is the surviving Person or the Person formed by or surviving any
such consolidation or merger (if other than the Company) or to which such sale,
assignment, transfer, lease, conveyance or other disposition shall have been
made is a Person organized or existing under the laws of the United States, any
state thereof, the District of Columbia, or any territory thereof (such Person,
as the case may be, being herein called the “Successor Company”);

(2) the Successor Company, if other than the Company, expressly assumes all the
obligations of the Company under this Indenture and the Notes pursuant to
supplemental indentures or other documents or instruments in form reasonably
satisfactory to the Trustee;

(3) immediately after such transaction, no Default exists;

(4) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period,

(A) the Successor Company or the Company would be permitted to incur at least
$1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage Ratio
test set forth in Section 1011(a) or

(B) the Fixed Charge Coverage Ratio for the Successor Company and the Restricted
Subsidiaries would be greater than the Fixed Charge Coverage Ratio for the
Company and the Restricted Subsidiaries immediately prior to such transaction;

(5) each Guarantor, unless it is the other party to the transactions described
above, in which case Section 802(1)(B) below shall apply, shall have by
supplemental indenture confirmed that its Guarantee shall apply to such Person’s
obligations under this Indenture, the Notes and the Registration Rights
Agreement; and

(6) the Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indentures, if any, comply with this Indenture.

(b) The Successor Company shall succeed to, and be substituted for the Company
under this Indenture, the Registration Rights Agreement and the Notes. The
foregoing clauses (3), (4), (5) and (6) of Section 801(a) shall not apply to the
transaction contemplated by the Merger Agreement. Notwithstanding clauses
(3) and (4) of Section 801(a).

 

-64-



--------------------------------------------------------------------------------

(1) any Restricted Subsidiary may consolidate with, merge into or transfer all
or part of its properties and assets to the Company or any Restricted Subsidiary
and

(2) the Company may merge with an Affiliate of the Company solely for the
purpose of reincorporating the Company in another state of the United States,
the District of Columbia or any territory thereof so long as the amount of
Indebtedness of the Company and the Restricted Subsidiaries is not increased
thereby.

SECTION 802. Guarantors May Consolidate, Etc., Only on Certain Terms. Subject to
Section 1209, no Guarantor shall, and the Company shall not permit any Guarantor
to, consolidate or merge with or into or wind up into (whether or not the
Company or such Guarantor is the surviving Person), or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets, in one or more related transactions, to any Person unless:

(1)   (A) such Guarantor is the surviving Person or the Person formed by or
surviving any such consolidation or merger (if other than such Guarantor) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is a Person organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof (such Guarantor or such Person, as the case may be, being herein called
the “Successor Person”);

(B) the Successor Person, if other than such Guarantor, expressly assumes all
the obligations of such Guarantor under this Indenture and such Guarantor’s
related Guarantee pursuant to supplemental indentures or other documents or
instruments in form reasonably satisfactory to the Trustee;

(C) immediately after such transaction, no Default exists; and

(D) the Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indentures, if any, comply with this Indenture; or

(2) the transaction is an Asset Sale that is made in compliance with
Section 1017.

Subject to Section 1209, the Successor Person shall succeed to, and be
substituted for, such Guarantor under this Indenture and such Guarantor’s
Guarantee. Notwithstanding the foregoing, any Guarantor may (i) merge into or
transfer all or part of its properties and assets to another Guarantor or the
Company, (ii) merge with an Affiliate of the Issuer solely for the purpose of
reincorporating or reorganizing the Guarantor in the United States, any state
thereof, the District of Columbia or any territory thereof so long as the amount
of Indebtedness of the Issuer and its Restricted Subsidiaries is not increased
thereby or (iii) convert into a Person organized or existing under the laws of
the jurisdiction of such Guarantor.

SECTION 803. Successor Substituted. Upon any consolidation or merger, or any
sale, assignment, conveyance, transfer, lease or disposition of all or
substantially all of the assets of the Company or any Guarantor in accordance
with Sections 801 and 802 hereof, the successor Person formed by such
consolidation or into which the Company or such Guarantor, as the case may be,
is merged or the successor Person to which such sale, assignment, conveyance,
transfer, lease or disposition is made, shall succeed to, and be substituted
for, and may exercise every right and power of, the Company or such Guarantor,
as the case may be, under this Indenture or the Guarantees, as the case may be,
with the same effect as if such successor Person had been named as the Company
or such Guarantor, as the case may be,

 

-65-



--------------------------------------------------------------------------------

herein or the Guarantees, as the case may be. When a successor Person assumes
all obligations of its predecessor hereunder, the Notes or the Guarantees, as
the case may be, such predecessor shall be released from all obligations;
provided that in the event of a transfer or lease, the predecessor shall not be
released from the payment of principal and interest or other obligations on the
Notes or the Guarantees, as the case may be.

ARTICLE NINE

SUPPLEMENTAL INDENTURES

SECTION 901. Amendments or Supplements Without Consent of Holders. Without the
consent of any Holder, the Company, any Guarantor (with respect to a Guarantee
or this Indenture to which it is a party), when authorized by Board Resolutions
of their respective Board of Directors, and the Trustee, at any time and from
time to time, may amend or supplement this Indenture, the Notes and any related
Guarantee, in form satisfactory to the Trustee, for any of the following
purposes:

(1) to cure any ambiguity, omission, mistake, defect or inconsistency;

(2) to provide for uncertificated Notes in addition to or in place of
certificated Notes;

(3) to comply with Article Eight hereof;

(4) to provide for the assumption of the Company’s or such Guarantor’s
obligations to Holders;

(5) to make any change that would provide any additional rights or benefits to
the Holders or that does not adversely affect the legal rights under this
Indenture of any such Holder;

(6) to add covenants for the benefit of the Holders or to surrender any right or
power conferred in this Indenture upon the Company or any Guarantor;

(7) to comply with requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the Trust Indenture Act;

(8) to evidence and provide for the acceptance and appointment under this
Indenture of a successor Trustee pursuant to the requirements of Sections 609
and 610 hereof;

(9) to provide for the issuance of Exchange Notes or Private Exchange Notes,
which are identical to Exchange Notes except that they are not freely
transferable;

(10) to provide for the issuance of Additional Notes, in accordance with this
Indenture;

(11) to add a Guarantor or a parent guarantee under this Indenture;

(12) to conform the text of this Indenture, Guarantees or the Notes to any
provision of the “Description of the Notes” section of the Offering Document to
the extent that such provision in the “Description of the Notes” was intended to
be a verbatim recitation of a provision of this Indenture, the Guarantees or the
Notes; or

 

-66-



--------------------------------------------------------------------------------

(13) to amend the provisions of this Indenture relating to the transfer and
legending of Notes as permitted by this Indenture, including, without
limitation, to facilitate the issuance and administration of the Notes; provided
that, (A) compliance with this Indenture as so amended would not result in Notes
being transferred in violation of the Securities Act or any applicable
securities law and (B) such amendment does not materially and adversely affect
the rights of Holders to transfer Notes.

SECTION 902. Amendments, Supplements or Waivers with Consent of Holders.

(a) With the consent of the Holders of not less than a majority in principal
amount of the Outstanding Notes, by Act of said Holders delivered to the Company
and the Trustee, the Company, any Guarantor (with respect to any Guarantee to
which it is a party or this Indenture), when authorized by Board Resolutions of
their respective Board of Directors, and the Trustee may amend or supplement
this Indenture, any Guarantee or the Notes for the purpose of adding any
provisions hereto or thereto, changing in any manner or eliminating any of the
provisions or of modifying in any manner the rights of the Holders hereunder or
thereunder (including consents obtained in connection with a purchase of, or
tender offer or Exchange Offer for, the Notes) and any existing Default or Event
of Default or compliance with any provision of this Indenture or the Notes may
be waived with the consent of the Holders of not less than a majority in
principal amount of the Outstanding Notes, other than Notes beneficially owned
by the Company or its Affiliates (including consents obtained in connection with
a purchase of or tender offer or Exchange Offer for Notes); provided that no
such amendment, supplement or waiver shall, without the consent of the Holder of
each Outstanding Note affected thereby:

(1) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver,

(2) reduce the principal of or change the Maturity of any such Note or alter or
waive the provisions with respect to the redemption of the Notes (other than
Sections 1016, 1017 and 1105),

(3) reduce the rate of or change the time for payment of interest on any Note,

(4) waive a Default or Event of Default in the payment of principal of or
premium, if any, or interest on the Notes issued under this Indenture, except a
rescission of acceleration of the Notes by the Holders of at least a majority in
aggregate principal amount of the Notes and a waiver of the payment default that
resulted from such acceleration, or in respect of a covenant or provision
contained in this Indenture or any guarantee which cannot be amended or modified
without the consent of all Holders,

(5) make any Note payable in money other than that stated in the Notes,

(6) make any change in Section 513 or the rights of Holders to receive payments
of principal of or premium, if any, or interest on the Notes,

(7) make any change in these amendment and waiver provisions,

(8) impair the right of any Holder to receive payment of principal of, or
interest on such Holder’s Notes on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
Holder’s Notes,

 

-67-



--------------------------------------------------------------------------------

(9) make any change to or modify in the ranking of any Note or related Guarantee
that would adversely affect the Holders, or

(10) release the Lien on the Escrow Account or any Escrowed Funds other than in
accordance with the terms of this Indenture and the Escrow Agreement.

(b) It shall not be necessary for the consent of Holders under this Section 902
to approve the particular form of any proposed amendment or waiver, and it shall
be sufficient if such consent approves the substance thereof.

(c) Neither the Company nor any of its Restricted Subsidiaries may, directly or
indirectly, pay or cause to be paid any consideration to or for the benefit of
any Holder for or as an inducement to any consent, waiver or amendment of any of
the terms or provisions of the Indenture or the Notes unless such consideration
is offered to be paid and is paid to all Holders that are “qualified
institutional buyers” within the meaning of Rule 144A of the Securities Act,
who, upon request, confirm that they are “qualified institutional buyers,”
consent, waive or agree to amend in the time frame set forth in solicitation
documents relating to such consent, waiver or amendment.

SECTION 903. Execution of Amendments, Supplements or Waivers. In executing, or
accepting the additional trusts created by, any amendment, supplement or waiver
permitted by this Article or the modifications thereby of the trusts created by
this Indenture, the Trustee shall be provided with, and shall be fully protected
in relying upon, an Officers’ Certificate and Opinion of Counsel stating that
the execution of such amendment, supplement or waiver is authorized and
permitted by this Indenture. The Trustee may, but shall not be obligated to,
enter into any such amendment, supplement or waiver which affects the Trustee’s
own rights, duties or immunities under this Indenture or otherwise.

SECTION 904. Effect of Amendments, Supplements or Waivers. Upon the execution of
any supplemental indenture under this Article, this Indenture shall be modified
in accordance therewith, and such amendment, supplement or waiver shall form a
part of this Indenture for all purposes; and every Holder of Notes theretofore
or thereafter authenticated and delivered hereunder shall be bound thereby.

SECTION 905. Compliance with Trust Indenture Act. Every supplemental indenture
executed pursuant to the Article shall comply with the requirements of the Trust
Indenture Act as then in effect.

SECTION 906. Reference in Notes to Supplemental Indentures. Notes authenticated
and delivered after the execution of any supplemental indenture pursuant to this
Article may, and shall if required by the Trustee, bear a notation in form
approved by the Trustee as to any matter provided for in such supplemental
indenture. If the Company shall so determine, new Notes so modified as to
conform, in the opinion of the Trustee and the Company, to any such supplemental
indenture may be prepared and executed by the Company and authenticated and
delivered by the Trustee in exchange for Outstanding Notes.

SECTION 907. Notice of Supplemental Indentures. Promptly after the execution by
the Company, any Guarantor and the Trustee of any supplemental indenture
pursuant to the provisions of Section 902, the Company shall give notice thereof
to the Holders of each Outstanding Note affected, in the manner provided for in
Section 107, setting forth in general terms the substance of such supplemental
indenture.

 

-68-



--------------------------------------------------------------------------------

ARTICLE TEN

COVENANTS

SECTION 1001. Payment of Principal, Premium, if any, and Interest. The Company
covenants and agrees for the benefit of the Holders that it will duly and
punctually pay the principal of (and premium, if any) and interest and Special
Interest, if any, on the Notes in accordance with the terms of the Notes and
this Indenture.

The Company shall pay interest on overdue principal at the rate specified
therefor in the Notes, and it shall pay interest on overdue installments of
interest at the same rate to the extent lawful.

SECTION 1002. Maintenance of Office or Agency. The Company will maintain in The
City of New York, an office or agency where Notes may be presented or
surrendered for payment, where Notes may be surrendered for registration of
transfer or exchange and where notices and demands to or upon the Company in
respect of the Notes and this Indenture may be served. The designated office of
the Trustee shall be such office or agency of the Company, unless the Company
shall designate and maintain some other office or agency for one or more of such
purposes. The Company will give prompt written notice to the Trustee of any
change in the location of any such office or agency. If at any time the Company
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee, and the Company hereby appoints the Trustee as its agent to receive all
such presentations, surrenders, notices and demands.

The Company may also from time to time designate one or more other offices or
agencies (in or outside of The City of New York) where the Notes may be
presented or surrendered for any or all such purposes and may from time to time
rescind any such designation; provided, that no such designation or rescission
shall in any manner relieve the Company of its obligation to maintain an office
or agency in The City of New York for such purposes. The Company will give
prompt written notice to the Trustee of any such designation or rescission and
any change in the location of any such other office or agency.

SECTION 1003. Money for Notes Payments to Be Held in Trust. If the Company shall
at any time act as its own Paying Agent, it will, on or before each due date of
the principal of (or premium, if any) or Special Interest, if any, or interest
on any of the Notes, segregate and hold in trust for the benefit of the Persons
entitled thereto a sum sufficient to pay the principal of (or premium, if any)
or interest so becoming due until such sums shall be paid to such Persons or
otherwise disposed of as herein provided and will promptly notify the Trustee of
its action or failure so to act.

Whenever the Company shall have one or more Paying Agents for the Notes, it
will, on or before each due date of the principal of (or premium, if any) or
interest on any Notes, deposit with a Paying Agent a sum sufficient to pay the
principal (and premium, if any) or interest so becoming due, such sum to be held
in trust for the benefit of the Persons entitled to such principal, premium or
interest, and (unless such Paying Agent is the Trustee) the Company will
promptly notify the Trustee of such action or any failure so to act.

The Company will cause each Paying Agent (other than the Trustee) to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee, subject to the provisions of this Section, that such Paying Agent
will:

 

-69-



--------------------------------------------------------------------------------

(1) hold all sums held by it for the payment of the principal of (and premium,
if any) or interest on Notes in trust for the benefit of the Persons entitled
thereto until such sums shall be paid to such Persons or otherwise disposed of
as herein provided;

(2) give the Trustee notice of any Default by the Company (or any other obligor
upon the Notes) in the making of any payment of principal (and premium, if any)
or interest; and

(3) at any time during the continuance of any such Default, upon the written
request of the Trustee, forthwith pay to the Trustee all sums so held in trust
by such Paying Agent.

The Company may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Company Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Company or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Company or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such sums.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of (or premium, if any) or
interest on any Note and remaining unclaimed for two years after such principal,
premium or interest has become due and payable shall be paid to the Company on
Company Request, or (if then held by the Company) shall be discharged from such
trust; and the Holder of such Note shall thereafter, as an unsecured general
creditor, look only to the Company for payment thereof, and all liability of the
Trustee or such Paying Agent with respect to such trust money, and all liability
of the Company as Trustee thereof, shall thereupon cease; provided, that the
Trustee or such Paying Agent, before being required to make any such repayment,
shall at the expense of the Company cause to be published once, in a newspaper
published in the English language, customarily published on each Business Day
and of general circulation in the Borough of Manhattan, The City of New York,
notice that such money remains unclaimed and that, after a date specified
therein, which shall not be less than 30 days from the date of such publication,
any unclaimed balance of such money then remaining will be repaid to the
Company.

SECTION 1004. Corporate Existence. Subject to Article Eight, the Company will do
or cause to be done all things necessary to preserve and keep in full force and
effect the corporate existence and that of each Restricted Subsidiary and the
corporate rights (charter and statutory) and franchises of the Company and each
Restricted Subsidiary; provided, that the Company shall not be required to
preserve any such right or franchise if the Board of Directors of the Company
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Company and its Subsidiaries as a whole.

SECTION 1005. Payment of Taxes and Other Claims. The Company will pay or
discharge or cause to be paid or discharged, before the same shall become
delinquent, (1) all taxes, assessments and governmental charges levied or
imposed upon the Company or any Subsidiary or upon the income, profits or
property of the Company or any Subsidiary and (2) all lawful claims for labor,
materials and supplies, which, if unpaid, might by law become a lien upon the
property of the Company or any Subsidiary; provided, that the Company shall not
be required to pay or discharge or cause to be paid or discharged any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested in good faith by appropriate proceedings and for which appropriate
reserves, if necessary (in the good faith judgment of management of the Company)
are being maintained in accordance with GAAP.

SECTION 1006. Maintenance of Properties. The Company will cause all properties
owned by the Company or any Restricted Subsidiary or used or held for use in the
conduct of its business

 

-70-



--------------------------------------------------------------------------------

or the business of any Restricted Subsidiary to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment
and will cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Company may
be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times; provided, that nothing in
this Section shall prevent the Company from discontinuing the maintenance of any
of such properties if such discontinuance is, in the judgment of the Company,
desirable in the conduct of its business or the business of any Restricted
Subsidiary.

SECTION 1007. Insurance. The Company will at all times keep all of its and its
Subsidiaries’ properties which are of an insurable nature insured with insurers,
believed by the Company to be responsible, against loss or damage to the extent
that property of similar character is usually so insured by corporations
similarly situated and owning like properties.

SECTION 1008. Statement by Officers as to Default.

(a) The Company will deliver to the Trustee within 120 days after the end of
each fiscal year, an Officers’ Certificate stating that a review of the
activities of the Company and its Restricted Subsidiaries during the preceding
quarter or the preceding fiscal year, as the case may be, has been made under
the supervision of the signing officers with a view to determining whether it
has kept, observed, performed and fulfilled, and has caused each of its
Restricted Subsidiaries to keep, observe, perform and fulfill its obligations
under this Indenture and further stating, as to each such officer signing such
certificate, that, to the best of his or her knowledge, the Company during such
preceding quarter or the preceding fiscal year, as the case may be, has kept,
observed, performed and fulfilled, and has caused each of its Restricted
Subsidiaries to keep, observe, perform and fulfill each and every such covenant
contained in this Indenture and no Default or Event of Default occurred during
such quarter or year, as the case may be, and at the date of such certificate
there is no Default or Event of Default which has occurred and is continuing or,
if such signers do know of such Default or Event of Default, the certificate
shall describe its status, with particularity and that, to the best of his or
her knowledge, no event has occurred and remains by reason of which payments on
the account of the principal of or interest, if any, on the Notes is prohibited
or if such event has occurred, a description of the event and what action each
is taking or proposes to take with respect thereto. The Officers’ Certificate
shall also notify the Trustee should the Company elect to change the manner in
which it fixes its fiscal year-end. For purposes of this Section 1008(a), such
compliance shall be determined without regard to any period of grace or
requirement of notice under this Indenture.

(b) (1) When any Default or Event of Default has occurred and is continuing
under this Indenture, or (2) if the trustee for or the holder of any other
evidence of Indebtedness of the Company or any Restricted Subsidiary gives any
notice or takes any other action with respect to a claimed default (other than
with respect to Indebtedness in the principal amount of less than $50,000,000),
the Company shall deliver to the Trustee by registered or certified mail or
facsimile transmission an Officers’ Certificate specifying such event, notice or
other action within ten Business Days of its occurrence.

SECTION 1009. Reports and Other Information.

(a) Notwithstanding that the Company may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or otherwise report on
an annual and quarterly basis on forms provided for such annual and quarterly
reporting pursuant to rules and regulations promulgated by the SEC, the
Indenture will require the Company to file with the SEC (and make available to
the Trustee and Holders of the Notes (without exhibits), without cost to each
Holder, within 15 days after it files them with the SEC):

 

-71-



--------------------------------------------------------------------------------

(1) within 90 days after the end of each fiscal year (120 days for the fiscal
year ended May 1, 2011), all financial information that would be required to be
contained in an annual report on Form 10-K, or any successor or comparable form,
filed with the SEC, including a “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” and a report on the annual
financial statements by the Company’s independent registered public accounting
firm;

(2) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year (60 days for the fiscal quarter ended January 30, 2011), all
financial information that would be required to be contained in a quarterly
report on Form 10-Q, or any successor or comparable form, filed with the SEC;

(3) promptly from time to time after the occurrence of an event required to be
therein reported, such other reports on Form 8-K, or any successor or comparable
form; and

(4) any other information, documents and other reports which the Company would
be required to file with the SEC if it were subject to Section 13 or 15(d) of
the Exchange Act;

in each case, in a manner that complies in all material respects with the
requirements specified in such form. Notwithstanding the foregoing, the Company
shall not be so obligated to file such reports with the SEC (i) if the SEC does
not permit such filing or (ii) prior to the consummation of an Exchange Offer or
the effectiveness of a Shelf Registration Statement as required by the
Registration Rights Agreement, so long as if clause (i) or (ii) is applicable
the Company makes available such information to prospective purchasers of Notes
(for example, by posting such information on its public website), in addition to
providing such information to the Trustee and the Holders of the Notes, in each
case, at the Company’s expense and by the applicable date the Company would be
required to file such information pursuant to the immediately preceding
sentence. To the extent any such information is not so filed or furnished, as
applicable, within the time periods specified above and such information is
subsequently filed or furnished, as applicable, the Company will be deemed to
have satisfied its obligations with respect thereto at such time and any Default
with respect thereto shall be deemed to have been cured; provided that such cure
shall not otherwise affect the rights of the Holders under “Events of Default
and Remedies” if Holders of at least 30% in principal amount of the then
Outstanding Notes have declared the principal, premium, if any, interest and any
other monetary obligations on all the then Outstanding Notes to be due and
payable immediately and such declaration shall not have been rescinded or
cancelled prior to such cure. In addition, to the extent not satisfied by the
foregoing, the Company will agree that, for so long as any Notes are
outstanding, it will furnish to Holders and to securities analysts and
prospective investors, upon their request, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act. The Company will
deliver the financial statements and information of the type required to be
delivered pursuant to clause (b) of the first sentence of this covenant with
respect to the fiscal quarter ended January 30, 2011, which, notwithstanding the
foregoing, shall not be required to give pro forma effect to the Transactions,
shall not be required to contain financial statement footnote disclosure and
shall not be required to contain consolidating financial data with respect to
the Guarantor and non-Guarantor Subsidiaries of the type contemplated by Rule
3-10 of Regulation S-X promulgated under the Securities Act or otherwise.

In the event that any direct or indirect parent company of the Company
guarantees the Notes (which shall be permitted, subject to compliance with the
Indenture, at any time, at the Company’s sole discretion), the Indenture will
permit the Company to satisfy its obligations under this Section 1009 with
respect to financial information relating to the Company by furnishing financial
information relating to such parent; provided that the same is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to such parent, on the one hand, and the

 

-72-



--------------------------------------------------------------------------------

information relating to the Company and the Restricted Subsidiaries on a
standalone basis, on the other hand. Such parent shall not be considered a
Guarantor by virtue of providing such guarantee, which may be released at any
time.

Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).

(b) Notwithstanding the foregoing, such requirements shall be deemed satisfied
prior to the commencement of the Exchange Offer or the effectiveness of the
Shelf Registration Statement by the filing with the SEC of the Exchange Offer
Registration Statement or Shelf Registration Statement within the time periods
specified in the Registration Rights Agreement, and any amendments thereto, with
such financial information that satisfies Regulation S-X of the Securities Act.

SECTION 1010. Limitation on Restricted Payments.

(a) The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly:

(1) declare or pay any dividend or make any payment or distribution on account
of the Company’s or any Restricted Subsidiary’s Equity Interests, including any
dividend or distribution payable in connection with any merger or consolidation,
other than:

(A) dividends or distributions by the Company payable in Equity Interests (other
than Disqualified Stock) of the Company or in options, warrants or other rights
to purchase such Equity Interests; or

(B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Subsidiary other than a Wholly-Owned
Subsidiary, the Company or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities;

(2) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Company or Holdings or any other direct or indirect
parent company of the Company, including in connection with any merger or
consolidation;

(3) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value in each case, prior to any scheduled repayment,
sinking fund payment or maturity, any Subordinated Indebtedness of the Company
or any Restricted Subsidiary, other than:

(A) Indebtedness permitted under clauses (7) and (8) of Section 1011(b); or

(B) the purchase, repurchase or other acquisition of Subordinated Indebtedness
purchased in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
purchase, repurchase or acquisition; or

 

-73-



--------------------------------------------------------------------------------

(4) make any Restricted Investment;

(all such payments and other actions set forth in clauses (1) through (4) above
(other than any exception thereto) being collectively referred to as “Restricted
Payments”), unless, at the time of such Restricted Payment:

(A) no Default shall have occurred and be continuing or would occur as a
consequence thereof;

(B) immediately after giving effect to such transaction on a pro forma basis,
the Company could incur $1.00 of additional Indebtedness under Section 1011(a);
and

(C) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Company and the Restricted Subsidiaries after
the Effective Date (including Restricted Payments permitted by clauses (1),
(2) (with respect to the payment of dividends on Refunding Capital Stock
pursuant to clause (B) thereof only), (6)(C) and (9) of Section 1010(b), but
excluding all other Restricted Payments permitted by Section 1010(b)), is less
than the sum of (without duplication):

(1) 50% of the Consolidated Net Income of the Company for the period (taken as
one accounting period) from the first day of the fiscal quarter during which the
Effective Date occurs, to the end of the Company’s most recently ended fiscal
quarter for which internal financial statements are available at the time of
such Restricted Payment, or, in the case such Consolidated Net Income for such
period is a deficit, minus 100% of such deficit, plus

(2) 100% of the aggregate net cash proceeds and the Fair Market Value of
marketable securities or other property received by the Company since
immediately after the Effective Date (other than net cash proceeds to the extent
such net cash proceeds have been used to incur Indebtedness, Disqualified Stock
or preferred stock pursuant to Section 1011(b)(12)(a) from the issue or sale of

(x) Equity Interests of the Company, including Retired Capital Stock (as defined
below), but excluding cash proceeds and the Fair Market Value of marketable
securities or other property received from the sale of

(A) Equity Interests to any employee, director or consultant of the Company, any
direct or indirect parent company of the Company and the Company’s Subsidiaries
after the Effective Date to the extent such amounts have been applied to
Restricted Payments made in accordance with Section 1010(b)(4) and

(B) Designated Preferred Stock

and to the extent such net cash proceeds are actually contributed to the
Company, Equity Interests of Holdings or any other direct or indirect parent
company of the Company (excluding contributions of the proceeds from the sale of
Designated Preferred Stock of such companies or contributions to the extent such
amounts

 

-74-



--------------------------------------------------------------------------------

have been applied to Restricted Payments made in accordance with
Section 1010(b)(4) or

(y) debt securities of the Company or a Restricted Subsidiary that have been
converted into or exchanged for such Equity Interests of the Company or Holdings
or any other direct or indirect parent company of the Company;

provided that this clause (2) shall not include the proceeds from (a) Refunding
Capital Stock (as defined below), (b) Equity Interests or convertible debt
securities of the Company sold to a Restricted Subsidiary or the Company, as the
case may be, (c) Disqualified Stock or debt securities that have been converted
into Disqualified Stock or (d) Excluded Contributions, plus

(3) (100% of the aggregate amount of cash and the Fair Market Value of
marketable securities or other property contributed to the capital of the
Company following the Effective Date (other than net cash proceeds to the extent
such net cash proceeds (i) have been used to incur Indebtedness, Disqualified
Stock or preferred stock pursuant to Section 1011(b)(12)(a), (ii) are
contributed by a Restricted Subsidiary or (iii) constitute Excluded
Contributions), plus

(4) to the extent not already included in Consolidated Net Income, 100% of the
aggregate amount received in cash and the Fair Market Value of marketable
securities or other property received by means of

(A) the sale or other disposition (other than to the Company or a Restricted
Subsidiary) of Restricted Investments made by the Company and the Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
the Company and the Restricted Subsidiaries and repayments of loans or advances,
and releases of guarantees, which constitute Restricted Investments made by the
Company or its Restricted Subsidiaries, in each case, after the Effective Date
or

(B) the sale (other than to the Company or a Restricted Subsidiary) of the stock
of an Unrestricted Subsidiary or a distribution from an Unrestricted Subsidiary
(other than in each case to the extent the Investment in such Unrestricted
Subsidiary was made by the Company or a Restricted Subsidiary pursuant to clause
(7) of Section 1010(b) or to the extent such Investment constituted a Permitted
Investment) or a dividend from an Unrestricted Subsidiary after the Effective
Date, plus

(5) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Effective Date, the Fair Market Value of the
Investment in such Unrestricted Subsidiary at the time of the redesignation of
such Unrestricted Subsidiary as a Restricted Subsidiary, other than to the
extent the Investment in such Unrestricted Subsidiary was made by the Company or
a Restricted Subsidiary pursuant to clause (7) of Section 1010(b) or to the
extent such Investment constituted a Permitted Investment.

(b) The foregoing provisions shall not prohibit:

 

-75-



--------------------------------------------------------------------------------

(1) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of such irrevocable notice, as applicable, if at the date of
declaration or the giving of such notice such payment would have complied with
the provisions of this Indenture;

(2) (A) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) or Subordinated Indebtedness of the
Company, or any Equity Interests of Holdings or any other direct or indirect
parent company of the Company, in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to a Restricted Subsidiary) of, Equity
Interests of the Company or any direct or indirect parent company of the Company
to the extent contributed to the Company (in each case, other than any
Disqualified Stock) (“Refunding Capital Stock”) and

(B) if immediately prior to the retirement of Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under clause (6) of
this Section 1010(b), the declaration and payment of dividends on the Refunding
Capital Stock (other than Refunding Capital Stock the proceeds of which were
used to redeem, repurchase, retire or otherwise acquire any Equity Interests of
Holdings or any other direct or indirect parent company of the Company) in an
aggregate amount per year no greater than the aggregate amount of dividends per
annum that was declarable and payable on such Retired Capital Stock immediately
prior to such retirement;

(3) the redemption, defeasance, repurchase or other acquisition or retirement
for value of Subordinated Indebtedness of the Company or a Guarantor made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of the Company or a Guarantor, as the case may be, which is
incurred in compliance with Section 1011 so long as:

(A) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on the Subordinated
Indebtedness being so redeemed, defeased, repurchased, exchanged, acquired or
retired for value, plus the amount of any reasonable premium (including
reasonable tender premiums), defeasance costs and any reasonable fees and
expenses incurred in connection with the issuance of such new Indebtedness,

(B) such new Indebtedness is subordinated to the Notes or the applicable
Guarantee at least to the same extent as such Subordinated Indebtedness so
purchased, exchanged, redeemed, repurchased, acquired or retired for value,

(C) such new Indebtedness has a final scheduled maturity date equal to or later
than the final scheduled maturity date of the Subordinated Indebtedness being so
redeemed, defeased, repurchased, exchanged, acquired or retired, and

(D) such new Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Subordinated
Indebtedness being so redeemed, defeased, repurchased, exchanged, acquired or
retired;

(4) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of the Company or Holdings or any other direct or indirect parent company
of the Company held by any future, present or former employee, director or
consultant of the Company, any of its Subsidiaries, Holdings or any

 

-76-



--------------------------------------------------------------------------------

other direct or indirect parent company of the Company pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement, or any stock subscription or shareholder agreement
(including, for the avoidance of doubt, any principal and interest payable on
any notes issued by the Company or any direct or indirect parent company of the
Company in connection with such repurchase, retirement or other acquisition),
including any Equity Interests rolled over by management of the Company or any
direct or indirect parent company of the Company in connection with the
Transactions; provided that the aggregate Restricted Payments made under this
clause (4) do not exceed in any calendar year $40.0 million (with unused amounts
in any calendar year being carried over to succeeding calendar years subject to
a maximum (without giving effect to the following proviso) of $60.0 million in
any calendar year); provided, further, that such amount in any calendar year may
be increased by an amount not to exceed:

(A) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Company and, to the extent contributed to the Company, the cash
proceeds from the sale of Equity Interests of Holdings or any other direct or
indirect parent company of the Company, in each case to any future, present or
former employees, directors or consultants of the Company, any of its
Subsidiaries, Holdings or any other direct or indirect parent company of the
Company that occurs after the Effective Date, to the extent the cash proceeds
from the sale of such Equity Interests have not otherwise been applied to the
payment of Restricted Payments by virtue of clause (C) of Section 1010(a); plus

(B) the cash proceeds of key man life insurance policies received by the Company
and the Restricted Subsidiaries after the Effective Date, less

(C) the amount of any Restricted Payments previously made pursuant to clauses
(A) and (B) of this Section
1010(b)(4);

and provided further that cancellation of Indebtedness owing to the Company or
any Restricted Subsidiary from any future, present or former employees,
directors or consultants of the Company, Holdings, any other direct or indirect
parent company of the Company or any Restricted Subsidiary in connection with a
repurchase of Equity Interests of the Company, Holdings or any other direct or
indirect parent company of the Company will not be deemed to constitute a
Restricted Payment for purposes of this covenant or any other provision of this
Indenture;

(5) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the Company or any Restricted Subsidiary or any class
or series of preferred stock of any Restricted Subsidiary, in each case, issued
in accordance with the covenant described under Section 1011 to the extent such
dividends are included in the definition of Fixed Charges;

(6) (A) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the Company after the Effective Date;

 (B) the declaration and payment of dividends to Holdings or any other direct or
indirect parent company of the Company, the proceeds of which will be used to
fund the payment of dividends to holders of any class or series of Designated
Preferred Stock (other than Disqualified Stock) of such parent company issued
after the Effective Date; provided that the amount of dividends paid pursuant to
this clause (B) shall not exceed

 

-77-



--------------------------------------------------------------------------------

the aggregate amount of cash actually contributed to the Company from the sale
of such Designated Preferred Stock, or

(C) the declaration and payment of dividends on Refunding Capital Stock in
excess of the dividends declarable and payable thereon pursuant to
Section 1010(b)(2);

provided that, in the case of each of (A), (B) and (C) of this clause (6), for
the most recently ended four full fiscal quarters for which internal financial
statements are available immediately preceding the date of issuance of such
Designated Preferred Stock or the declaration of such dividends on Refunding
Capital Stock, after giving effect to such issuance or declaration on a pro
forma basis, the Company and the Restricted Subsidiaries on a consolidated basis
would have had a Fixed Charge Coverage Ratio of at least 2.00 to 1.00;

(7) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(7) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities, not to exceed $100.0 million at the time of
such Investment (with the Fair Market Value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);

(8) payments made or expected to be made by the Company or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former employee, director or
consultant and repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(9) the declaration and payment of dividends on the Company’s common stock (or
the payment of dividends to Holdings or any other direct or indirect parent
company of the Company to fund a payment of dividends on such company’s common
stock), following consummation of the first public offering of the Company’s
common stock or the common stock of Holdings or any other direct or indirect
parent company of the Company after the Effective Date, of up to 6.0% per annum
of the net cash proceeds received by or contributed to the Company in or from
any such public offering, other than public offerings with respect to the
Company’s common stock registered on Form S-8 and other than any public sale
constituting an Excluded Contribution;

(10) Restricted Payments in an amount equal to the amount of Excluded
Contributions made since the Effective Date;

(11) other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause not to exceed $125.0
million at the time made;

(12) distributions or payments of Receivables Fees;

(13) any Restricted Payment made in connection with the Transactions and the
fees and expenses related thereto or used to fund amounts owed to Affiliates
(including dividends to any direct or indirect parent company of the Company to
permit payment by such parent of such amount), in each case to the extent
permitted by Section 1013;

(14) the repurchase, redemption, defeasance or other acquisition or retirement
for value of any Subordinated Indebtedness pursuant to the provisions similar to
those of Section 1016

 

-78-



--------------------------------------------------------------------------------

and Section 1017; provided that all Notes tendered by Holders of the Notes in
connection with a Change of Control Offer or an Asset Sale Offer, as the case
may be, have been repurchased, redeemed, defeased or acquired or retired for
value;

(15) the declaration and payment of dividends by the Company to, or the making
of loans to, Holdings or any other direct or indirect parent company of the
Company in amounts required for such parent company to pay:

(A) franchise and excise taxes and other fees, taxes and expenses required to
maintain its corporate existence,

(B) foreign, federal, state and local income and similar taxes, to the extent
such income taxes are attributable to the income, revenue, receipts, capital or
margin of the Company and the Restricted Subsidiaries and, to the extent of the
amount actually received from its Unrestricted Subsidiaries, in amounts required
to pay such taxes to the extent attributable to the income of such Unrestricted
Subsidiaries; provided that in each case the amount of such payments in any
fiscal year does not exceed the amount that the Company and its Restricted
Subsidiaries would be required to pay in respect of foreign, federal, state and
local taxes for such fiscal year were the Company, its Restricted and its
Unrestricted Subsidiaries (to the extent described above) to pay such taxes
separately from any such direct or indirect parent company of the Company,

(C) customary salary, bonus and other benefits payable to officers, employees
and directors of Holdings or any other direct or indirect parent company of the
Company to the extent such salaries, bonuses and other benefits are attributable
to the ownership or operation of the Company and the Restricted Subsidiaries,
including the Company’s proportionate share of such amount relating to such
parent company being a public company,

(D) general corporate operating (including, without limitation, expenses related
to auditing or other accounting matters) and overhead costs and expenses of
Holdings or any other direct or indirect parent company of the Company to the
extent such costs and expenses are attributable to the ownership or operation of
the Company and the Restricted Subsidiaries, including the Company’s
proportionate share of such amount relating to such parent company being a
public company,

(E) amounts required for any direct or indirect parent company of the Company to
pay fees and expenses incurred by any direct or indirect parent company of the
Company related to (i) the maintenance by such parent entity of its corporate or
other entity existence and (ii) any unsuccessful equity or debt offering of such
parent company of the Company,

(F) taxes with respect to income of any direct or indirect parent company of the
Company derived from funding made available to the Company and its Restricted
Subsidiaries by such direct or indirect parent company and

(G) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Company or any such direct or indirect
parent company of the Company;

 

-79-



--------------------------------------------------------------------------------

(16) the repurchase, redemption or other acquisition for value of Equity
Interests of the Company deemed to occur in connection with paying cash in lieu
of fractional shares of such Equity Interests in connection with a share
dividend, distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of the Company, in each case,
permitted under the Indenture;

(17) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to the Company or a Restricted Subsidiary by, Unrestricted
Subsidiaries (other than Unrestricted Subsidiaries, the primary assets of which
are cash and/or Cash Equivalents); and

(18) Restricted Payments made in connection with the repurchase, redemption,
defeasance or other acquisition of the Existing Notes;

provided that at the time of, and after giving effect to, any Restricted Payment
permitted under clauses (11) and (17) of this Section 1010(b), no Default shall
have occurred and be continuing or would occur as a consequence thereof.

(c) As of the Effective Date, all of the Company’s Subsidiaries shall be
Restricted Subsidiaries. The Company shall not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to the last
sentence of the definition of “Unrestricted Subsidiary” in Section 102 of this
Indenture. For purposes of designating any Restricted Subsidiary as an
Unrestricted Subsidiary, all outstanding Investments by the Company and the
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated shall be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of “Investment” in Section 102
of this Indenture. Such designation will be permitted only if a Restricted
Payment in such amount would be permitted at such time, whether pursuant to
Section 1010(a) or under clauses (7), (10) or (11) of Section 1010(b), or
pursuant to the definition of “Permitted Investments”, and if such Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary. Unrestricted
Subsidiaries shall not be subject to any of the restrictive covenants set forth
in this Indenture.

SECTION 1011. Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock.

(a) The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, (collectively,
“incur” and collectively, an “incurrence”) with respect to any Indebtedness
(including Acquired Indebtedness) and the Company shall not issue any shares of
Disqualified Stock and shall not permit any Restricted Subsidiary to issue any
shares of Disqualified Stock or preferred stock; provided that the Company may
incur Indebtedness (including Acquired Indebtedness) or issue shares of
Disqualified Stock, and any Restricted Subsidiary may incur Indebtedness
(including Acquired Indebtedness), issue shares of Disqualified Stock and issue
shares of preferred stock, if, after giving effect thereto, the Fixed Charge
Coverage Ratio of the Company and the Restricted Subsidiaries would be at least
2.00 to 1.00; provided, further, that the amount of Indebtedness (other than
Acquired Indebtedness), Disqualified Stock and preferred stock that may be
incurred pursuant to the foregoing, together with any amounts incurred under
clause 14(x) of Section 1011(b) by Restricted Subsidiaries that are not
Guarantors shall not exceed $200.0 million at any one time outstanding.

(b) The foregoing limitations shall not apply to:

(1) (x) Indebtedness incurred pursuant to the Revolving Credit Facility by the
Company or any Restricted Subsidiary; provided that immediately after giving
effect to any such

 

-80-



--------------------------------------------------------------------------------

incurrence, the then-outstanding aggregate principal amount of all Indebtedness
incurred under this clause (x) does not exceed the greater of (A) $750.0 million
and (B) the Borrowing Base, and (y) Indebtedness incurred pursuant to the Term
Loan Facility by the Company or any Restricted Subsidiary; provided that after
giving effect to any such incurrence, the aggregate principal amount of all
Indebtedness incurred under this clause (y) and then outstanding does not exceed
$3,200.0 million;

(2) Indebtedness represented by the Notes (including any Guarantee thereof, but
excluding Indebtedness represented by Additional Notes, if any, or guarantees
with respect thereto) and Exchange Notes issued in respect of such Notes and any
Guarantee thereof;

(3) Existing Indebtedness (other than Indebtedness described in clauses (1) and
(2) above);

(4) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and preferred stock incurred by the Company or any Restricted Subsidiary, to
finance the purchase, lease, construction, installation or improvement of
property (real or personal) or equipment that is used or useful in a Similar
Business, whether through the direct purchase of assets or the Capital Stock of
any Person owning such assets and Indebtedness arising from the conversion of
the obligations of the Company or any Restricted Subsidiary under or pursuant to
the “synthetic lease” transactions to on-balance sheet Indebtedness of the
Company or such Restricted Subsidiary, in an aggregate principal amount which,
when aggregated with the principal amount of all other Indebtedness,
Disqualified Stock and preferred stock then outstanding and incurred pursuant to
this clause (4) and all Refinancing Indebtedness incurred to Refinance any other
Indebtedness, Disqualified Stock and preferred stock incurred pursuant to this
clause (4), does not exceed the greater of (x) $175.0 million and (y) 2.25% of
Total Assets at the time of incurrence;

(5) Indebtedness incurred by the Company or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including letters of credit in respect of
workers’ compensation claims, performance or surety bonds, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation claims, performance or surety bonds,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance; provided that upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence;

(6) Indebtedness arising from agreements of the Company or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price, earnout
or similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided that such Indebtedness is not reflected on the balance sheet of the
Company or any Restricted Subsidiary (contingent obligations referred to in a
footnote to financial statements and not otherwise reflected on the balance
sheet) shall not be deemed to be reflected on such balance sheet for purposes of
this clause (6));

(7) Indebtedness of the Company to a Restricted Subsidiary; provided that any
such Indebtedness owing to a Restricted Subsidiary that is not a Guarantor is
subordinated in right of payment to the Notes; provided further that any
subsequent issuance or transfer of any Capital Stock or any other event which
results in any such Restricted Subsidiary ceasing to be a

 

-81-



--------------------------------------------------------------------------------

Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the Company or another Restricted Subsidiary) shall be deemed, in
each case to be an incurrence of such Indebtedness not permitted by this clause;

(8) Indebtedness of a Restricted Subsidiary owing to the Company or another
Restricted Subsidiary; provided that if a Guarantor incurs such Indebtedness
owing to a Restricted Subsidiary that is not a Guarantor, such Indebtedness is
subordinated in right of payment to the Guarantee of such Guarantor; provided
further that any subsequent transfer of any such Indebtedness (except to the
Company or another Restricted Subsidiary) shall be deemed, in each case to be an
incurrence of such Indebtedness not permitted by this clause;

(9) shares of preferred stock of a Restricted Subsidiary issued to the Company
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of preferred stock (except to the Company
or another Restricted Subsidiary) shall be deemed in each case to be an issuance
of such shares of preferred stock not permitted by this clause;

(10) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted to be incurred pursuant to this
Section 1011, exchange rate risk or commodity pricing risk;

(11) obligations in respect of self-insurance, performance, bid, appeal and
surety bonds and completion guarantees and similar obligations provided by the
Company or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case, in
the ordinary course of business;

(12) (a) Indebtedness, Disqualified Stock and preferred stock of the Company or
any Restricted Subsidiary in an aggregate principal amount or liquidation
preference up to 100% of the net cash proceeds received by the Company since
immediately after the Effective Date from the issue or sale of Equity Interests
of the Company or cash contributed to the capital of the Company (in each case,
other than Excluded Contributions or proceeds of Disqualified Stock or sales of
Equity Interests to the Company or any of its Subsidiaries) as determined in
accordance with clauses (C)(2) and (C)(3) of Section 1010(a) to the extent such
net cash proceeds or cash have not been applied pursuant to such clauses to make
Restricted Payments or to make other Investments, payments or exchanges pursuant
to Section 1010(b) or to make Permitted Investments (other than Permitted
Investments specified in clauses (1) and (3) of the definition thereof) and
(b) Indebtedness, Disqualified Stock or preferred stock of the Company or any
Restricted Subsidiary not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, which when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and preferred stock then outstanding and incurred pursuant to
this clause (12)(b), does not at any one time outstanding exceed $225.0 million
(it being understood that any Indebtedness, Disqualified Stock or preferred
stock incurred pursuant to this clause (12)(b) shall cease to be deemed incurred
or outstanding for purposes of this clause (12)(b) but shall be deemed incurred
for the purposes of Section 1011(a) from and after the first date on which the
Company or such Restricted Subsidiary could have incurred such Indebtedness,
Disqualified Stock or preferred stock under Section 1011(a) without reliance on
this clause (12)(b));

(13) the incurrence by the Company or any Restricted Subsidiary of Indebtedness,
Disqualified Stock or preferred stock which serves to Refinance any
Indebtedness, Disqualified Stock or preferred stock incurred as permitted under
Section 1011(a) and clauses (2) and (3)

 

-82-



--------------------------------------------------------------------------------

above, clause 12(a), this clause (13) and clause (14) below or any Indebtedness,
Disqualified Stock or preferred stock issued to so Refinance such Indebtedness,
Disqualified Stock or preferred stock including additional Indebtedness,
Disqualified Stock or preferred stock incurred to pay premiums (including
reasonable tender premiums), defeasance costs and fees in connection therewith
(the “Refinancing Indebtedness”) prior to its respective maturity; provided that
such Refinancing Indebtedness

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or preferred stock
being Refinanced,

(B) to the extent such Refinancing Indebtedness Refinances (i) Indebtedness
subordinated to the Notes or any Guarantee of the Notes, such Refinancing
Indebtedness is subordinated to the Notes or such Guarantee at least to the same
extent as the Indebtedness being Refinanced or (ii) Disqualified Stock or
preferred stock, such Refinancing Indebtedness must be Disqualified Stock or
preferred stock, respectively and

(C) shall not include

(i) Indebtedness, Disqualified Stock or preferred stock of a Subsidiary of the
Company that is not a Guarantor that Refinances Indebtedness, Disqualified Stock
or preferred stock of the Company,

(ii) Indebtedness, Disqualified Stock or preferred stock of a Subsidiary of the
Company that is not a Guarantor that Refinances Indebtedness, Disqualified Stock
or preferred stock of a Guarantor, or

(iii) Indebtedness, Disqualified Stock or preferred stock of the Company or a
Restricted Subsidiary that Refinances Indebtedness, Disqualified Stock or
preferred stock of an Unrestricted Subsidiary;

and provided further that subclause (A) above of this clause (13) shall not
apply to any refunding or Refinancing of any Indebtedness outstanding under the
Senior Credit Facilities;

(14) Indebtedness, Disqualified Stock or preferred stock of (x) the Company or a
Restricted Subsidiary incurred or issued to finance an acquisition; provided
that the amount of Indebtedness (other than Acquired Indebtedness), Disqualified
Stock and preferred stock that may be incurred pursuant to the foregoing,
together with any amounts incurred under Section 1011(a) (by Restricted
Subsidiaries that are not Guarantors shall not exceed $200.0 million at any one
time outstanding, or (y) Persons that are acquired by the Company or any
Restricted Subsidiary or merged into or consolidated with the Company or a
Restricted Subsidiary in accordance with the terms of this Indenture; provided
that after giving effect to such acquisition or merger, either:

(A) the Company would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 1011(a), or

(B) the Fixed Charge Coverage Ratio of the Company and the Restricted
Subsidiaries is greater than immediately prior to such acquisition, merger or
consolidation;

 

-83-



--------------------------------------------------------------------------------

(15) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

(16) Indebtedness of the Company or any Restricted Subsidiary supported by a
letter of credit issued pursuant to any Credit Facility, in a principal amount
not in excess of the stated amount of such letter of credit;

(17) (A) any guarantee by the Company or a Restricted Subsidiary of Indebtedness
or other obligations of any Restricted Subsidiary so long as, in the case of a
guarantee by a Restricted Subsidiary that is not a Guarantor, such Indebtedness
could have been incurred directly by the Restricted Subsidiary providing such
guarantee, or

(B) any guarantee by a Restricted Subsidiary of Indebtedness of the Company,
provided that such guarantee is incurred in accordance with Section 1015;

(18) Indebtedness of Foreign Subsidiaries of the Company in an amount not to
exceed, in the aggregate, at any one time outstanding, 5.0% of the Total Assets
of the Foreign Subsidiaries at the time of incurrence;

(19) Indebtedness of the Company or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take or pay
obligations contained in supply arrangements, in each case incurred in the
ordinary course of business;

(20) Indebtedness of the Company or any of its Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business;

(21) Indebtedness consisting of Indebtedness issued by the Company or any of its
Restricted Subsidiaries to future current or former officers, directors and
employees thereof, their respective estates, spouses or former spouses, in each
case to finance the purchase or redemption of Equity Interests of the Company or
any direct or indirect parent company of the Company to the extent described in
Section 1010(b)(4);

(22) guarantees furnished by the Company or any of its Restricted Subsidiaries
in the ordinary course of business of Indebtedness of another Person in an
aggregate amount not to exceed $50.0 million at any time outstanding; and

(23) Indebtedness incurred in connection with any Sale and Lease-Back
Transaction; provided that the aggregate Indebtedness incurred pursuant to this
clause shall not exceed $50.0 million at any time outstanding.

(c) For purposes of determining compliance with this Section 1011,

(1) in the event that an item of Indebtedness, Disqualified Stock or preferred
stock (or any portion thereof) meets the criteria of more than one of the
categories of permitted Indebtedness, Disqualified Stock or preferred stock
described in clauses (1) through (23) of Section 1011(b) or is entitled to be
incurred pursuant to Section 1011(a), the Company, in its sole discretion, shall
classify or reclassify such item of Indebtedness, Disqualified Stock or
preferred stock (or any portion thereof) and shall only be required to include
the amount and type of such

 

-84-



--------------------------------------------------------------------------------

Indebtedness, Disqualified Stock or preferred stock in one of the above clauses
of this Section 1011(b); provided that all Indebtedness outstanding under the
Senior Credit Facilities on the Issue Date after giving effect to the
Transactions will be treated as incurred on the Effective Date under
Section 1011(b)(1); and

(2) at the time of incurrence, the Company shall be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in Sections 1011(a) and (b).

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
preferred stock shall not be deemed to be an incurrence of Indebtedness,
Disqualified Stock or preferred stock for purposes of this Section 1011.

(d) For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to Refinance other Indebtedness denominated in a foreign currency, and
such Refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such Refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
Refinancing Indebtedness does not exceed (i) the principal amount of such
Indebtedness being Refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such Refinancing.

(e) The principal amount of any Indebtedness incurred to Refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
Refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such Refinancing.

SECTION 1012. Liens. The Company shall not, and shall not permit any Guarantor
to, directly or indirectly, create, incur, assume or suffer to exist any Lien
(except Permitted Liens) that secures Obligations under any Indebtedness or any
related Guarantee on any asset or property of the Company or any Guarantor, or
any income or profits therefrom, or assign or convey any right to receive income
therefrom, unless the Notes (or a Guarantee in the case of Liens of a Guarantor)
are equally and ratably secured with (or in the event the Lien relates to
Subordinated Indebtedness, are secured on a senior basis to) the obligations so
secured until such time as such obligations are no longer secured by a Lien. Any
Lien created for the benefit of the Holders of the Notes pursuant to this
Section 1012 will provide by its terms that such Lien shall be automatically and
unconditionally released and discharged upon the release and discharge of the
Lien that gave rise to the obligation to secure the Notes.

 

-85-



--------------------------------------------------------------------------------

SECTION 1013. Limitations on Transactions with Affiliates.

(a) The Company shall not, and shall not permit any Restricted Subsidiary to,
make any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Company
(each of the foregoing, an “Affiliate Transaction”) involving aggregate payments
or consideration in excess of $15.0 million, unless:

(1) such Affiliate Transaction is on terms that are not materially less
favorable to the Company or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Company or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis; and

(2) the Company delivers to the Trustee with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
payments or consideration in excess of $30.0 million, a resolution adopted by
the majority of the Board of Directors of the Company approving such Affiliate
Transaction and set forth in an Officers’ Certificate certifying that such
Affiliate Transaction complies with clause (1) above.

(b) The foregoing provisions will not apply to the following:

(1) transactions between or among the Company or any of the Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction;

(2) Restricted Payments permitted by Section 1010 and the definition of
“Permitted Investments”;

(3) (i) the payment of management, consulting, monitoring and advisory fees and
related expenses (including indemnification and other similar amounts) to the
Investors pursuant to the Sponsor Management Agreement (plus any unpaid
management, consulting, monitoring, advisory and other fees and related expenses
(including indemnification and other similar amounts) accrued in any prior year)
and the termination fees pursuant to the Sponsor Management Agreement, or in
each case as in effect on the Effective Date or any amendment thereto (so long
as any such amendment is not materially disadvantageous, in the good faith
judgment of the Board of Directors of the Company, to the Holders when taken as
a whole as compared to the Sponsor Management Agreement in effect on the
Effective Date); and (ii) payments by the Company or any of its Restricted
Subsidiaries to any of the Investors made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including in connection with acquisitions or divestitures, which
payments are approved by a majority of the Board of Directors of the Company in
good faith;

(4) the payment of reasonable and customary fees and compensation paid to, and
indemnities and reimbursements and employment and severance arrangements
provided on behalf of, or for the benefit of, former, current or future
officers, directors, employees or consultants of the Company, Holdings, any
other direct or indirect parent company of the Company or any Restricted
Subsidiary;

(5) transactions in which the Company or any Restricted Subsidiary, as the case
may be, delivers to the Trustee a letter from an Independent Financial Advisor
stating that such transaction is fair to the Company or such Restricted
Subsidiary from a financial point of view or

 

-86-



--------------------------------------------------------------------------------

stating that the terms are not materially less favorable to the Company or its
relevant Restricted Subsidiary than those that would have been obtained in a
comparable transaction by the Company or such Restricted Subsidiary with an
unrelated Person on an arm’s-length basis;

(6) any agreement or arrangement as in effect as of the Effective Date, or any
amendment thereto (so long as any such amendment is not disadvantageous in any
material respect to the Holders when taken as a whole as compared to the
applicable agreement as in effect on the Effective Date);

(7) the existence of, or the performance by the Company or any Restricted
Subsidiary of its obligations under the terms of, any stockholders agreement or
the equivalent (including any registration rights agreement or purchase
agreement related thereto) to which it is a party as of the Effective Date and
any similar agreements which it may enter into thereafter; provided that the
existence of, or the performance by the Company or any Restricted Subsidiary of
obligations under any future amendment to any such existing agreement or under
any similar agreement entered into after the Effective Date shall only be
permitted by this clause (7) to the extent that the terms of any such amendment
or new agreement are not otherwise disadvantageous to the Holders in any
material respect when taken as a whole;

(8) the Transactions and the payment of all fees and expenses related to the
Transactions, in each case as disclosed in the Offering Document;

(9) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Indenture which are fair to the Company and
the Restricted Subsidiaries, in the reasonable determination of the Board of
Directors of the Company or the senior management thereof, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party;

(10) the issuance or transfer of Equity Interests (other than Disqualified
Stock) of the Company to any direct or indirect parent company of the Company or
to any Permitted Holder or to any director, officer, employee or consultant (or
their respective estates, investment funds, investment vehicles, spouses or
former spouses) of the Company, any of its direct or indirect parent companies
or any of its Subsidiaries;

(11) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

(12) payments by the Company or any Restricted Subsidiary to any of the
Investors made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with acquisitions or divestitures which
payments are approved by a majority of the Board of Directors of the Company in
good faith;

(13) payments or loans (or cancellation of loans) to employees, directors or
consultants of the Company, Holdings, any other direct or indirect parent
company of the Company or any Restricted Subsidiary and employment agreements,
stock option plans and other similar arrangements with such employees, directors
or consultants which, in each case, are approved by the Company in good faith;

 

-87-



--------------------------------------------------------------------------------

(14) investments by the Investors in securities of the Company or any Restricted
Subsidiary (and payment of reasonable out-of-pocket expenses incurred by such
Investors in connection therewith) so long as (i) the investment is being
generally offered to other investors on the same or more favorable terms and
(ii) the investment constitutes less than 5% of the proposed or outstanding
issue amount of such class of securities;

(15) payments to any future, current or former employee, director, officer,
manager or consultant of the Company, any of its Subsidiaries or any direct or
indirect parent company of the Company pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement; and any employment
agreements, stock option plans and other compensatory arrangements (and any
successor plans thereto) and any supplemental executive retirement benefit plans
or arrangements with any such employees, directors, officers, managers or
consultants that are, in each case, approved by the Company in good faith;

(16) any transaction with a Person (other than an Unrestricted Subsidiary) which
would constitute an Affiliate Transaction solely because the Company or a
Restricted Subsidiary owns an Equity Interest in or otherwise controls such
Person;

(17) payments by the Company (and any direct or indirect parent company of the
Company) and its Subsidiaries pursuant to tax sharing agreements among the
Company (and any direct or indirect parent company) and its Subsidiaries;
provided that in each case the amount of such payments in any fiscal year does
not exceed the amount that the Company, its Restricted Subsidiaries and its
Unrestricted Subsidiaries (to the extent of the amount received from
Unrestricted Subsidiaries) would be required to pay in respect of foreign,
federal, state and local taxes for such fiscal year were the Company, its
Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent
described above) to pay such taxes separately from any such direct or indirect
parent company of the Company;

(18) any lease entered into between the Company or any Restricted Subsidiary, as
lessee, and any Affiliate of the Company, as lessor, which is approved by a
majority of the disinterested members of the Board of Directors of the Company;
and

(19) intellectual property licenses in the ordinary course of business.

SECTION 1014. Limitations on Dividend and Other Payment Restrictions Affecting
Restricted Subsidiaries. The Company shall not, and shall not permit any of its
Restricted Subsidiaries that are not Guarantors to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Restricted
Subsidiary to:

(a) (1) pay dividends or make any other distributions to the Company or any
Restricted Subsidiary on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits, or (2) pay any Indebtedness
owed to the Company or any Restricted Subsidiary;

(b) make loans or advances to the Company or any Restricted Subsidiary; or

(c) sell, lease or transfer any of its properties or assets to the Company or
any Restricted Subsidiary, except (in each case) for such encumbrances or
restrictions existing under or by reason of:

 

-88-



--------------------------------------------------------------------------------

(1) contractual encumbrances or restrictions in effect on the Effective Date,
including, pursuant to the Senior Credit Facilities and the related
documentation and related Hedging Obligations;

(2) this Indenture, the Notes and the Guarantees;

(3) purchase money obligations for property acquired in the ordinary course of
business and Capitalized Lease Obligations that impose restrictions of the
nature discussed in clause (c) above on the property so acquired;

(4) applicable law or any applicable rule, regulation or order;

(5) any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Company or any Restricted Subsidiary in existence
at the time of such acquisition or at the time it merges with or into the
Company or any Restricted Subsidiary or assumed in connection with the
acquisition of assets from such Person (but not created in contemplation
thereof), which encumbrance or restriction is not applicable to any Person, or
the properties or assets of any Person, other than the Person and its
Subsidiaries, or the property or assets of the Person and its Subsidiaries, so
acquired;

(6) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Company pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary;

(7) Secured Indebtedness otherwise permitted to be incurred pursuant to Sections
1011 and 1012 that limit the right of the debtor to dispose of the assets
securing such Indebtedness;

(8) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(9) other Indebtedness, Disqualified Stock or preferred stock of Restricted
Subsidiaries permitted to be incurred subsequent to the Effective Date pursuant
to Section 1011 and either (A) the provisions relating to such encumbrance or
restriction contained in such Indebtedness are no less favorable to the Company,
taken as a whole, as determined by the Board of Directors of the Company in good
faith, than the provisions contained in the Senior Credit Facilities as in
effect on the Effective Date or (B) any such encumbrance or restriction
contained in such Indebtedness does not prohibit (except upon a default or an
event of default thereunder) the payment of dividends in an amount sufficient,
as determined by the Board of Directors of the Company in good faith to make
scheduled payments of cash interest on the Notes when due;

(10) customary provisions in joint venture agreements or arrangements and other
similar agreements or arrangements relating solely to such joint venture;

(11) customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, in each case, entered into in the ordinary
course of business;

(12) any encumbrance or restriction with respect to a Subsidiary Guarantor or a
Foreign Subsidiary or Securitization Subsidiary which was previously an
Unrestricted Subsidiary pursuant to or by reason of an agreement that such
Subsidiary is a party to or entered into before the date on which such
Subsidiary became a Restricted Subsidiary; provided that such agreement

 

-89-



--------------------------------------------------------------------------------

was not entered into in anticipation of an Unrestricted Subsidiary becoming a
Restricted Subsidiary and any such encumbrance or restriction does not extend to
any assets or property of the Company or any other Restricted Subsidiary other
than the assets and property of such Subsidiary;

(13) restrictions created in connection with any Receivables Facility that, in
the good faith determination of the Board of Directors of the Company, are
necessary or advisable to effect such Receivables Facility; and

(14) any encumbrances or restrictions of the type referred to in clauses (a),
(b) and (c) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (1) through
(13) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Board of Directors of the Company, no more
restrictive in any material respect with respect to such encumbrance and other
restrictions taken as a whole than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

SECTION 1015. Limitation on Guarantees of Indebtedness by Restricted
Subsidiaries. The Company will not permit any of its Wholly-Owned Subsidiaries
that are Restricted Subsidiaries (and non-Wholly-Owned Subsidiaries if such
non-Wholly-Owned Subsidiaries guarantee other capital markets debt securities of
the Company or a Guarantor), other than a Guarantor or a special-purpose
Restricted Subsidiary formed in connection with a Receivables Facility, to
guarantee the payment of any Indebtedness of the Company or any other Guarantor
unless:

(1) such Restricted Subsidiary within 30 days executes and delivers a
supplemental indenture to this Indenture providing for a Guarantee by such
Restricted Subsidiary the form of which is attached as Exhibit C hereto;
provided that, if such Indebtedness is by its express terms subordinated in
right of payment to the Notes or such Guarantor’s Guarantee of the Notes, any
such guarantee of such Restricted Subsidiary with respect to such Indebtedness
shall be subordinated in right of payment to such Restricted Subsidiary’s
Guarantee with respect to the Notes substantially to the same extent as such
Indebtedness is subordinated to the Notes;

(2) such Restricted Subsidiary waives and shall not in any manner whatsoever
claim or take the benefit or advantage of, any rights of reimbursement,
indemnity or subrogation or any other rights against the Company or any other
Restricted Subsidiary as a result of any payment by such Restricted Subsidiary
under its Guarantee; and

(3) such Restricted Subsidiary shall deliver to the Trustee an Opinion of
Counsel to the effect that

(A) such Guarantee has been duly executed and authorized, and

(B) such Guarantee constitutes a valid, binding and enforceable obligation of
such Restricted Subsidiary, except insofar as enforcement thereof may be limited
by any Bankruptcy Law (including all laws relating to fraudulent transfers) and
except insofar as enforcement thereof is subject to general principles of
equity;

 

-90-



--------------------------------------------------------------------------------

provided that this Section 1015 shall not be applicable to any guarantee of any
Restricted Subsidiary that existed at the time such Person became a Restricted
Subsidiary and was not incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary.

SECTION 1016. Change of Control.

(a) If a Change of Control occurs after the Effective Date, unless, prior to the
time the Company is required to make a Change of Control Offer (as defined
below), the Company has previously or concurrently mailed a redemption notice
with respect to all the Outstanding Notes as described under Sections 401 or
1101, the Company shall make an offer to purchase all of the Notes pursuant to
the offer described below (the “Change of Control Offer”) at a price in cash
(the “Change of Control Payment”) equal to 101% of the aggregate principal
amount thereof plus accrued and unpaid interest and Special Interest, if any,
to, but excluding the date of purchase, subject to the right of Holders of
record on the relevant record date to receive interest due on the relevant
Interest Payment Date. Within 30 days following any Change of Control, the
Company shall send notice of such Change of Control Offer by first class mail,
with a copy to the Trustee, to each Holder to the address of such Holder
appearing in the Note Register with a copy to the Trustee, or otherwise in
accordance with the procedures of the Depositary with the following information:

(1) that a Change of Control Offer is being made pursuant to this Section 1016
and that all Notes properly tendered pursuant to such Change of Control Offer
will be accepted for payment by the Company;

(2) the purchase price and the purchase date, which will be no earlier than 30
days nor later than 60 days from the date such notice is mailed (the “Change of
Control Payment Date”);

(3) that any Note not properly tendered will remain outstanding and continue to
accrue interest;

(4) that, unless the Company defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest on the Change of Control Payment Date;

(5) that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer will be required to surrender the Notes, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of the Notes completed, to
the Paying Agent specified in the notice at the address specified in the notice
prior to the close of business on the third Business Day preceding the Change of
Control Payment Date;

(6) that Holders will be entitled to withdraw their tendered Notes and their
election to require the Company to purchase such Notes; provided that the Paying
Agent receives, not later than the expiration time of the Change of Control
Offer, facsimile transmission or letter setting forth the name of the Holder of
the Notes, the principal amount of Notes tendered for purchase, and a statement
that such Holder is withdrawing its tendered Notes and its election to have such
Notes purchased;

(7) that if the Company is redeeming less than all of the Notes, the Holders of
the remaining Notes will be issued new Notes and such new Notes will be equal in
principal amount to the unpurchased portion of the Notes surrendered. The
unpurchased portion of the Notes must be equal to $2,000 or an integral multiple
of $1,000 in excess thereof;

 

-91-



--------------------------------------------------------------------------------

(8) if such notice is delivered prior to the occurrence of a Change of Control,
stating that the Change of Control Offer is conditional on the occurrence of
such Change of Control; and

(9) the other instructions, as determined by us, consistent with this
Section 1016, that a Holder must follow.

(b) While the Notes are in global form and the Company makes an offer to
purchase all of the Notes pursuant to the Change of Control Offer, a Holder may
exercise its option to elect for the purchase of the Notes through the
facilities of the Depositary subject to its rules and regulations.

(c) The Company shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws or regulations are applicable in connection with the repurchase
of the Notes pursuant to a Change of Control Offer. To the extent that the
provisions of any securities laws or regulations conflict with the provisions of
this Indenture, the Company shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations described
in this Indenture by virtue thereof.

(d) On the Change of Control Payment Date, the Company shall, to the extent
permitted by law,

(1) accept for payment all Notes issued by it or portions thereof properly
tendered pursuant to the Change of Control Offer,

(2) deposit with the Paying Agent an amount equal to the aggregate Change of
Control Payment in respect of all Notes or portions thereof so tendered and

(3) deliver, or cause to be delivered, to the Trustee for cancellation the Notes
so accepted together with an Officers’ Certificate stating that all Notes or
portions thereof have been tendered to and purchased by the Company.

(e) The Paying Agent shall promptly mail to each Holder the Change of Control
Payment for such Notes, and the Trustee shall promptly authenticate a new Note
equal in principal amount to any unpurchased portion of the Notes surrendered,
if any; provided that each such new Note shall be in a principal amount of
$2,000 or an integral multiple of $1,000 in excess thereof. The Company shall
publicly announce the results of the Change of Control Offer on or as soon as
practicable after the Change of Control Payment Date.

(f) The Company shall not be required to make a Change of Control Offer
following a Change of Control if a third party makes the Change of Control Offer
in the manner, at the times and otherwise in compliance with the requirements
set forth in this Indenture applicable to a Change of Control Offer made by the
Company and purchases all such Notes validly tendered and not withdrawn under
such Change of Control Offer. Notwithstanding anything to the contrary herein, a
Change of Control Offer may be made in advance of a Change of Control,
conditional upon such Change of Control, if a definitive agreement is in place
for the Change of Control at the time of the making of such Change of Control
Offer.

SECTION 1017. Asset Sales.

(a) After the Effective Date, the Company shall not, and shall not permit any
Restricted Subsidiary to consummate, directly or indirectly, an Asset Sale,
unless:

 

-92-



--------------------------------------------------------------------------------

(1) the Company or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value (as determined at the time of contractually agreeing to such Asset Sale)
of the assets sold or otherwise disposed of; and

(2) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Company or such Restricted Subsidiary, as
the case may be, is in the form of cash or Cash Equivalents; provided that the
amount of:

(A) any liabilities (as shown on the Company’s most recent consolidated balance
sheet or in the footnotes thereto, or if incurred or accrued subsequent to the
date of such balance sheet, such liabilities that would have been shown on the
Company’s consolidated balance sheet or in the footnotes thereto if such
incurrence or accrual had taken place on or prior to the date of such balance
sheet, as determined in good faith by the Company) of the Company, other than
liabilities that are by their terms subordinated to the Notes, that are assumed
by the transferee of any such assets (or are otherwise extinguished in
connection with the transactions relating to such Asset Sale) and for which the
Company and all such Restricted Subsidiaries have been validly released by all
applicable creditors in writing,

(B) any securities, notes or other obligations or assets received by the Company
or such Restricted Subsidiary from such transferee that are converted by the
Company or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days following the
closing of such Asset Sale, and

(C) any Designated Non-cash Consideration received by the Company or such
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Non-cash Consideration received
pursuant to this clause (c) that is at that time outstanding, not to exceed the
greater of (x) $150.0 million and (y) 2.00% of Total Assets at the time of the
receipt of such Designated Non-cash Consideration, with the Fair Market Value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value,

shall be deemed to be cash for purposes of this provision and for no other
purpose.

(b) Within 450 days after the Company’s or any Restricted Subsidiary’s receipt
of the Net Proceeds of any Asset Sale (the “Asset Sale Proceeds Application
Period”), the Company or such Restricted Subsidiary, at its option, may apply
the Net Proceeds from such Asset Sale

(1) to permanently repay:

(A) Obligations under a Credit Facility to the extent such Obligations were
incurred under Section 1011(b)(1), and to correspondingly reduce any outstanding
commitments with respect thereto;

(B) Obligations under Senior Secured Indebtedness of the Company or a Guarantor,
and to correspondingly reduce any outstanding commitments with respect thereto;

 

-93-



--------------------------------------------------------------------------------

(C) Obligations under the Notes or any other Senior Indebtedness of the Company
or any Restricted Subsidiary (and, in the case of other Senior Indebtedness, to
correspondingly reduce any outstanding commitments with respect thereto, if
applicable); provided that if the Company or any Restricted Subsidiary shall so
repay any such other Senior Indebtedness, the Company will reduce Obligations
under the Notes on a pro rata basis by, at its option, (A) redeeming Notes as
described under Section 1101, (B) making an offer (in accordance with the
procedures set forth below for an Asset Sale Offer) to all Holders to purchase
their Notes at 100% of the principal amount thereof, plus the amount of accrued
but unpaid interest, if any, thereon up to the principal amount of Notes to be
repurchased or (C) purchasing Notes through open market purchases, at a price
equal to or higher than 100% of the principal amount thereof, in a manner that
complies with this Indenture and applicable securities law; or

(D) Indebtedness of a Restricted Subsidiary that is not a Guarantor, other than
Indebtedness owed to the Company or another Restricted Subsidiary; or

(2) to make (a) an Investment in any one or more businesses; provided that such
Investment in any business is in the form of the acquisition of Capital Stock
and results in the Company or a Restricted Subsidiary, as the case may be,
owning an amount of the Capital Stock of such business such that it constitutes
or continues to constitute a Restricted Subsidiary, (b) capital expenditures or
(c) acquisitions of other property or assets, in the case of each of (a),
(b) and (c), either (i) used or useful in a Similar Business or (ii) that
replace the businesses, properties and assets that are the subject of such Asset
Sale;

provided that the Company and its Restricted Subsidiaries will be deemed to have
complied with this clause (2) if and to the extent that, within 450 days after
the Asset Sale that generated the Net Proceeds, the Company has entered into and
not abandoned or rejected a binding agreement to consummate any such Investment
described in this clause (2), and such Investment is thereafter completed within
180 days after the end of such 450-day period.

(c) To the extent of the balance of any Net Proceeds not invested or applied as
permitted by clauses (1) and (2) above (any such Net Proceeds, whether from one
or more Asset Sales, “Excess Proceeds”), the Company shall, prior to the
expiration of the Asset Sale Proceeds Application Period, make an offer to all
Holders of the Notes, and, if required by the terms of any Indebtedness that is
pari passu with the Notes (“Pari Passu Indebtedness”), to the holders of such
Pari Passu Indebtedness (an “Asset Sale Offer”), to purchase the maximum
aggregate principal amount of Notes and such Pari Passu Indebtedness, in
denominations of $2,000 initial principal amount and multiples of $1,000
thereafter, that may be purchased out of the Excess Proceeds at an offer price
in cash in an amount equal to 100% of the principal amount thereof, or, in the
case of Pari Passu Indebtedness represented by securities sold at a discount,
the amount of the accreted value thereof at such time, plus accrued and unpaid
interest and Special Interest, if any, to the date fixed for the closing of such
offer, in accordance with the procedures set forth in this Indenture. In the
event that the Company or a Restricted Subsidiary prepays any Pari Passu
Indebtedness that is outstanding under a revolving credit or other committed
loan facility pursuant to an Asset Sale Offer, the Company or such Restricted
Subsidiary shall cause the related loan commitment to be reduced in an amount
equal to the principal amount so prepaid.

Any Asset Sale Offer shall be commenced by the Company with respect to Excess
Proceeds within ten Business Days after the date that Excess Proceeds exceed
$50.0 million by mailing the notice required pursuant to the terms of this
Indenture, with a copy to the Trustee. To the extent that the aggregate amount
of Notes and, if applicable, Pari Passu Indebtedness tendered pursuant to an
Asset Sale

 

-94-



--------------------------------------------------------------------------------

Offer is less than the Excess Proceeds, the Company may use any remaining Excess
Proceeds in any manner not prohibited by this Indenture. If the aggregate
principal amount of Notes and, if applicable, Pari Passu Indebtedness
surrendered in an Asset Sale Offer exceeds the amount of Excess Proceeds, the
Trustee shall select the Notes and such Pari Passu Indebtedness to be purchased
or repaid on a pro rata basis based on the accreted value or principal amount of
the Notes or such Pari Passu Indebtedness tendered. Upon completion of any such
Asset Sale Offer, the amount of Excess Proceeds shall be reset at zero.

(d) Pending the final application of any Net Proceeds pursuant to this
Section 1017, the Company or the applicable Restricted Subsidiary may apply such
Net Proceeds temporarily to reduce Indebtedness outstanding under a revolving
credit facility or otherwise invest such Net Proceeds in any manner not
prohibited by this Indenture.

(e) The Company shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws or regulations are applicable in connection with the repurchase
of the Notes pursuant to an Asset Sale Offer. To the extent that the provisions
of any securities laws or regulations conflict with the provisions of this
Indenture, the Company shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations described
in this Indenture by virtue thereof.

(f) With respect to any partial redemption or repurchase of Notes made pursuant
to this Indenture, if less than all of the Notes are to be redeemed at any given
time, selection of such Notes for redemption will be made by the Trustee (a) if
the Notes are listed on any national securities exchange, in compliance with the
requirements of the principal national securities exchange on which the Notes
are listed, (b) on a pro rata basis to the extent practicable or (c) by lot or
such other similar method in accordance with the procedures of the Depositary;
provided that no Notes of $2,000 or less shall be redeemed or repurchased in
part.

(g) Notices of purchase or redemption shall be delivered electronically or
mailed by first-class mail, postage prepaid, at least 30 but not more than 60
days before the purchase or Redemption Date to each Holder of Notes at such
Holder’s registered address or otherwise in accordance with the procedures of
the Depositary, except that redemption notices may be mailed more than 60 days
prior to a Redemption Date if the notice is issued in connection with a
defeasance of the Notes or a satisfaction and discharge of this Indenture. If
any Note is to be purchased or redeemed in part only, any notice of purchase or
redemption that relates to such Note shall state the portion of the principal
amount thereof that has been or is to be purchased or redeemed.

(h) The Company shall issue a new Note in principal amount equal to the
unredeemed portion of the original Note in the name of the Holder thereof upon
cancellation of the original Note. Notes called for redemption become due on the
date fixed for redemption, unless such redemption is conditioned on the
happening of a future event. On and after the Redemption Date, unless the
Company defaults in payment of the Redemption Price, interest shall cease to
accrue on Notes or portions thereof called for redemption, unless such
redemption is conditioned on the happening of a future event.

SECTION 1018. Special Interest Notice. In the event that the Company is required
to pay Special Interest to Holders of Notes pursuant to the Registration Rights
Agreement, the Company will provide written notice (“Special Interest Notice”)
to the Trustee of its obligation to pay Special Interest no later than fifteen
days prior to the proposed payment date for the Special Interest, and the
Special Interest Notice shall set forth the amount of Special Interest to be
paid by the Company on such payment date. The Trustee shall not at any time be
under any duty or responsibility to any Holder of Notes to

 

-95-



--------------------------------------------------------------------------------

determine the Special Interest, or with respect to the nature, extent, or
calculation of the amount of Special Interest owed, or with respect to the
method employed in such calculation of the Special Interest.

SECTION 1019. Suspension of Covenants.

(a) During any period of time after the Effective Date that: (1) the Notes have
Investment Grade Ratings from both Rating Agencies and (2) no Default has
occurred and is continuing under this Indenture (the occurrence of the events
described in the foregoing clauses (1) and (2) being collectively referred to as
a “Covenant Suspension Event”), the Company and the Restricted Subsidiaries
shall not be subject to the following provisions of this Indenture:

 

  (A) clause (a)(4) of Section 801;

 

  (B) Section 1010;

 

  (C) Section 1011;

 

  (D) Section 1013;

 

  (E) Section 1014;

 

  (F) Section 1015; and

 

  (G) Section 1017;

(collectively, the “Suspended Covenants”). Upon the occurrence of a Covenant
Suspension Event, the amount of Excess Proceeds from Net Proceeds shall be set
at zero. In addition, the Guarantees of the Guarantors shall also be suspended
as of such date (the “Suspension Date”). In the event that the Company and the
Restricted Subsidiaries are not subject to the Suspended Covenants for any
period of time as a result of the foregoing, and on any subsequent date (the
“Reversion Date”) one or both of the Rating Agencies withdraws its Investment
Grade Rating or downgrades the rating assigned to the Notes below an Investment
Grade Rating or a Default or an Event of Default occurs and is continuing, then
the Company and the Restricted Subsidiaries shall thereafter again be subject to
the Suspended Covenants with respect to future events and the Guarantees shall
be reinstated. The period of time between the Suspension Date and the Reversion
Date is referred to in this description as the “Suspension Period”.
Notwithstanding that the Suspended Covenants may be reinstated, no Default,
Event of Default or breach of any kind shall be deemed to exist under the
Indenture, the Registration Rights Agreement, the Notes or the Guarantees with
respect to the Suspended Covenants, and none of the Company or any of its
Subsidiaries shall bear any liability for any actions taken or events occurring
during the Suspension Period, or any actions taken at any time pursuant to any
contractual obligation arising prior to the Reversion Date, as a result of a
failure to comply with the Suspended Covenants during the Suspension Period (or
upon termination of the Suspension Period or after that time based solely on
events that occurred during the Suspension Period).

(b) On the Reversion Date, all Indebtedness incurred, or Disqualified Stock
issued, during the Suspension Period shall be classified to have been incurred
or issued pursuant to Section 1011(a) or 1011(b) (in each case, to the extent
such Indebtedness or Disqualified Stock would be permitted to be incurred or
issued thereunder as of the Reversion Date and after giving effect to
Indebtedness incurred or issued prior to the Suspension Period and outstanding
on the Reversion Date). To the extent such Indebtedness or Disqualified Stock
would not be so permitted to be incurred or issued pursuant to Section 1011(a)
or 1011(b), such Indebtedness or Disqualified Stock shall be deemed to have been
outstanding on the Effective Date, so that it is classified as permitted under
Section 1011(b)(3). On the

 

-96-



--------------------------------------------------------------------------------

Reversion Date, all Liens created, incurred or assumed during the Suspension
Period in compliance with this Indenture will be deemed to have been outstanding
on the Effective Date, so that they are classified as permitted under clause
(7) of the definition of “Permitted Liens.” Calculations made after the
Reversion Date of the amount available to be made as Restricted Payments under
Section 1010 shall be made as though Section 1010 had been in effect prior to,
but not during, the Suspension Period; provided that any Subsidiaries designated
as Unrestricted Subsidiaries during the Suspension Period shall automatically
become Restricted Subsidiaries on the Reversion Date (subject to the Company’s
right to subsequently designate them as Unrestricted Subsidiaries in compliance
with this Indenture).

(c) The Company shall give the Trustee prompt (and in any event not later than
five business days after a Covenant Suspension Event) written notice of any
Covenant Suspension Event. In the absence of such notice, the Trustee shall
assume the Suspended Covenants apply and are in full force and effect. The
Company shall give the Trustee prompt (and in any event not later than five
business days after a Covenant Suspension Event) written notice of any
occurrence of a Reversion Date. After any such notice of the occurrence of a
Reversion Date, the Trustee shall assume the Suspended Covenants apply and are
in full force and effect.

SECTION 1020. Activities Prior to Consummation of the Acquisition. Prior to the
consummation of the Acquisition, the Company’s primary activities shall be
restricted to issuing the Notes, issuing capital stock to, and receiving capital
contributions from, Holdings, performing its obligations in respect of the Notes
and the Escrow Agreement, performing its obligations under the Merger Agreement,
consummating the Transactions, effecting the release of the Escrowed Funds and
redeeming the Notes, if applicable, and conducting such other activities as are
necessary or appropriate to carry out the activities described above. Prior to
the consummation of the Acquisition, the Company shall not own, hold or
otherwise have any interest in any assets other than the Escrow Account, cash
and Cash Equivalents and its rights under the Merger Agreement.

Prior to the consummation of the Acquisition, the Company and its Restricted
Subsidiaries shall not engage in any business activity or enter into any
transaction or agreement (including, without limitation, making any restricted
payment, incurring any debt, incurring any Liens except in favor of the Holders
of the Notes, entering into any merger, consolidation or sale of all or
substantially all of its assets or engaging in any transaction with its
Affiliates) except in the ordinary course of business or necessary to effectuate
the Acquisition and the Transactions substantially in accordance with the
description of the Transactions set forth in the Offering Document, together
with such amendments, modifications and waivers that are not, individually or in
the aggregate, materially adverse to Del Monte Foods Company and its
Subsidiaries (after giving effect to the consummation of the Transactions),
taken as a whole, or to the Holders of the Notes.

ARTICLE ELEVEN

REDEMPTION OF NOTES

SECTION 1101. Right of Redemption. At any time prior to February 15, 2014, the
Company may redeem all or a part of the Notes, upon notice as set forth in
Section 1105, at a Redemption Price equal to 100% of the principal amount of
Notes redeemed plus the Applicable Premium as of, and accrued and unpaid
interest and Special Interest, if any, to, but excluding, the date of redemption
(the “Redemption Date”), subject to the rights of Holders on the relevant
Regular Record Date to receive interest due on the relevant Interest Payment
Date.

On and after February 15, 2014, the Company may redeem the Notes, in whole or in
part, upon notice as set forth in Section 1105, at the Redemption Prices
(expressed as percentages of principal

 

-97-



--------------------------------------------------------------------------------

amount of Notes to be redeemed) set forth below, plus accrued and unpaid
interest thereon and Special Interest, if any, to, but excluding, the applicable
Redemption Date, subject to the right of Holders of record on the relevant
Regular Record Date to receive interest due on the relevant Interest Payment
Date, if redeemed during the twelve month period beginning on February 15 of
each of the years indicated below:

 

Year

   Percentage  

2014

     103.813 % 

2015

     101.906 % 

2016 and thereafter

     100.000 % 

In addition, until February 15, 2014, the Company may, at its option, upon
notice as set forth in Section 1105, redeem up to 35% of the aggregate principal
amount of Notes issued under this Indenture at a Redemption Price equal to
107.625% of the aggregate principal amount thereof, plus accrued and unpaid
interest thereon and Special Interest, if any, to, but excluding, the applicable
Redemption Date, subject to the right of Holders of record on the relevant
record date to receive interest due on the relevant interest payment date, with
the net cash proceeds of one or more Equity Offerings of the Company or Holdings
or any other indirect parent company of the Company to the extent such net cash
proceeds are contributed to the Company; provided that at least 50% of the sum
of the aggregate principal amount of Notes originally issued under this
Indenture (including any Additional Notes issued under this Indenture after the
Issue Date) remains outstanding immediately after the occurrence of each such
redemption; provided, further, that each such redemption occurs within 120 days
of the date of closing of each such Equity Offering.

SECTION 1102. Applicability of Article. Redemption of Notes at the election of
the Company or otherwise, as permitted or required by any provision of this
Indenture, shall be made in accordance with such provision and this Article.

SECTION 1103. Election to Redeem; Notice to Trustee. The election of the Company
to redeem any Notes pursuant to Section 1101 above shall be evidenced by a Board
Resolution. In case of any redemption at the election of the Company, the
Company shall, at least 60 days prior to the Redemption Date fixed by the
Company (unless a shorter notice shall be satisfactory to the Trustee), notify
the Trustee of such Redemption Date and of the principal amount of Notes to be
redeemed and shall deliver to the Trustee such documentation and records as
shall enable the Trustee to select the Notes to be redeemed pursuant to
Section 1104.

SECTION 1104. Selection by Trustee of Notes to Be Redeemed. If less than all of
the Notes of the Company are to be redeemed at any given time, selection of such
Notes for redemption will be made by the Trustee (a) if the Notes are listed on
any national securities exchange, in compliance with the requirements of the
principal national securities exchange on which the Notes are listed, (b) on a
pro rata basis to the extent practicable or (c) by lot or such other similar
method in accordance with the procedures of Depositary; provided that no Notes
of $2,000 or less shall be redeemed or repurchased in part.

Notices of purchase or redemption shall be delivered electronically or mailed by
first class mail, postage prepaid, at least 30 but not more than 60 days before
the purchase or Redemption Date to each Holder of Notes to be purchased or
redeemed at such Holder’s registered address or otherwise in accordance with the
Procedures of the Depositary, except that redemption notices may be mailed more
than 60 days prior to a Redemption Date if the notice is issued in connection
with a defeasance of the Notes or a satisfaction and discharge of this
Indenture. If any Note is to be purchased or redeemed in part

 

-98-



--------------------------------------------------------------------------------

only, any notice of purchase or redemption that relates to such Note shall state
the portion of the principal amount thereof that has been or is to be purchased
or redeemed.

A new Note in principal amount equal to the unpurchased or unredeemed portion of
any Note purchased or redeemed in part will be issued in the name of the Holder
thereof upon cancellation of the original Note. On and after the purchase or
Redemption Date, unless the Company defaults in payment of the purchase or
Redemption Price, interest shall cease to accrue on Notes or portions thereof
purchased or called for redemption unless such purchase or redemption is
conditioned on the happening of a future event.

SECTION 1105. Notice of Redemption. Notice of redemption shall be given in the
manner provided for in Section 107 not less than 30 nor more than 60 days prior
to the Redemption Date, to each Holder to be redeemed.

All notices of redemption shall state:

(1) the Redemption Date,

(2) the Redemption Price and the amount of accrued interest to the Redemption
Date payable as provided in Section 1107, if any,

(3) if less than all Outstanding Notes are to be redeemed, the identification
(and, in the case of a partial redemption, the principal amounts) of the
particular Notes to be redeemed,

(4) in case any Note is to be redeemed in part only, the notice which relates to
such Note shall state that on and after the Redemption Date, upon surrender of
such Note, the Holder will receive, without charge, a new Note or Notes of
authorized denominations for the principal amount thereof remaining unredeemed,

(5) that on the Redemption Date the Redemption Price (and accrued interest, if
any, to the Redemption Date payable as provided in Section 1107) will become due
and payable upon each such Note, or the portion thereof, to be redeemed, and
that interest thereon will cease to accrue on and after said date,

(6) the place or places where such Notes are to be surrendered for payment of
the Redemption Price and accrued interest, if any,

(7) the name and address of the Paying Agent,

(8) that Notes called for redemption must be surrendered to the Paying Agent to
collect the Redemption Price,

(9) the “CUSIP” number, ISIN or “Common Code” number and that no representation
is made as to the accuracy or correctness of the “CUSIP” number, ISIN or “Common
Code” number, if any, listed in such notice or printed on the Notes, and

(10) the paragraph of the Notes pursuant to which the Notes are to be redeemed.

Notice of redemption of Notes to be redeemed at the election of the Company
shall be given by the Company or, at the Company’s request and provision of such
notice information three

 

-99-



--------------------------------------------------------------------------------

Business Days (unless a shorter notice shall be agreed to by the Trustee) prior
to the date notice is to be given, by the Trustee in the name and at the expense
of the Company.

Any redemption or notice of any redemption may, at the Company’s discretion, be
subject to one or more conditions precedent, including, but not limited to,
completion of an Equity Offering, other offering or other corporate transaction
or event. Notice of any redemption in respect of an Equity Offering may be given
prior to the completion thereof.

SECTION 1106. Deposit of Redemption Price. Prior to any Redemption Date, the
Company shall deposit with the Trustee or with a Paying Agent (or, if the
Company is acting as its own Paying Agent, segregate and hold in trust as
provided in Section 1003) an amount of money sufficient to pay the Redemption
Price of, and accrued interest and Special Interest, if any, on, all the Notes
which are to be redeemed on that date.

SECTION 1107. Notes Payable on Redemption Date. Notice of redemption having been
given as aforesaid, the Notes so to be redeemed shall, on the Redemption Date,
become due and payable, unless such redemption is conditioned on the happening
of a future event, at the Redemption Price therein specified (together with
accrued interest and Special Interest, if any, to the Redemption Date), and from
and after such date (unless the Company shall default in the payment of the
Redemption Price and accrued interest) such Notes shall cease to bear interest.
Upon surrender of any such Note for redemption in accordance with said notice,
such Note shall be paid by the Company at the Redemption Price, together with
accrued interest and Special Interest, if any, to the Redemption Date and such
Notes shall be canceled by the Trustee; provided, that installments of interest
whose Stated Maturity is on or prior to the Redemption Date shall be payable to
the Holders of such Notes, or one or more Predecessor Notes, registered as such
at the close of business on the relevant Record Dates according to their terms
and the provisions of Section 306.

If any Note called for redemption shall not be so paid upon surrender thereof
for redemption, the principal (and premium, if any) shall, until paid, bear
interest from the Redemption Date at the rate borne by the Notes, unless such
redemption is conditioned on the happening of a future event.

SECTION 1108. Notes Redeemed in Part. Any Note which is to be redeemed only in
part (pursuant to the provisions of this Article) shall be surrendered at the
office or agency of the Company maintained for such purpose pursuant to
Section 1002 (with, if the Company or the Trustee so requires, due endorsement
by, or a written instrument of transfer in form satisfactory to the Company and
the Trustee duly executed by, the Holder thereof or such Holder’s attorney duly
authorized in writing), and the Company shall execute, and the Trustee shall
authenticate and deliver to the Holder of such Note without service charge, a
new Note or Notes, of any authorized denomination as requested by such Holder,
in aggregate principal amount equal to and in exchange for the unredeemed
portion of the principal of the Note so surrendered.

SECTION 1109. Special Redemption. In the event that either (i) the Escrow
Release Date has not occurred on or prior to the Outside Date, (ii) the Company
delivers an Escrow Termination Notice prior to the Escrow Release Date or
(iii) the Trustee delivers an Enforcement Notice, the Trustee, on behalf of the
Company, shall redeem the Notes on the Special Redemption Date (solely from
Escrowed Funds actually received by the Trustee in accordance with the Escrow
Agreement), at a Redemption Price of 100% of the initial issue price of the
Notes, plus all accrued and unpaid interest on the Notes, if any, from and
including the Issue Date to, but excluding, the Special Redemption Date.

 

-100-



--------------------------------------------------------------------------------

ARTICLE TWELVE

GUARANTEES

SECTION 1201. Guarantees. Each Guarantor hereby jointly and severally,
unconditionally and irrevocably guarantees the Notes and obligations of the
Company hereunder and thereunder, and guarantees to each Holder of a Note
authenticated and delivered by the Trustee, and to the Trustee for itself and on
behalf of such Holder, that: (1) the principal of (and premium, if any) and
interest on, or Special Interest in respect of, the Notes will be paid in full
when due, whether at Stated Maturity, by acceleration or otherwise (including
the amount that would become due but for the operation of the automatic stay
under Section 362(a) of the Bankruptcy Law), together with interest on the
overdue principal, if any, and interest on any overdue interest, to the extent
lawful, and all other obligations of the Company to the Holders or the Trustee
hereunder or thereunder will be paid in full or performed, all in accordance
with the terms hereof and thereof; and (2) in case of any extension of time of
payment or renewal of any Notes or of any such other obligations, the same shall
be paid in full when due or performed in accordance with the terms of the
extension or renewal, whether at Stated Maturity, by acceleration or otherwise,
subject, however, in the case of clauses (1) and (2) above, to the limitation
set forth in Section 1204 hereof.

Each Guarantor hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder with respect to any provisions hereof or
thereof, any release of any other Guarantor, the recovery of any judgment
against the Company, any action to enforce the same or any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
Guarantor.

Each Guarantor hereby waives (to the extent permitted by law) the benefits of
diligence, presentment, demand for payment, filing of claims with a court in the
event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company or any other Person, protest, notice and
all demands whatsoever and covenants that the Guarantee of such Guarantor shall
not be discharged as to any Note except by complete performance of the
obligations contained in such Note, this Indenture and such Guarantee. Each
Guarantor acknowledges that the Guarantee is a guarantee of payment, performance
and compliance when due and not of collection. Each of the Guarantors hereby
agrees that, in the event of a default in payment of principal (or premium, if
any) or interest on such Note, whether at its Stated Maturity, by acceleration,
purchase or otherwise, legal proceedings may be instituted by the Trustee on
behalf of, or by, the Holder of such Note, subject to the terms and conditions
set forth in this Indenture, directly against each of the Guarantors to enforce
such Guarantor’s Guarantee without first proceeding against the Company or any
other Guarantor. Each Guarantor agrees that if, after the occurrence and during
the continuance of an Event of Default, the Trustee or any of the Holders are
prevented by applicable law from exercising their respective rights to
accelerate the Maturity of the Notes, to collect interest on the Notes, or to
enforce or exercise any other right or remedy with respect to the Notes, such
Guarantor shall pay to the Trustee for the account of the Holder, upon demand
therefor, the amount that would otherwise have been due and payable had such
rights and remedies been permitted to be exercised by the Trustee or any of the
Holders.

If any Holder or the Trustee is required by any court or otherwise to return to
the Company or any Guarantor, or any custodian, trustee, liquidator or other
similar official acting in relation to either the Company or any Guarantor, any
amount paid by any of them to the Trustee or such Holder, the Guarantee of each
of the Guarantors, to the extent theretofore discharged, shall be reinstated in
full force and effect. Each Guarantor further agrees that, as between each
Guarantor, on the one hand, and the Holders and the Trustee on the other hand,
(1) subject to this Article Twelve, the Maturity of the

 

-101-



--------------------------------------------------------------------------------

obligations guaranteed hereby may be accelerated as provided in Article Five
hereof for the purposes of the Guarantee of such Guarantor notwithstanding any
stay, injunction or other prohibition preventing such acceleration in respect of
the obligations guaranteed hereby, and (2) in the event of any acceleration of
such obligation as provided in Article Five hereof, such obligations (whether or
not due and payable) shall forthwith become due and payable by each Guarantor
for the purpose of the Guarantee of such Guarantor.

Each Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Company for
liquidation, reorganization, should the Company become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of the Company’s assets, and shall, to
the fullest extent permitted by law, continue to be effective or be reinstated,
as the case may be, if at any time payment and performance of the Notes are,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee on the Notes, whether as a “voidable
preference”, “fraudulent transfer” or otherwise, all as though such payment or
performance had not been made. In the event that any payment or any part
thereof, is rescinded, reduced, restored or returned, the Notes shall, to the
fullest extent permitted by law, be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned. The form of
Notation of Guarantee to be executed on each Note by each Guarantor is attached
as Exhibit B hereto.

SECTION 1202. Severability. In case any provision of any Guarantee shall be
invalid, illegal or unenforceable, the validity, legality, and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby to
the extent permitted by applicable law.

SECTION 1203. Restricted Subsidiaries. The Company shall cause any Restricted
Subsidiary required to guarantee payment of the Notes pursuant to the terms and
provisions of Section 1015 to (1) execute and deliver to the Trustee any
amendment or supplement to this Indenture in accordance with the provisions of
Article Nine of this Indenture pursuant to which such Restricted Subsidiary
shall guarantee all of the obligations on the Notes, whether for principal,
premium, if any, interest (including interest accruing after the filing of, or
which would have accrued but for the filing of, a petition by or against the
Company under any Bankruptcy Law, whether or not such interest is allowed as a
claim after such filing in any proceeding under such law) and other amounts due
in connection therewith (including any fees, expenses and indemnities), on an
unsecured senior basis and (2) deliver to such Trustee an Opinion of Counsel
reasonably satisfactory to such Trustee to the effect that such amendment or
supplement has been duly executed and delivered by such Restricted Subsidiary
and is in compliance with the terms of this Indenture. Upon the execution of any
such amendment or supplement, the obligations of the Guarantors and any such
Restricted Subsidiary under their respective Guarantees shall become joint and
several and each reference to the “Guarantor” in this Indenture shall, subject
to Section 1208, be deemed to refer to all Guarantors, including such Restricted
Subsidiary. Such Guarantee shall be released in accordance with Section 803 and
Section 1208.

SECTION 1204. Limitation of Guarantors’ Liability. Each Guarantor and by its
acceptance hereof each Holder confirms that it is the intention of all such
parties that the guarantee by each such Guarantor pursuant to its Guarantee not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar federal or state law or the provisions of its local law relating
to fraudulent transfer or conveyance. To effectuate the foregoing intention, the
Holders and each such Guarantor hereby irrevocably agree that the obligations of
such Guarantor under its Guarantee shall be limited to the maximum amount that
will not, after giving effect to all other contingent and fixed liabilities of
such Guarantor and after giving effect to any collections from or payments made
by or on behalf of any other Guarantor in respect

 

-102-



--------------------------------------------------------------------------------

of the obligations of such other Guarantor under its Guarantee or pursuant to
this Section 1204, result in the obligations of such Guarantor under its
Guarantee constituting such fraudulent transfer or conveyance.

SECTION 1205. Contribution. In order to provide for just and equitable
contribution among the Guarantors, the Guarantors agree, inter se, that in the
event any payment or distribution is made by any Guarantor (a “Funding
Guarantor”) under a Guarantee, such Funding Guarantor shall be entitled to a
contribution from all other Guarantors in a pro rata amount based on the
Adjusted Net Assets (as defined below) of each Guarantor (including the Funding
Guarantor) for all payments, damages and expenses incurred by that Funding
Guarantor in discharging the Company’s obligations with respect to the Notes or
any other Guarantor’s obligations with respect to the Guarantee of such
Guarantor. “Adjusted Net Assets” of such Guarantor at any date shall mean the
lesser of (1) the amount by which the fair value of the property of such
Guarantor exceeds the total amount of liabilities, including contingent
liabilities (after giving effect to all other fixed and contingent liabilities
incurred or assumed on such date), but excluding liabilities under the Guarantee
of such Guarantor at such date and (2) the amount by which the present fair
salable value of the assets of such Guarantor at such date exceeds the amount
that will be required to pay the probable liability of such Guarantor on its
debts (after giving effect to all other fixed and contingent liabilities
incurred or assumed on such date), excluding debt in respect of the Guarantee of
such Guarantor, as they become absolute and matured.

SECTION 1206. Subrogation. Each Guarantor shall be subrogated to all rights of
Holders against the Company in respect of any amounts paid by any Guarantor
pursuant to the provisions of Section 1201; provided that, if an Event of
Default has occurred and is continuing, no Guarantor shall be entitled to
enforce or receive any payments arising out of, or based upon, such right of
subrogation until all amounts then due and payable by the Company under this
Indenture or the Notes shall have been paid in full.

SECTION 1207. Reinstatement. Each Guarantor hereby agrees (and each Person who
becomes a Guarantor shall agree) that the Guarantee provided for in Section 1201
shall continue to be effective or be reinstated, as the case may be, if at any
time, payment, or any part thereof, of any obligations or interest thereon is
rescinded or must otherwise be restored by a Holder to the Company upon the
bankruptcy or insolvency of the Company or any Guarantor.

SECTION 1208. Release of a Guarantor. Any Guarantee by a Guarantor of the Notes
shall be automatically and unconditionally released and discharged upon:

(1)    (A) any sale, exchange or transfer (by merger or otherwise) of (i) the
Capital Stock of such Guarantor (including any sale, exchange or transfer) after
which the applicable Guarantor is no longer a Restricted Subsidiary or (ii) all
the assets of such Guarantor, which sale, exchange or transfer is made in
compliance with the applicable provisions of this Indenture;

(B) the release or discharge of the guarantee by such Guarantor of the Senior
Credit Facilities or the guarantee which resulted in the creation of such
Guarantee, except a discharge or release by or as a result of payment under such
guarantee;

(C) the designation of any Restricted Subsidiary that is a Guarantor as an
Unrestricted Subsidiary in compliance with the applicable provisions of this
Indenture;

(D) the Legal Defeasance of the Notes under Section 1302 hereof, or the Covenant
Defeasance of the Notes under Section 1303 hereof, or if the Company’s
obligations under this Indenture are discharged in accordance with Section 401;
or

 

-103-



--------------------------------------------------------------------------------

(E) as described under Section 901 or 902; and

(2) such Guarantor delivering to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent herein provided
for relating to such transaction have been complied with.

SECTION 1209. Benefits Acknowledged. Each Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated by this Indenture and from its guarantee and waivers pursuant to
its Guarantees under this Article Twelve.

ARTICLE THIRTEEN

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

SECTION 1301. Company’s Option to Effect Legal Defeasance or Covenant
Defeasance. The Company may, at its option by Board Resolution, at any time,
with respect to the Notes, elect to have either Section 1302 or Section 1303 be
applied to all Outstanding Notes upon compliance with the conditions set forth
below in this Article Thirteen.

SECTION 1302. Legal Defeasance and Discharge. Upon the Company’s exercise under
Section 1301 of the option applicable to this Section 1302, each of the Company
and the Guarantors shall be deemed to have been discharged from its respective
obligations with respect to all Outstanding Notes on the date the conditions set
forth in Section 1304 are satisfied (hereinafter, “Legal Defeasance”). For this
purpose, such Legal Defeasance means that each of the Company and the Guarantors
shall be deemed to have paid and discharged the entire indebtedness represented
by the Outstanding Notes, which shall thereafter be deemed to be “Outstanding”
only for the purposes of Section 1305 and the other Sections of this Indenture
referred to in (1) and (2) below, and to have satisfied all its other
obligations under such Notes and this Indenture insofar as such Notes are
concerned (and the Trustee, at the expense of the Company, shall execute proper
instruments acknowledging the same), except for the following which shall
survive until otherwise terminated or discharged hereunder: (1) the rights of
Holders of Outstanding Notes to receive payments in respect of the principal of
(and premium, if any, on) and interest on such Notes when such payments are due,
solely out of the trust described in Section 1304, (2) the Company’s obligations
with respect to such Notes under Sections 303, 304, 305, 1002 and 1003, (3) the
rights, powers, trusts, duties and immunities of the Trustee hereunder, and the
obligations of each of the Company in connection therewith and (4) this Article
Thirteen. Subject to compliance with this Article Thirteen, the Company may
exercise its option under this Section 1302 notwithstanding the prior exercise
of its option under Section 1303 with respect to the Notes.

SECTION 1303. Covenant Defeasance. Upon the Company’s exercise under
Section 1301 of the option applicable to this Section 1303, each of the Company
and the Guarantors shall be released from its respective obligations under any
covenant contained in Sections 801 and 802 and in Sections 1005, 1006, 1007 and
1009 through and including 1017 with respect to the Outstanding Notes on and
after the date the conditions set forth below are satisfied (hereinafter,
“Covenant Defeasance”), and the Notes shall thereafter be deemed not to be
“Outstanding” for the purposes of any direction, waiver, consent or declaration
or Act of Holders (and the consequences of any thereof) in connection with such
covenants, but shall continue to be deemed “Outstanding” for all other purposes
hereunder. For this purpose, such Covenant Defeasance means that, with respect
to the Outstanding Notes, the Company or any Guarantor, as applicable, may omit
to comply with and shall have no liability in respect of any term, condition or
limitation set forth in any such covenant, whether directly or indirectly, by
reason of any reference elsewhere herein to any such covenant or by reason of
any reference in any such covenant to any other provision herein or in any other
document and such omission to comply shall not constitute a

 

-104-



--------------------------------------------------------------------------------

Default or an Event of Default under Sections 501(3), 501(4), 501(5), 501(6),
501(7) and 501(9) and, with respect to only any Significant Subsidiary and not
the Company, Section 501(8), but, except as specified above, the remainder of
this Indenture and such Notes shall be unaffected thereby.

SECTION 1304. Conditions to Legal Defeasance or Covenant Defeasance. The
following shall be the conditions to application of either Section 1302 or
Section 1303 to the Outstanding Notes:

(1) The Company shall irrevocably have deposited or caused to be deposited with
the Trustee (or another trustee satisfying the requirements of Section 608 who
shall agree to comply with the provisions of this Article Thirteen applicable to
it) as trust funds in trust for the purpose of making the following payments,
specifically pledged as security for, and dedicated solely to the benefit of the
Holders of such Notes; (A) cash in U.S. dollars, or (B) non-callable Government
Securities, or (C) a combination thereof, in such amounts as will be sufficient,
in the opinion of a nationally recognized firm of independent public accountants
expressed in a written certification thereof delivered to the Trustee, to pay
and discharge, and which shall be applied by the Trustee (or other qualifying
trustee) to pay and discharge, the principal of (and premium, if any) and
interest on the Outstanding Notes at the Stated Maturity (or Redemption Date, if
applicable and so indicated to the Trustee in writing); provided that the
Trustee shall have been irrevocably instructed to apply such cash or the
proceeds of such Government Securities or combination thereof to said payments
with respect to the Notes. Before such a deposit, the Company may give to the
Trustee, in accordance with Section 1103 hereof, a notice of its election to
redeem all of the Outstanding Notes at a future date in accordance with Article
Eleven hereof, which notice shall be irrevocable. Such irrevocable redemption
notice, if given, shall be given effect in applying the foregoing;

(2) in the case of Legal Defeasance, the Company shall have delivered to the
Trustee an Opinion of Counsel in the United States reasonably acceptable to the
Trustee confirming that, subject to customary assumptions and exclusions,

(A) the Company has received from, or there has been published by, the United
States Internal Revenue Service a ruling, or

(B) since the issuance of the Notes, there has been a change in the applicable
U.S. federal income tax law,

in either case to the effect that, and based thereon such Opinion of Counsel in
the United States shall confirm that, subject to customary assumptions and
exclusions, the Holders of the Outstanding Notes will not recognize income, gain
or loss for U.S. federal income tax purposes as a result of such Legal
Defeasance and will be subject to U.S. federal income tax on the same amounts,
in the same manner and at the same times as would have been the case if such
Legal Defeasance had not occurred;

(3) in the case of Covenant Defeasance, the Company shall have delivered to the
Trustee an Opinion of Counsel in the United States reasonably acceptable to the
Trustee confirming that, subject to customary assumptions and exclusions, the
Holders of the Outstanding Notes will not recognize income, gain or loss for
U.S. federal income tax purposes as a result of such Covenant Defeasance and
will be subject to U.S. federal income tax on the same amounts, in the same
manner and at the same times as would have been the case if such Covenant
Defeasance had not occurred;

 

-105-



--------------------------------------------------------------------------------

(4) no Default or Event of Default (other than that resulting from borrowing
funds to be applied to make such deposit and any similar and simultaneous
deposit relating to other Indebtedness, and, in each case the granting of Liens
in connection therewith) with respect to the Notes shall have occurred and be
continuing on the date of such deposit;

(5) such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under the Senior Credit Facilities or any
other material agreement or instrument (other than this Indenture) to which, the
Company or any Guarantor is a party or by which the Company or any Guarantor is
bound (other than that resulting from borrowing funds to be applied to make such
deposit and any similar and simultaneous deposit relating to other Indebtedness
and, in each case, the granting of Liens in connection therewith);

(6) the Company shall have delivered to the Trustee an Opinion of Counsel to the
effect that, as of the date of such opinion and subject to customary assumptions
and exclusions following the deposit, the trust funds will not be subject to the
effect of Section 547 of Title 11 of the United States Code;

(7) the Company shall have delivered to the Trustee an Officers’ Certificate
stating that the deposit was not made by the Company with the intent of
defeating, hindering, delaying or defrauding any creditors of the Company or any
Guarantor or others; and

(8) the Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel in the United States (which Opinion of Counsel may be
subject to customary assumptions and exclusions) each stating that all
conditions precedent provided for or relating to the Legal Defeasance or the
Covenant Defeasance, as the case may be, have been complied with.

SECTION 1305. Deposited Money and Government Securities To Be Held in Trust
Other Miscellaneous Provisions. Subject to the provisions of the last paragraph
of Section 1003, all cash and Government Securities (including the proceeds
thereof) deposited with the Trustee (or other qualifying trustee, collectively
for purposes of this Section 1305, the “Qualifying Trustee”) pursuant to
Section 1304 in respect of the Outstanding Notes shall be held in trust and
applied by the Qualifying Trustee, in accordance with the provisions of such
Notes and this Indenture, to the payment, either directly or through any Paying
Agent (including the Company acting as its own Paying Agent) as the Qualifying
Trustee may determine, to the Holders of such Notes of all sums due and to
become due thereon in respect of principal (and premium, if any) and interest,
but such money or Government Securities need not be segregated from other funds
except to the extent required by law.

The Company shall pay and indemnify the Qualifying Trustee against any tax, fee
or other charge imposed on or assessed against the Government Securities
deposited pursuant to Section 1304 or the principal and interest received in
respect thereof other than any such tax, fee or other charge which by law is for
the account of the Holders of the Outstanding Notes.

Anything in this Article Thirteen to the contrary notwithstanding, the
Qualifying Trustee shall deliver or pay to the Company from time to time upon
Company Request any money or Government Securities held by it as provided in
Section 1304 which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Qualifying Trustee, are in excess of the amount thereof which
would then be required to be deposited to effect an equivalent Legal Defeasance
or Covenant Defeasance, as applicable, in accordance with this Article.

SECTION 1306. Reinstatement. If the Trustee or any Paying Agent is unable to
apply any money or Government Securities in accordance with Section 1305 by
reason of any order or

 

-106-



--------------------------------------------------------------------------------

judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, then the Company’s and each Guarantor’s
obligations under this Indenture and the Outstanding Notes shall be revived and
reinstated as though no deposit had occurred pursuant to Section 1302 or 1303,
as the case may be, until such time as the Trustee or Paying Agent is permitted
to apply all such money or Government Securities in accordance with
Section 1305; provided that, if the Company makes any payment of principal of
(or premium, if any) or interest on any Note following the reinstatement of its
obligations, the Company shall be subrogated to the rights of the Holders of
such Notes to receive such payment from the money or Government Securities held
by the Trustee or Paying Agent.

 

-107-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

 

BLUE MERGER SUB INC., By:   /s/ Simon Brown   Name: Simon Brown   Title:
President

 

-108-



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee By:   /s/ Alex
Briffet   Name: John A. (Alex) Briffett   Title: Authorized Signatory

 

-109-



--------------------------------------------------------------------------------

Annex 1 - Rule 144A / Regulation S Appendix

PROVISIONS RELATING TO INITIAL NOTES,

PRIVATE EXCHANGE NOTES

AND EXCHANGE NOTES

 

  1. Definitions

1.1 Definitions.

For the purposes of this Appendix the following terms shall have the meanings
indicated below:

“Applicable Procedures” means, with respect to any transfer or transaction
involving a Temporary Regulation S Global Note or beneficial interest therein,
the rules and procedures of the Depository for such a Temporary Regulation S
Global Note, to the extent applicable to such transaction and as in effect from
time to time.

“Definitive Note” means a certificated Initial Note or Exchange Note or Private
Exchange Note bearing, if required, the appropriate restricted notes legend set
forth in Section 2.3(e).

“Depository” means The Depository Trust Company, its nominees and their
respective successors.

“Distribution Compliance Period”, with respect to any Notes, means the period of
40 consecutive days beginning on and including the later of (i) the day on which
such Notes are first offered to Persons other than distributors (as defined in
Regulation S under the Securities Act) in reliance on Regulation S and (ii) the
issue date with respect to such Notes.

“Exchange Notes” means (1) the 7.625% Senior Notes Due 2019 issued pursuant to
the Indenture in connection with a Registered Exchange Offer pursuant to a
Registration Rights Agreement and (2) Additional Notes, if any, issued pursuant
to a registration statement filed with the SEC under the Securities Act.

“IAI” means an institutional “accredited investor”, as defined in Rule
501(a)(1), (2), (3) and (7) of Regulation D under the Securities Act.

“Initial Notes” means (1) $1,300,000,000 aggregate principal amount of 7.625%
Senior Notes Due 2019 issued on the Issue Date and (2) Additional Notes, if any.

“Initial Purchasers” means (1) with respect to the Initial Notes issued on the
Issue Date, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley &
Co. Incorporated, Barclays Capital Inc., J.P. Morgan Securities LLC, KKR Capital
Markets LLC, Deutsche Bank Securities Inc., Goldman, Sachs & Co., and Mizuho
Securities USA Inc., and (2) with respect to each issuance of Additional Notes,
the Persons purchasing such Additional Notes under the related Purchase
Agreement.

“Notes” means the Initial Notes, the Exchange Notes and the Private Exchange
Notes, treated as a single class.



--------------------------------------------------------------------------------

“Notes Custodian” means the custodian with respect to a Global Notes (as
appointed by the Depository), or any successor Person thereto and shall
initially be the Trustee.

“Private Exchange” means the offer by the Company, pursuant to a Registration
Rights Agreement, to the Initial Purchasers to issue and deliver to each Initial
Purchaser, in exchange for the Initial Notes held by the Initial Purchaser as
part of its initial distribution, a like aggregate principal amount of Private
Exchange Notes.

“Private Exchange Notes” means any 7.625% Senior Notes Due 2019 issued in
connection with a Private Exchange.

“Purchase Agreement” means (1) with respect to the Initial Notes issued on the
Issue Date, the Purchase Agreement dated February 1, 2011, among the Company,
the Guarantors and the Representatives on behalf of the Initial Purchasers, and
(2) with respect to each issuance of Additional Notes, the purchase agreement or
underwriting agreement among the Company, the Guarantors and the Persons
purchasing such Additional Notes.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Registered Exchange Offer” means the offer by the Company, pursuant to a
Registration Rights Agreement, to certain Holders of Initial Notes, to issue and
deliver to such Holders, in exchange for the Initial Notes, a like aggregate
principal amount of Exchange Notes registered under the Securities Act.

“Registration Rights Agreement” means (1) with respect to the Initial Notes
issued on the Issue Date, the Exchange and Registration Rights Agreement dated
February 16, 2011, among the Company, the Guarantors and the Representatives on
behalf of the Initial Purchasers and (2) with respect to each issuance of
Additional Notes issued in a transaction exempt from the registration
requirements of the Securities Act, the registration rights agreement, if any,
among the Company and the Persons purchasing such Additional Notes under the
related Purchase Agreement.

“Representatives” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Morgan Stanley & Co. Incorporated, as representatives of the Initial Purchasers.

“Rule 144A Notes” means all Notes offered and sold to QIBs in reliance on Rule
144A.

“Securities Act” means the Securities Act of 1933.

“Shelf Registration Statement” means the registration statement issued by the
Company in connection with the offer and sale of Initial Notes or Private
Exchange Notes pursuant to a Registration Rights Agreement.

“Transfer Restricted Notes” means Notes that bear or are required to bear the
legend relating to restrictions on transfer relating to the Securities Act set
forth in Section 2.3(e) hereto.

1.2 Other Definitions.

 

Term

  Defined in
Section:

“Agent Members”

  2.1(b)

“Global Notes”

  2.1(a)

 

-2-



--------------------------------------------------------------------------------

“IAI Global Notes”

     2.1 (a) 

“Permanent Regulation S Global Note”

     2.1 (a) 

“Regulation S”

     2.1 (a) 

“Regulation S Global Note”

     2.1 (a) 

“Rule 144A”

     2.1 (a) 

“Rule 144A Global Note”

     2.1 (a) 

“Temporary Regulation S Global Note”

     2.1 (a) 

 

  2. The Notes.

2.1(a) Form and Dating. The Initial Notes will be offered and sold by the
Company pursuant to a Purchase Agreement. The Initial Notes will be resold
initially only to (i) QIBs in reliance on Rule 144A under the Securities Act
(“Rule 144A”) and (ii) Persons other than U.S. Persons (as defined in Regulation
S) in reliance on Regulation S under the Securities Act (“Regulation S”).
Initial Notes may thereafter be transferred to, among others, QIBs, IAIs and
purchasers in reliance on Regulation S, subject to the restrictions on transfer
set forth herein. Initial Notes initially resold pursuant to Rule 144A shall be
issued initially in the form of one or more permanent global Notes in fully
registered form (collectively, the “Rule 144A Global Note”); Initial Notes
initially resold to IAIs shall be issued initially in the form of one or more
permanent global Notes in fully registered form (collectively, the “IAI Global
Note”); and Initial Notes initially resold pursuant to Regulation S shall be
issued initially in the form of one or more temporary global notes in fully
registered form (collectively, the “Temporary Regulation S Global Note”), in
each case without interest coupons and with the global notes legend and the
applicable restricted notes legend set forth in Exhibit 1 hereto, which shall be
deposited on behalf of the purchasers of the Initial Notes represented thereby
with the Notes Custodian and registered in the name of the Depository or a
nominee of the Depository, duly executed by the Company and authenticated by the
Trustee as provided in this Indenture. Except as set forth in this
Section 2.1(a), beneficial ownership interests in the Temporary Regulation S
Global Note will not be exchangeable for interests in the Rule 144A Global Note,
the IAI Global Note, a permanent global note (the “Permanent Regulation S Global
Note”, and together with the Temporary Regulation S Global Note, the “Regulation
S Global Note”) or any other Note prior to the expiration of the Distribution
Compliance Period and then, after the expiration of the Distribution Compliance
Period, may be exchanged for interests in a Rule 144A Global Note, an IAI Global
Note, the Permanent Regulation S Global Note or a Definitive Note only (i) upon
certification in form reasonably satisfactory to the Trustee that beneficial
ownership interests in such Temporary Regulation S Global Note are owned either
by non-U.S. persons or U.S. persons who purchased such interests in a
transaction that did not require registration under the Securities Act, (ii) in
the case of an exchange for an IAI Global Note, upon certification that the
interest in the Temporary Regulation S Global Note is being transferred to an
institutional “accredited investor” under the Securities Act that is an
institutional accredited investor acquiring the notes for its own account or for
the account of an institutional accredited investor and (iii) in the case of an
exchange for a Definitive Note, in compliance with the requirements of
Section 2.4(a) hereof.

Beneficial interests in Temporary Regulation S Global Notes or IAI Global Notes
may be exchanged for interests in Rule 144A Global Notes if (1) such exchange
occurs in connection with a transfer of Notes in compliance with Rule 144A and
(2) the transferor of the beneficial interest in the Temporary Regulation S
Global Note or the IAI Global Note, as applicable, first delivers to the Trustee
a written certificate (in a form satisfactory to the Trustee) to the effect that
the beneficial interest in the Temporary Regulation S Global Note or the IAI
Global Note, as applicable, is being transferred to a Person (a) who the
transferor reasonably believes to be a QIB, (b) purchasing for its own account
or the account of a QIB in a transaction meeting the requirements of Rule 144A,
and (c) in accordance with all applicable securities laws of the States of the
United States and other jurisdictions.

 

-3-



--------------------------------------------------------------------------------

Beneficial interests in Temporary Regulation S Global Notes and Rule 144A Global
Notes may be exchanged for an interest in IAI Global Notes if (1) such exchange
occurs in connection with a transfer of the notes in compliance with an
exemption under the Securities Act and (2) the transferor of the Regulation S
Global Note or Rule 144A Global Note, as applicable, first delivers to the
trustee a written certificate (substantially in the form of Exhibit 2) to the
effect that (A) the Regulation S Global Note or Rule 144A Global Note, as
applicable, is being transferred (a) to an “accredited investor” within the
meaning of 501(a)(1),(2),(3) and (7) under the Securities Act that is an
institutional investor acquiring the notes for its own account or for the
account of such an institutional accredited investor, in each case in a minimum
principal amount of the notes of $250,000, for investment purposes and not with
a view to or for offer or sale in connection with any distribution in violation
of the Securities Act and (B) in accordance with all applicable securities laws
of the States of the United States and other jurisdictions.

Beneficial interests in a Rule 144A Global Note may be transferred to a Person
who takes delivery in the form of an interest in a Regulation S Global Note,
whether before or after the expiration of the Distribution Compliance Period,
only if the transferor first delivers to the Trustee a written certificate (in
the form provided in the Indenture) to the effect that such transfer is being
made in accordance with Rule 903 or 904 of Regulation S or Rule 144 (if
applicable).

The Rule 144A Global Note, the IAI Global Note, the Temporary Regulation S
Global Note and the Permanent Regulation S Global Note are collectively referred
to herein as “Global Notes”. The aggregate principal amount of the Global Notes
may from time to time be increased or decreased by adjustments made on the
records of the Trustee and the Depository or its nominee as hereinafter
provided.

(b) Book-Entry Provisions. This Section 2.1(b) shall apply only to a Global Note
deposited with or on behalf of the Depository.

The Company shall execute and the Trustee shall, in accordance with this
Section 2.1(b), authenticate and deliver initially one or more Global Notes that
(a) shall be registered in the name of the Depository for such Global Note or
Global Notes or the nominee of such Depository and (b) shall be delivered by the
Trustee to such Depository or pursuant to such Depository’s instructions or held
by the Trustee as custodian for the Depository.

Members of, or participants in, the Depository (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Note held on their behalf
by the Depository or by the Trustee as the custodian of the Depository or under
such Global Note, and the Company, the Trustee and any agent of the Company or
the Trustee shall be entitled to treat the Depository as the absolute owner of
such Global Note for all purposes whatsoever. Notwithstanding the foregoing,
nothing herein shall prevent the Company, the Trustee or any agent of the
Company or the Trustee from giving effect to any written certification, proxy or
other authorization furnished by the Depository or impair, as between the
Depository and its Agent Members, the operation of customary practices of such
Depository governing the exercise of the rights of a holder of a beneficial
interest in any Global Note.

(c) Definitive Notes. Except as provided in this Section 2.1, 2.3 or 2.4, owners
of beneficial interests in Global Notes shall not be entitled to receive
physical delivery of Definitive Notes.

2.2 Authentication. The Trustee shall authenticate and deliver: (1) on the Issue
Date, an aggregate principal amount of $1,300,000,000 7.625% Senior Notes Due
2019, (2) any Additional Notes for an original issue in an aggregate principal
amount specified in the written order of the Company pursuant to Section 202 of
the Indenture and (3) Exchange Notes or Private Exchange Notes for issue only in
a Registered Exchange Offer or a Private Exchange, respectively, pursuant to a
Registration Rights Agreement, for a like principal amount of Initial Notes, in
each case upon a written order of the Company

 

-4-



--------------------------------------------------------------------------------

signed by two Officers or by an Officer and either an Assistant Treasurer or an
Assistant Secretary of the Company. Such order shall specify the amount of the
Notes to be authenticated and the date on which the original issue of Notes is
to be authenticated and, in the case of any issuance of Additional Notes
pursuant to Section 312 of the Indenture, shall certify that such issuance is in
compliance with Section 1011 of the Indenture.

2.3 Transfer and Exchange.

(a) Transfer and Exchange of Definitive Notes. When Definitive Notes are
presented to the Registrar with a request:

(x) to register the transfer of such Definitive Notes; or

(y) to exchange such Definitive Notes for an equal principal amount of
Definitive Notes of other authorized denominations,

the Registrar shall register the transfer or make the exchange as requested if
its reasonable requirements for such transaction are met; provided, however,
that the Definitive Notes surrendered for transfer or exchange:

(i) shall be duly endorsed or accompanied by a written instrument of transfer in
form reasonably satisfactory to the Company and the Registrar, duly executed by
the Holder thereof or its attorney duly authorized in writing; and

(ii) if such Definitive Notes are required to bear a restricted notes legend,
they are being transferred or exchanged pursuant to an effective registration
statement under the Securities Act, pursuant to Section 2.3(b) or pursuant to
clause (A), (B) or (C) below, and are accompanied by the following additional
information and documents, as applicable:

(A) if such Definitive Notes are being delivered to the Registrar by a Holder
for registration in the name of such Holder, without transfer, a certification
from such Holder to that effect; or

(B) if such Definitive Notes are being transferred to the Company, a
certification to that effect; or

(C) if such Definitive Notes are being transferred (x) pursuant to an exemption
from registration in accordance with Rule 144A, Regulation S or Rule 144 under
the Securities Act; or (y) in reliance upon another exemption from the
requirements of the Securities Act: (i) a certification to that effect (in the
form set forth on the reverse of the Note) and (ii) if the Company so requests,
an opinion of counsel or other evidence reasonably satisfactory to it as to the
compliance with the restrictions set forth in the legend set forth in
Section 2.3(e)(i).

(b) Restrictions on Transfer of a Definitive Note for a Beneficial Interest in a
Global Note. A Definitive Note may not be exchanged for a beneficial interest in
a Rule 144A Global Note, an IAI Global Note or a Permanent Regulation S Global
Note except upon satisfaction of the requirements set forth below. Upon receipt
by the Trustee of a Definitive Note, duly endorsed or accompanied by appropriate
instruments of transfer, in form satisfactory to the Trustee, together with:

 

-5-



--------------------------------------------------------------------------------

(i) certification, in the form set forth on the reverse of the Note, that such
Definitive Note is either (A) being transferred to a QIB in accordance with Rule
144A, (B) being transferred to an IAI or (C) being transferred after expiration
of the Distribution Compliance Period by a Person who initially purchased such
Note in reliance on Regulation S to a buyer who elects to hold its interest in
such Note in the form of a beneficial interest in the Permanent Regulation S
Global Note; and

(ii) written instructions directing the Trustee to make, or to direct the Notes
Custodian to make, an adjustment on its books and records with respect to such
Rule 144A Global Note (in the case of a transfer pursuant to clause (b)(i)(A)),
IAI Global Note (in the case of a transfer pursuant to clause (b)(1)(B)) or
Permanent Regulation S Global Note (in the case of a transfer pursuant to clause
(b)(i)(B)) to reflect an increase in the aggregate principal amount of the Notes
represented by the Rule 144A Global Note, IAI Global Note or Permanent
Regulation S Global Note, as applicable, such instructions to contain
information regarding the Depository account to be credited with such increase,

then the Trustee shall cancel such Definitive Note and cause, or direct the
Notes Custodian to cause, in accordance with the standing instructions and
procedures existing between the Depository and the Notes Custodian, the
aggregate principal amount of Notes represented by the Rule 144A Global Note,
IAI Global Note or Permanent Regulation S Global Note, as applicable, to be
increased by the aggregate principal amount of the Definitive Note to be
exchanged and shall credit or cause to be credited to the account of the Person
specified in such instructions a beneficial interest in the Rule 144A Global
Note, IAI Global Note or Permanent Regulation S Global Note, as applicable,
equal to the principal amount of the Definitive Note so canceled. If no Rule
144A Global Notes, IAI Global Notes or Permanent Regulation S Global Notes, as
applicable, are then outstanding, the Company shall issue and the Trustee shall
authenticate, upon written order of the Company in the form of an Officers’
Certificate of the Company, a new Rule 144A Global Note, IAI Global Note or
Permanent Regulation S Global Note, as applicable, in the appropriate principal
amount.

(c) Transfer and Exchange of Global Notes.

(i) The transfer and exchange of Global Notes or beneficial interests therein
shall be effected through the Depository, in accordance with this Indenture
(including applicable restrictions on transfer set forth herein, if any) and the
procedures of the Depository therefor. A transferor of a beneficial interest in
a Global Note shall deliver to the Registrar a written order given in accordance
with the Depository’s procedures containing information regarding the
participant account of the Depository to be credited with a beneficial interest
in the Global Note. The Registrar shall, in accordance with such instructions
instruct the Depository to credit to the account of the Person specified in such
instructions a beneficial interest in the Global Note and to debit the account
of the Person making the transfer the beneficial interest in the Global Note
being transferred.

(ii) If the proposed transfer is a transfer of a beneficial interest in one
Global Note to a beneficial interest in another Global Note, the Registrar shall
reflect on its books and records the date and an increase in the principal
amount of the Global Note to which such interest is being transferred in an
amount equal to the principal amount of the interest to be so transferred, and
the Registrar shall reflect on its books and records the date and a
corresponding decrease in the principal amount of the Global Note from which
such interest is being transferred.

(iii) Notwithstanding any other provisions of this Appendix (other than the
provisions set forth in Section 2.4), a Global Note may not be transferred as a
whole except by the Depository to a nominee of the Depository or by a nominee of
the Depository to the Depository or another nominee of the

 

-6-



--------------------------------------------------------------------------------

Depository or by the Depository or any such nominee to a successor Depository or
a nominee of such successor Depository.

(iv) In the event that Global Note is exchanged for Definitive Notes to
Section 2.4 of this Appendix, prior to the consummation of a Registered Exchange
Offer or the effectiveness of a Shelf Registration Statement with respect to
such Notes, such Notes may be exchanged only in accordance with such procedures
as are substantially consistent with the provisions of this Section 2.3
(including the certification requirements set forth on the reverse of the
Initial Notes intended to ensure that such transfers comply with Rule 144A,
Regulation S or another applicable exemption under the Securities Act, as the
case may be) and such other procedures as may from time to time be adopted by
the Company.

(d) Restrictions on Transfer of Temporary Regulation S Global Notes. During the
Distribution Compliance Period, beneficial ownership interests in Temporary
Regulation S Global Notes may only be sold, pledged or transferred in accordance
with the Applicable Procedures and only (i) to the Company, (ii) in an offshore
transaction in accordance with Regulation S (other than a transaction resulting
in an exchange for an interest in a Permanent Regulation S Global Note),
(iii) pursuant to an effective registration statement under the Securities Act,
in each case in accordance with any applicable securities laws of any State of
the United States.

(e) Legend.

(i) Except as permitted by the following paragraphs (ii), (iii) and (iv), each
Note certificate evidencing the Global Notes (and all Notes issued in exchange
therefor or in substitution thereof), in the case of Notes offered otherwise
than in reliance on Regulation S shall bear a legend in substantially the
following form:

THE NOTE (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE NOTE
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE NOTE EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER MAY BE
RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT
PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE NOTE EVIDENCED HEREBY AGREES
FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH NOTE MAY BE RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY (i) (a) TO A PERSON WHO IS A QUALIFIED INSTITUTIONAL
BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, (b) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT, (c) OUTSIDE THE UNITED STATES
TO A NON-U.S. PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 UNDER
THE SECURITIES ACT, OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL IF THE COMPANY SO REQUESTS), (ii) TO THE COMPANY, OR (iii) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY

 

-7-



--------------------------------------------------------------------------------

ANY PURCHASER FROM IT OF THE NOTE EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE NOTE
EVIDENCED HEREBY.

Each certificate evidencing a Note offered in reliance on Regulation S shall, in
addition to the foregoing, bear a legend in substantially the following form:

THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION ORIGINALLY
EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES OR TO, OR FOR
THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ALL
APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN TO
THEM IN REGULATION S UNDER THE SECURITIES ACT.

Each Definitive Note shall also bear the following additional legend:

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

(ii) Upon any sale or transfer of a Transfer Restricted Note (including any
Transfer Restricted Note represented by a Global Note) pursuant to Rule 144
under the Securities Act, the Registrar shall permit the transferee thereof to
exchange such Transfer Restricted Note for a certificated Note that does not
bear the legend set forth above and rescind any restriction on the transfer of
such Transfer Restricted Note, if the transferor thereof certifies in writing to
the Registrar that such sale or transfer was made in reliance on Rule 144 (such
certification to be in the form set forth on the reverse of the Note).

(iii) After a transfer of any Initial Notes or Private Exchange Notes pursuant
to and during the period of the effectiveness of a Shelf Registration Statement
with respect to such Initial Notes or Private Exchange Notes, as the case may
be, all requirements pertaining to legends on such Initial Note or such Private
Exchange Note will cease to apply, the requirements requiring any such Initial
Note or such Private Exchange Note issued to certain Holders be issued in global
form will cease to apply, and a certificated Initial Note or Private Exchange
Note or an Initial Note or Private Exchange Note in global form, in each case
without restrictive transfer legends, will be available to the transferee of the
Holder of such Initial Notes or Private Exchange Notes upon exchange of such
transferring Holder’s certificated Initial Note or Private Exchange Note or
directions to transfer such Holder’s interest in the Global Note, as applicable.

(iv) Upon the consummation of a Registered Exchange Offer with respect to the
Initial Notes, all requirements pertaining to such Initial Notes that Initial
Notes issued to certain Holders be issued in global form will still apply with
respect to Holders of such Initial Notes that do not exchange their Initial
Notes, and Exchange Notes in certificated or global form, in each case without
the restricted notes legend set forth in Exhibit 1 hereto will be available to
Holders that exchange such Initial Notes in such Registered Exchange Offer.

 

-8-



--------------------------------------------------------------------------------

(v) Upon the consummation of a Private Exchange with respect to the Initial
Notes, all requirements pertaining to such Initial Notes that Initial Notes
issued to certain Holders be issued in global form will still apply with respect
to Holders of such Initial Notes that do not exchange their Initial Notes, and
Private Exchange Notes in global form with the global notes legend and the
applicable restricted notes legend set forth in Exhibit 1 hereto will be
available to Holders that exchange such Initial Notes in such Private Exchange.

(f) Cancellation or Adjustment of Global Note. At such time as all beneficial
interests in a Global Note have either been exchanged for Definitive Notes,
redeemed, purchased or canceled, such Global Note shall be returned to the
Depository for cancellation or retained and canceled by the Trustee. At any time
prior to such cancellation, if any beneficial interest in a Global Note is
exchanged for certificated Notes, redeemed, purchased or canceled, the principal
amount of Notes represented by such Global Note shall be reduced and an
adjustment shall be made on the books and records of the Trustee (if it is then
the Notes Custodian for such Global Note) with respect to such Global Note, by
the Trustee or the Notes Custodian, to reflect such reduction.

(g) No Obligation of the Trustee.

(i) The Trustee shall have no responsibility or obligation to any beneficial
owner of a Global Note, a member of, or a participant in the Depository or other
Person with respect to the accuracy of the records of the Depository or its
nominee or of any participant or member thereof, with respect to any ownership
interest in the Notes or with respect to the delivery to any participant,
member, beneficial owner or other Person (other than the Depository) of any
notice (including any notice of redemption) or the payment of any amount, under
or with respect to such Notes. All notices and communications to be given to the
Holders and all payments to be made to Holders under the Notes shall be given or
made only to or upon the order of the registered Holders (which shall be the
Depository or its nominee in the case of a Global Note). The rights of
beneficial owners in any Global Note shall be exercised only through the
Depository subject to the applicable rules and procedures of the Depository. The
Trustee may rely and shall be fully protected in relying upon information
furnished by the Depository with respect to its members, participants and any
beneficial owners.

(ii) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Depository participants,
members or beneficial owners in any Global Note) other than to require delivery
of such certificates and other documentation or evidence as are expressly
required by, and to do so if and when expressly required by, the terms of this
Indenture, and to examine the same to determine substantial compliance as to
form with the express requirements hereof.

2.4 Definitive Notes.

(a) A Global Note deposited with the Depository or with the Trustee as Notes
Custodian for the Depository pursuant to Section 2.1 shall be transferred to the
beneficial owners thereof in the form of Definitive Notes in an aggregate
principal amount equal to the principal amount of such Global Note, in exchange
for such Global Note, only if such transfer complies with Section 2.3 hereof and
(i) the Depository notifies the Company that it is unwilling or unable to
continue as Depository for such Global Note or if at any time such Depository
ceases to be a “clearing agency” registered under the Exchange Act and, in each
case, a successor depository is not appointed by the Company within 90 days of
such notice, or (ii) a Default has occurred and is continuing or (iii) the
Company, in its sole discretion, notifies the Trustee in writing that it elects
to cause the issuance of Definitive Notes under this Indenture.

 

-9-



--------------------------------------------------------------------------------

(b) Any Global Note that is transferable to the beneficial owners thereof
pursuant to this Section 2.4 shall be surrendered by the Depository to the
Trustee located at its principal corporate trust office in the Borough of
Manhattan, The City of New York, to be so transferred, in whole or from time to
time in part, without charge, and the Trustee shall authenticate and deliver,
upon such transfer of each portion of such Global Note, an equal aggregate
principal amount of Definitive Notes of authorized denominations. Any portion of
a Global Note transferred pursuant to this Section 2.4 shall be executed,
authenticated and delivered only in denominations of $2,000 principal amount and
any integral multiple of $1,000 in excess thereof and registered in such names
as the Depository shall direct. Any Definitive Note delivered in exchange for an
interest in the Transfer Restricted Note shall, except as otherwise provided by
Section 2.3(e) hereof, bear the applicable restricted notes legend and
definitive notes legend set forth in Exhibit 1 hereto.

(c) Subject to the provisions of Section 2.4(b) hereof, the registered Holder of
a Global Note shall be entitled to grant proxies and otherwise authorize any
Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which a Holder is entitled to take under this
Indenture or the Notes.

(d) In the event of the occurrence of one of the events specified in
Section 2.4(a) hereof, the Company shall promptly make available to the Trustee
a reasonable supply of Definitive Notes in definitive, fully registered form
without interest coupons. In the event that such Definitive Notes are not
issued, the Company expressly acknowledges, with respect to the right of any
Holder to pursue a remedy pursuant to this Indenture, including pursuant to
Section 507, the right of any beneficial owner of Notes to pursue such remedy
with respect to the portion of the Global Note that represents such beneficial
owner’s Notes as if such Definitive Notes had been issued.

 

-10-



--------------------------------------------------------------------------------

EXHIBIT 1

to Annex 1

[FORM OF FACE OF INITIAL NOTE]

[Global Notes Legend]

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE
AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS MADE
IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO ON
THE REVERSE HEREOF.

[[FOR REGULATION S GLOBAL NOTE ONLY] UNTIL 40 DAYS AFTER THE LATER OF
COMMENCEMENT OR COMPLETION OF THE OFFERING, AN OFFER OR SALE OF SECURITIES
WITHIN THE UNITED STATES BY A DEALER (AS DEFINED IN THE SECURITIES ACT) MAY
VIOLATE THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IF SUCH OFFER OR
SALE IS MADE OTHERWISE THAN IN ACCORDANCE WITH RULE 144A THEREUNDER.]

[Restricted Notes Legend for Notes offered otherwise

than in Reliance on Regulation S]

THE NOTE (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE NOTE
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE NOTE EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER MAY BE
RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT
PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE NOTE EVIDENCED HEREBY AGREES
FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH NOTE MAY BE RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY (i) (a) TO A PERSON WHO IS A QUALIFIED INSTITUTIONAL
BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, (b) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT, (c) OUTSIDE THE UNITED STATES
TO A NON-U.S. PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 UNDER
THE SECURITIES ACT, OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL IF THE COMPANY SO REQUESTS), (ii) TO THE COMPANY, OR (iii) PURSUANT TO



--------------------------------------------------------------------------------

AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER FROM IT OF THE NOTE EVIDENCED HEREBY OF THE
RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE MADE
AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE
NOTE EVIDENCED HEREBY.

[Restricted Notes Legend for Notes Offered in Reliance on Regulation S]

THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION ORIGINALLY
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES
OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
ALL APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN
TO THEM IN REGULATION S UNDER THE SECURITIES ACT.

[Temporary Regulation S Global Note Legend]

EXCEPT AS SET FORTH BELOW, BENEFICIAL OWNERSHIP INTERESTS IN THIS TEMPORARY
REGULATION S GLOBAL NOTE WILL NOT BE EXCHANGEABLE FOR INTERESTS IN THE PERMANENT
REGULATION S GLOBAL NOTE OR ANY OTHER NOTE REPRESENTING AN INTEREST IN THE NOTES
REPRESENTED HEREBY WHICH DO NOT CONTAIN A LEGEND CONTAINING RESTRICTIONS ON
TRANSFER, UNTIL THE EXPIRATION OF THE “40-DAY DISTRIBUTION COMPLIANCE PERIOD”
(WITHIN THE MEANING OF RULE 903(b)(2) OF REGULATION S UNDER THE SECURITIES ACT)
AND THEN ONLY UPON CERTIFICATION IN FORM REASONABLY SATISFACTORY TO THE TRUSTEE
THAT SUCH BENEFICIAL INTERESTS ARE OWNED EITHER BY NON-U.S. PERSONS OR U.S.
PERSONS WHO PURCHASED SUCH INTERESTS IN A TRANSACTION THAT DID NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT. DURING SUCH 40-DAY DISTRIBUTION
COMPLIANCE PERIOD, BENEFICIAL OWNERSHIP INTERESTS IN THIS TEMPORARY REGULATION S
GLOBAL NOTE MAY ONLY BE SOLD, PLEDGED OR TRANSFERRED (I) TO THE COMPANY, (II)
OUTSIDE THE UNITED STATES IN A TRANSACTION IN ACCORDANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, OR (III) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH
(III) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES. HOLDERS OF INTERESTS IN THIS TEMPORARY REGULATION S GLOBAL NOTE
WILL NOTIFY ANY PURCHASER OF THIS NOTE OF THE RESALE RESTRICTIONS REFERRED TO
ABOVE, IF THEN APPLICABLE.

AFTER THE EXPIRATION OF THE DISTRIBUTION COMPLIANCE PERIOD BENEFICIAL INTERESTS
IN THIS TEMPORARY REGULATION S GLOBAL NOTE MAY BE EXCHANGED FOR INTERESTS IN A
RULE 144A GLOBAL NOTE ONLY IF (1) SUCH EXCHANGE OCCURS IN CONNECTION WITH A
TRANSFER OF THE NOTES IN COMPLIANCE WITH RULE 144A AND (2) THE TRANSFEROR OF THE
REGULATION S GLOBAL NOTE FIRST DELIVERS TO THE TRUSTEE A WRITTEN CERTIFICATE (IN
THE FORM ATTACHED TO THIS CERTIFICATE) TO THE EFFECT THAT THE REGULATION S
GLOBAL NOTE IS BEING TRANSFERRED (A) TO A PERSON WHO THE TRANSFEROR REASONABLY
BELIEVES TO BE A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A,
(B) TO A PERSON WHO IS

 

-2-



--------------------------------------------------------------------------------

PURCHASING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER
IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, AND (C) IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER
JURISDICTIONS.

AFTER THE EXPIRATION OF THE DISTRIBUTION COMPLIANCE PERIOD, BENEFICIAL INTERESTS
IN THIS TEMPORARY REGULATION S GLOBAL NOTE MAY BE EXCHANGED FOR INTERESTS IN AN
IAI GLOBAL NOTE ONLY IF (1) SUCH EXCHANGE OCCURS IN CONNECTION WITH A TRANSFER
OF THE NOTES IN COMPLIANCE WITH AN EXEMPTION UNDER THE SECURITIES ACT AND
(2) THE TRANSFEROR OF THE REGULATION S GLOBAL NOTE FIRST DELIVERS TO THE TRUSTEE
A WRITTEN CERTIFICATE (IN THE FORM ATTACHED TO THIS CERTIFICATE) TO THE EFFECT
THAT THE REGULATION S GLOBAL NOTE IS BEING TRANSFERRED (A) TO AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF RULE 501(A)(1), (2), (3) OR (7) UNDER THE
SECURITIES ACT THAT, PRIOR TO SUCH TRANSFER, FURNISHES THE TRUSTEE A SIGNED
LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS RELATING TO THE
TRANSFER OF THIS NOTE (THE FORM OF WHICH CAN BE OBTAINED FROM THE TRUSTEE) AND,
IF SUCH TRANSFER IS IN RESPECT OF AN AGGREGATE PRINCIPAL AMOUNT OF NOTES LESS
THAN $250,000, AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY THAT SUCH
TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER
JURISDICTIONS.

BENEFICIAL INTERESTS IN A RULE 144A GLOBAL NOTE OR AN IAI GLOBAL NOTE MAY BE
TRANSFERRED TO A PERSON WHO TAKES DELIVERY IN THE FORM OF AN INTEREST IN THE
REGULATION S GLOBAL NOTE, WHETHER BEFORE OR AFTER THE EXPIRATION OF THE 40-DAY
DISTRIBUTION COMPLIANCE PERIOD, ONLY IF THE TRANSFEROR FIRST DELIVERS TO THE
TRUSTEE A WRITTEN CERTIFICATE (IN THE FORM ATTACHED TO THIS CERTIFICATE) TO THE
EFFECT THAT SUCH TRANSFER IS BEING MADE IN ACCORDANCE WITH RULE 903 OR 904 OF
REGULATION S OR RULE 144 (IF AVAILABLE).

[Definitive Notes Legend]

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

 

-3-



--------------------------------------------------------------------------------

No.                     

   $                    

Blue Merger Sub Inc., a Delaware corporation, promises to pay to             ,
or registered assigns, the principal sum of              Dollars on February 15,
2019.

Interest Payment Dates: February 15 and August 15 (commencing on August 15,
2011).

Record Dates: February 1 and August 1.

Additional provisions of this Note are set forth on the other side of this Note.

Dated:

 

BLUE MERGER SUB INC. By:       Name:   Title: By:       Name:   Title:
TRUSTEE’S CERTIFICATE OF AUTHENTICATION THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as Trustee, certified that this is one of the Notes referred to
in the Indenture By:       Authorized Signatory

 

-4-



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF INITIAL NOTE]

7.625% Senior Note Due 2019

 

1. Principal and Interest.

The Company will pay the principal of this Note on February 15, 2019.

The Company promises to pay interest and Special Interest, if any, on the
principal amount of this Note on each Interest Payment Date, as set forth below,
at the rate of 7.625% per annum (subject to adjustment as provided below).

Interest, and Special Interest, if any, will be payable semi-annually (to the
Holders of record of the Notes (or any Predecessor Notes) at the close of
business on February 1 or August 1 immediately preceding the Interest Payment
Date) on each Interest Payment Date, commencing August 15, 2011.

The Holder of this Note is entitled to the benefits of the Registration Rights
Agreement.

Interest on this Note will accrue from the most recent date to which interest
has been paid or, if no interest has been paid, from February 16, 2011; provided
that, if there is no existing default in the payment of interest and if this
Note is authenticated between a Regular Record Date referred to on the face
hereof and the next succeeding Interest Payment Date, interest shall accrue from
such Interest Payment Date. Interest will be computed on the basis of a 360-day
year of twelve 30-day months.

The Company shall pay interest and Special Interest if any, on overdue principal
and premium, if any, and interest on overdue installments of interest, to the
extent lawful, at a rate per annum equal to the rate of interest applicable to
the Notes.

 

2. Method of Payment.

The Company will pay interest (except defaulted interest) on the principal
amount of the Notes on each February 15 and August 15 (commencing on August 15,
2011) to the Persons who are Holders (as reflected in the Note Register at the
close of business on February 1 and August 1 immediately preceding the Interest
Payment Date), in each case, even if the Note is cancelled on registration of
transfer or registration of exchange after such Regular Record Date; provided
that, with respect to the payment of principal, the Company will make payment to
the Holder that surrenders this Note to any Paying Agent on or after
February 15, 2019.

The Company will pay principal (and premium, if any) and interest in money of
the United States that at the time of payment is legal tender for payment of
public and private debts. However, the Company may pay principal (and premium,
if any) and interest by its check payable in such money. The Company may pay
interest on the Notes either (a) by mailing a check for such interest to a
Holder’s registered address (as reflected in the Note Register) or (b) by wire
transfer to an account located in the United States maintained by the payee. If
a payment date is a date other than a Business Day at a place of payment,
payment may be made at that place on the next succeeding day that is a Business
Day and no interest shall accrue for the intervening period.

 

3. Paying Agent and Note Registrar.

Initially, The Bank of New York Mellon Trust Company, N.A. (the “Trustee”) will
act as Paying Agent and Note Registrar. The Company may change any Paying Agent
or Note Registrar upon

 

-5-



--------------------------------------------------------------------------------

written notice thereto. The Company, any Subsidiary or any Affiliate of any of
them may act as Paying Agent, Note Registrar or co-registrar.

 

4. Indenture.

The Company issued the Notes under an Indenture dated as of February 16, 2011
(the “Indenture”), among the Company, the Guarantors and the Trustee.
Capitalized terms herein are used as defined in the Indenture unless otherwise
indicated. The terms of the Notes include those stated in the Indenture and
those made part of the Indenture by reference to the Trust Indenture Act. The
Notes are subject to all such terms, and Holders are referred to the Indenture
and the Trust Indenture Act for a statement of all such terms. To the extent
permitted by applicable law, in the event of any inconsistency between the terms
of this Note and the terms of the Indenture, the terms of the Indenture shall
control.

The Notes are unsecured senior obligations of the Company. The Indenture does
not limit the aggregate principal amount of the Notes.

 

5. Redemption.

Optional Redemption. At any time prior to February 15, 2014, the Company may
redeem all or a part of the Notes, upon notice as described in Section 1105 of
the Indenture, at a Redemption Price equal to 100% of the principal amount of
Notes redeemed plus the Applicable Premium as of, and accrued and unpaid
interest and Special Interest, if any, to the Redemption Date, subject to the
rights of Holders of Notes on the relevant record date to receive interest due
on the relevant interest payment date.

On and after February 15, 2014, the Company may redeem the Notes, in whole or in
part, upon notice as described in Section 1105 of the Indenture, at the
Redemption Prices (expressed as percentages of principal amount) set forth
below, plus accrued and unpaid interest thereon and Special Interest, if any, to
the applicable Redemption Date, subject to the right of Holders of record on the
relevant Record Date to receive interest due on the relevant Interest Payment
Date, if redeemed during the twelve month period beginning on February 15 of
each of the years indicated below:

 

Year

   Percentage  

2014

     103.813 % 

2015

     101.906 % 

2016 and thereafter

     100.000 % 

In addition, until February 15, 2014, the Company may, at its option, upon
notice as described in Section 1105 of the Indenture, redeem up to 35% of the
aggregate principal amount of Notes issued under the Indenture at a Redemption
Price equal to 107.625% of the aggregate principal amount thereof, plus accrued
and unpaid interest thereon and Special Interest, if any, to the applicable
Redemption Date, subject to the right of Holders of record on the relevant
record date to receive interest due on the relevant interest payment date, with
the net cash proceeds of one or more Equity Offerings of the Company or any
direct or indirect parent of the Company to the extent such net cash proceeds
are contributed to the Company; provided that at least 50% of the sum of the
aggregate principal amount of Notes originally issued under the Indenture
remains outstanding immediately after the occurrence of each such redemption;
provided further that each such redemption occurs within 120 days of the date of
closing of each such Equity Offering.

Special Redemption. In the event that either (i) the Escrow Release Date has not
occurred on or prior to the Outside Date, (ii) the Company delivers an Escrow
Termination Notice prior to the Escrow Release Date or (iii) the Trustee
delivers an Enforcement Notice, the Trustee, on behalf of the

 

-6-



--------------------------------------------------------------------------------

Company, shall redeem the Notes on the Special Redemption Date (solely from
Escrowed Funds actually received by the Trustee in accordance with the Escrow
Agreement), at a Redemption Price of 100% of the initial issue price of the
Notes, plus all accrued and unpaid interest on the Notes, if any, from and
including the Issue Date to, but excluding, the Special Redemption Date.

 

6. Repurchase upon a Change of Control and Asset Sales.

Upon the occurrence of (a) a Change of Control, the Holders of the Notes will
have the right to require that the Company purchase such Holder’s outstanding
Notes, in whole or in part, at a purchase price of 101% of the principal amount
thereof, plus accrued and unpaid interest and Special Interest, if any, to the
date of purchase and (b) Asset Sales, the Company may be obligated to make
offers to purchase Notes and Senior Indebtedness of the Company with a portion
of the Net Proceeds of such Asset Sales at a Redemption Price of 100% of the
principal amount thereof plus accrued and unpaid interest, if any, to the date
of purchase.

 

7. Denominations; Transfer; Exchange.

The Notes are in registered form without coupons in denominations of $2,000
principal amount and integral multiples of $1,000 in excess thereof. A Holder
may transfer or exchange Notes in accordance with the Indenture. The Note
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes and fees required by
law or permitted by the Indenture. The Note Registrar need not register the
transfer or exchange of any Notes selected for redemption (except, in the case
of a Note to be redeemed in part, the portion of the Note not to be redeemed) or
any Notes for a period of 15 days before a selection of Notes to be redeemed or
15 days before an interest payment date.

 

8. Persons Deemed Owners.

A registered Holder may be treated as the owner of a Note for all purposes.

 

9. Unclaimed Money.

If money for the payment of principal (premium, if any) or interest remains
unclaimed for two years, the Trustee and the Paying Agent will pay the money
back to the Company at its written request. After that, Holders entitled to the
money must look to the Company for payment, unless an abandoned property law
designates another Person, and all liability of the Trustee and such Paying
Agent with respect to such money shall cease.

 

10. Discharge and Defeasance Prior to Redemption or Maturity.

If the Company irrevocably deposits, or causes to be deposited, with the Trustee
money or Government Securities sufficient to pay the then outstanding principal
of (premium, if any) and accrued interest on the Notes (a) to the Redemption
Date or Maturity Date, the Company will be discharged from its obligations under
the Indenture and the Notes, except in certain circumstances for certain
covenants thereof, and (b) to the Stated Maturity, the Company will be
discharged from certain covenants set forth in the Indenture.

 

11. Amendment; Supplement; Waiver.

Subject to certain exceptions, the Indenture or the Notes may be amended or
supplemented with the consent of the Holders of at least a majority in aggregate
principal amount of the

 

-7-



--------------------------------------------------------------------------------

Outstanding Notes, and any existing Default or compliance with any provision may
be waived with the consent of the Holders of a majority in aggregate principal
amount of the Outstanding Notes. Without notice to or the consent of any Holder,
the parties thereto may amend or supplement the Indenture or the Notes to, among
other things, cure any ambiguity, omission, mistake, defect or inconsistency and
make any change that does not adversely affect the rights of any Holder.

 

12. Restrictive Covenants.

The Indenture contains certain covenants, including covenants with respect to
the following matters: (i) Restricted Payments; (ii) Incurrence of Indebtedness
and Issuance of Disqualified Stock; (iii) Liens; (iv) transactions with
Affiliates; (v) dividend and other payment restrictions affecting Restricted
Subsidiaries; (vi) guarantees of Indebtedness by Restricted Subsidiaries;
(vii) merger and certain transfers of assets; (viii) purchase of Notes upon a
Change in Control; and (ix) disposition of proceeds of Asset Sales. Within 120
days (or the successor time period then in effect under the rules and
regulations of the Exchange Act) after the end of each fiscal year, the Company
must report to the Trustee on compliance with such limitations.

 

13. Successor Persons.

When a successor Person or other entity assumes all the obligations of its
predecessor under the Notes and the Indenture, the predecessor Person will be
released from those obligations.

 

14. Remedies for Events of Default.

If an Event of Default, as defined in the Indenture, occurs and is continuing,
the Trustee or the Holders of at least 30% in principal amount of the
Outstanding Notes may declare all the Notes to be immediately due and payable.
If a bankruptcy or insolvency default with respect to the Company or any of its
Significant Subsidiaries occurs and is continuing, the Notes automatically
become immediately due and payable. Subject to the provisions of the Indenture
relating to the duties of the Trustee, in case an Event of Default occurs and is
continuing, the Trustee shall be under no obligation to exercise any rights or
powers under the Indenture at the request or direction of any of the Holders of
the Notes unless such Holders have offered indemnity or security against any
loss, liability or expense satisfactory to the Trustee. Subject to certain
restrictions, the Holders of a majority in principal amount of the outstanding
Notes are given the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or of exercising any trust or
power conferred on the Trustee. The Trustee, however, may refuse to follow any
direction that conflicts with law or the Indenture or that the Trustee
determines is unduly prejudicial to the rights of any other Holder of a Note or
that would involve the Trustee in personal liability.

 

15. Guarantees.

The Company’s obligations under the Notes are fully, irrevocably and
unconditionally guaranteed on an unsecured senior basis, to the extent set forth
in the Indenture, by each of the Guarantors.

 

-8-



--------------------------------------------------------------------------------

16. Trustee Dealings with Company.

The Trustee under the Indenture, in its individual or any other capacity, may
become the owner or pledgee of Notes and may make loans to, accept deposits
from, perform services for, and otherwise deal with, the Company and its
Affiliates as if it were not the Trustee.

 

17. Authentication.

This Note shall not be valid until the Trustee signs the certificate of
authentication on the other side of this Note.

 

18. Abbreviations.

Customary abbreviations may be used in the name of a Holder or an assignee, such
as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties), JT TEN
(= joint tenants with right of survivorship and not as tenants in common), CUST
(= Custodian) and U/G/M/A (= Uniform Gifts to Minors Act).

 

19. CUSIP Numbers.

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures, the Company has caused CUSIP numbers to be printed on
the Notes and has directed the Trustee to use CUSIP numbers in notices of
redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption and reliance may be placed only on the other identification
numbers placed thereon.

 

20. Holders’ Compliance with the Registration Rights Agreement.

Each Holder of a Note, by acceptance hereof, acknowledges and agrees to the
provisions of the Registration Rights Agreement, including the obligations of
the Holders with respect to a registration and the indemnification of the
Company to the extent provided therein.

 

21. Governing Law.

THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to Blue Merger Sub Inc., c/o
Kohlberg Kravis Roberts & Co. L.P., 9 West 57th Street, Suite 4200, New York,
New York 10019.

Capitalized terms used herein but not defined herein shall have the meanings
given to such terms in the Indenture.

 

-9-



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

I or we assign and transfer this Note to

(Print or type assignee’s name, address and zip code)

(Insert assignee’s soc. sec. or tax I.D. No.)

and irrevocably appoint                                  agent to transfer this
Note on the books of the Company. The agent may substitute another to act for
him.

 

_______________________________________________________________________________________________________

Date:

 

_________________

   Your Signature:   
            ____________________________________________________________
_______________________________________________________________________________________________________

Sign exactly as your name appears on the other side of this Note.

In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the date that is one year after the later of the
date of original issuance of such Notes and the last date, if any, on which such
Notes were owned by the Company or any “Affiliate” of the Company within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), the
undersigned confirms that such Notes are being transferred in accordance with
its terms:

CHECK ONE BOX BELOW

 

¨ to the Company; or

 

   (1)   ¨    pursuant to an effective registration statement under the
Securities Act; or    (2)   ¨    inside the United States to a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) that
purchases for its own account or for the account of a qualified institutional
buyer to whom notice is given that such transfer is being made in reliance on
Rule 144A, in each case pursuant to and in compliance with Rule 144A under the
Securities Act; or    (3)   ¨    outside the United States in an offshore
transaction within the meaning of Regulation S under the Securities Act in
compliance with Rule 904 under the Securities Act; or    (4)   ¨    pursuant to
the exemption from registration provided by Rule 144 under the Securities Act;
or    (5)   ¨    to an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act) that has furnished to the
Trustee a signed letter containing certain representations and agreements
relating to the transfer of this Note (the form of which can be obtained from
the Trustee) and, if such transfer is in respect of an aggregate principal
amount of Notes less than $250,000, an opinion

 

-10-



--------------------------------------------------------------------------------

         of counsel acceptable to the Company that such transfer is in
compliance with the Securities Act.

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered holder thereof; provided, that if box (4) is checked, the Trustee
shall be entitled to require, prior to registering any such transfer of the
Notes, such legal opinions, certifications and other information as the Company
has reasonably requested to confirm that such transfer is being made pursuant to
an exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, such as the exemption provided by Rule 144
under such Act.

 

   Signature Signature Guarantee:

 

          Signature must be guaranteed     Signature

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Notes Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Notes Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

-11-



--------------------------------------------------------------------------------

TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED.

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act, and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Company as the undersigned has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon the undersigned’s foregoing
representations in order to claim the exemption from registration provided by
Rule 144A.

 

Dated:                     Notice: To be executed by an executive officer

 

-12-



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL NOTES]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE

The following increases or decreases in this Global Note have been made:

 

Date of Exchange

  

Amount of

decrease in Principal

amount of this

Global Note

  

Amount of

increase in Principal

amount of this

Global Note

  

Principal amount

of this Global Note

following such

decrease or increase

  

Signature of

authorized officer of

Trustee or Notes

Custodian

 

-13-



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Company pursuant to
Section 1016 or 1017 of the Indenture, check the box:     ¨

¨     If you want to elect to have only part of this Note purchased by the
Company pursuant to Section 1016 or 1017 of the Indenture, state the amount in
principal amount: $

 

Date:

  _____________      Your Signature:                 (Sign exactly as your name
appears on the other side of this Note)

Signature Guarantee:

       (Signature must be guaranteed)

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Notes Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Notes Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

-14-



--------------------------------------------------------------------------------

EXHIBIT 2

to Annex 1

Form of

Transferee Letter of Representation

Blue Merger Sub Inc.

In care of

Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street, Suite 4200

New York, New York 10019

Ladies and Gentlemen:

This certificate is delivered to request a transfer of $             principal
amount of the 7.625% Senior Notes Due 2019 (the “Notes”) of Blue Merger Sub
Inc., a Delaware corporation (the “Company”).

Upon transfer, the Notes would be registered in the name of the new beneficial
owner as follows:

Name:                                                  

Address:                                              

Taxpayer ID Number:                        

The undersigned represents and warrants to you that:

1. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act of 1933, as amended (the “Securities
Act”)), purchasing for our own account or for the account of such an
institutional “accredited investor” at least $250,000 principal amount of the
Notes, and we are acquiring the Notes not with a view to, or for offer or sale
in connection with, any distribution in violation of the Securities Act. We have
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of our investment in the Notes, and we invest
in or purchase securities similar to the Notes in the normal course of our
business. We, and any accounts for which we are acting, are each able to bear
the economic risk of our or its investment.

2. We understand that the Notes have not been registered under the Securities
Act and, unless so registered, may not be sold except as permitted in the
following sentence. We agree on our own behalf and on behalf of any investor
account for which we are purchasing Notes to offer, sell or otherwise transfer
such Notes prior to the date that is two years after the later of the date of
original issue and the last date on which the Company or any affiliate of the
Company was the owner of such Notes (or any predecessor thereto) (the “Resale
Restriction Termination Date”) only (i) to the Company, (ii) in the United
States to a person whom the seller reasonably believes is a qualified
institutional buyer in a transaction meeting the requirements of Rule 144A,
(iii) to an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act that is an institutional
accredited investor purchasing for its own account or for the account of an
institutional accredited investor, in each case in a



--------------------------------------------------------------------------------

minimum principal amount of the Notes of $250,000, (iv) outside the United
States in a transaction complying with the provisions of Rule 904 under the
Securities Act, (v) pursuant to an exemption from registration under the
Securities Act provided by Rule 144 (if available) or (vi) pursuant to an
effective registration statement under the Securities Act, in each of cases
(i) through (vi) subject to any requirement of law that the disposition of our
property or the property of such investor account or accounts be at all times
within our or their control and in compliance with any applicable state
securities laws. The foregoing restrictions on resale will not apply subsequent
to the Resale Restriction Termination Date. If any resale or other transfer of
the Notes is proposed to be made pursuant to clause (iii) above prior to the
Resale Restriction Termination Date, the transferor shall deliver a letter from
the transferee substantially in the form of this letter to the Company and the
Trustee, which shall provide, among other things, that the transferee is an
institutional “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) under the Securities Act and that it is acquiring such Notes for
investment purposes and not for distribution in violation of the Securities Act.
Each purchaser acknowledges that the Company and the Trustee reserve the right
prior to the offer, sale or other transfer prior to the Resale Restriction
Termination Date of the Notes pursuant to clause (iii), (iv) or (v) above to
require the delivery of an opinion of counsel, certifications or other
information satisfactory to the Company and the Trustee.

 

TRANSFEREE:_____________________________, By:    

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF EXCHANGE NOTE

OR PRIVATE EXCHANGE NOTE] */**/

  

 

*/ [If the Note is to be issued in global form add the Global Notes Legend from
Exhibit 1 to Appendix A and the attachment from such Exhibit 1 captioned “[TO BE
ATTACHED TO GLOBAL NOTES] SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE”.

 

**/ [If the Note is a Private Exchange Note issued in a Private Exchange to an
Initial Purchaser holding an unsold portion of its initial allotment, add the
Restricted Notes Legend from Exhibit 1 to Appendix A and replace the Assignment
Form included in this Exhibit A with the Assignment Form included in such
Exhibit 1.]

 

A-1



--------------------------------------------------------------------------------

No.

   $ ____________   

7.625% Senior Notes Due 2019

Blue Merger Sub Inc., a Delaware corporation, promises to pay to
                                , or registered assigns, the principal sum of
                                     Dollars on February 15, 2019.

Interest Payment Dates: February 15 and August 15 (commencing on August 15,
2011).

Record Dates: February 1 and August 1.

Additional provisions of this Note are set forth on the other side of this Note.

Dated:

 

BLUE MERGER SUB INC., By:       Name:   Title: By:       Name:   Title:
TRUSTEE’S CERTIFICATE OF AUTHENTICATION THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as Trustee, certifies that this is one of the Notes referred to
in the Indenture By:       Authorized Signatory

 

A-2



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF EXCHANGE NOTE

OR PRIVATE EXCHANGE NOTE]

7.625% Senior Notes Due 2019

 

1. Principal and Interest.

The Company will pay the principal of this Note on February 15, 2019.

The Company promises to pay interest and Special Interest, if any, on the
principal amount of this Note on each Interest Payment Date, as set forth below,
at the rate of 7.625% per annum (subject to adjustment as provided below) except
that interest accrued on this Note pursuant to the fourth paragraph of this
Section 1 for periods prior to the applicable dates on which the Exchange Offer
Registration Statement or Shelf Registration Statement (as such terms are
defined in the Registration Rights Agreement referred to below) will accrue at
the rate or rates borne by the Notes from time to time during such periods.

Interest, and Special Interest, if any, will be payable semi-annually (to the
Holders of record of the Notes (or any Predecessor Notes) at the close of
business on February 1 or August 1 immediately preceding the Interest Payment
Date) on each Interest Payment Date, commencing August 15, 2011.

The Holder of this Note is entitled to the benefits of the Exchange and
Registration Rights Agreement, dated February 16, 2011, among the Company, the
Guarantors and the Initial Purchasers named therein (the “Registration Rights
Agreement”).

Interest on this Note will accrue from the most recent date to which interest
has been paid on this Note or the Note surrendered in exchange therefor or, if
no interest has been paid, from February 16, 2011; provided that, if there is no
existing default in the payment of interest and if this Note is authenticated
between a Regular Record Date referred to on the face hereof and the next
succeeding Interest Payment Date, interest shall accrue from such Interest
Payment Date. Interest will be computed on the basis of a 360-day year of twelve
30-day months.

The Company shall pay interest and Special Interest if any, on overdue principal
and premium, if any, and interest on overdue installments of interest, to the
extent lawful, at a rate per annum equal to the rate of interest applicable to
the Notes.

 

2. Method of Payment.

The Company will pay interest (except defaulted interest) on the principal
amount of the Notes on each February 15 and August 15 to the Persons who are
Holders (as reflected in the Note Register at the close of business on
February 1 and August 1 immediately preceding the Interest Payment Date), in
each case, even if the Note is cancelled on registration of transfer or
registration of exchange after such Regular Record Date; provided that, with
respect to the payment of principal, the Company will make payment to the Holder
that surrenders this Note to any Paying Agent on or after February 15, 2019.

The Company will pay principal (and premium, if any) and interest in money of
the United States that at the time of payment is legal tender for payment of
public and private debts. However, the Company may pay principal (and premium,
if any) and interest by its check payable in such money. The Company may pay
interest on the Notes either (a) by mailing a check for such interest to a
Holder’s registered address (as reflected in the Note Register) or (b) by wire
transfer to an account located in the

 

A-3



--------------------------------------------------------------------------------

United States maintained by the payee. If a payment date is a date other than a
Business Day at a place of payment, payment may be made at that place on the
next succeeding day that is a Business Day and no interest shall accrue for the
intervening period.

 

3. Paying Agent and Note Registrar.

Initially, The Bank of New York Mellon Trust Company, N.A. (the “Trustee”) will
act as Paying Agent and Note Registrar. The Company may change any Paying Agent
or Note Registrar upon written notice thereto. The Company, any Subsidiary or
any Affiliate of any of them may act as Paying Agent, Note Registrar or
co-registrar.

 

4. Indenture.

The Company issued the Notes under an Indenture dated as of February 16, 2011
(the “Indenture”), among the Company, the Guarantors and the Trustee.
Capitalized terms herein are used as defined in the Indenture unless otherwise
indicated. The terms of the Notes include those stated in the Indenture and
those made part of the Indenture by reference to the Trust Indenture Act. The
Notes are subject to all such terms, and Holders are referred to the Indenture
and the Trust Indenture Act for a statement of all such terms. To the extent
permitted by applicable law, in the event of any inconsistency between the terms
of this Note and the terms of the Indenture, the terms of the Indenture shall
control.

The Notes are unsecured senior obligations of the Company. The Indenture does
not limit the aggregate principal amount of the Notes.

 

5. Redemption.

Optional Redemption. At any time prior to February 15, 2014, the Company may
redeem all or a part of the Notes, upon notice as described in Section 1105 of
the Indenture, at a Redemption Price equal to 100% of the principal amount of
Notes redeemed plus the Applicable Premium as of, and accrued and unpaid
interest and Special Interest, if any, to the Redemption Date, subject to the
rights of Holders of Notes on the relevant record date to receive interest due
on the relevant interest payment date.

On and after February 15, 2014, the Company may redeem the Notes, in whole or in
part, upon notice as described in Section 1105 of the Indenture at the
Redemption Prices (expressed as percentages of principal amount) set forth
below, plus accrued and unpaid interest thereon and Special Interest, if any, to
the applicable Redemption Date, subject to the right of Holders of record on the
relevant Record Date to receive interest due on the relevant Interest Payment
Date, if redeemed during the twelve month period beginning on October 1 of each
of the years indicated below:

 

Year

   Percentage  

2014

     103.813 % 

2015

     101.906 % 

2016 and thereafter

     100.000 % 

In addition, until February 15, 2014, the Company may, at its option, notice as
described in Section 1105 of the Indenture redeem up to 35% of the aggregate
principal amount of Notes issued under the Indenture at a Redemption Price equal
to 107.625% of the aggregate principal amount thereof, plus accrued and unpaid
interest thereon and Special Interest, if any, to the applicable Redemption
Date, subject to the right of Holders of record on the relevant record date to
receive interest due on the relevant interest payment date, with the net cash
proceeds of one or more Equity Offerings of the Company or any direct or
indirect parent of the Company to the extent such net cash proceeds are
contributed to the

 

A-4



--------------------------------------------------------------------------------

Company; provided that at least 50% of the sum of the aggregate principal amount
of Notes originally issued under the Indenture remains outstanding immediately
after the occurrence of each such redemption; provided further that each such
redemption occurs within 120 days of the date of closing of each such Equity
Offering.

 

6. Repurchase upon a Change of Control and Asset Sales.

Upon the occurrence of (a) a Change of Control, the Holders of the Notes will
have the right to require that the Company purchase such Holder’s outstanding
Notes, in whole or in part, at a purchase price of 101% of the principal amount
thereof, plus accrued and unpaid interest and Special Interest, if any, to the
date of purchase and (b) Asset Sales, the Company may be obligated to make
offers to purchase Notes and Senior Indebtedness of the Company with a portion
of the Net Proceeds of such Asset Sales at a Redemption Price of 100% of the
principal amount thereof plus accrued and unpaid interest, if any, to the date
of purchase.

 

7. Denominations; Transfer; Exchange.

The Notes are in registered form without coupons in denominations of $2,000
principal amount and integral multiples of $1,000 in excess thereof. A Holder
may transfer or exchange Notes in accordance with the Indenture. The Note
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes and fees required by
law or permitted by the Indenture. The Note Registrar need not register the
transfer or exchange of any Notes selected for redemption (except, in the case
of a Note to be redeemed in part, the portion of the Note not to be redeemed) or
any Notes for a period of 15 days before a selection of Notes to be redeemed or
15 days before an interest payment date.

 

8. Persons Deemed Owners.

A registered Holder may be treated as the owner of a Note for all purposes.

 

9. Unclaimed Money.

If money for the payment of principal (premium, if any) or interest remains
unclaimed for two years, the Trustee and the Paying Agent will pay the money
back to the Company at its written request. After that, Holders entitled to the
money must look to the Company for payment, unless an abandoned property law
designates another Person, and all liability of the Trustee and such Paying
Agent with respect to such money shall cease.

 

10. Discharge and Defeasance Prior to Redemption or Maturity.

If the Company irrevocably deposits, or causes to be deposited, with the Trustee
money or Government Securities sufficient to pay the then outstanding principal
of (premium, if any) and accrued interest on the Notes (a) to the Redemption
Date or Maturity Date, the Company will be discharged from its obligations under
the Indenture and the Notes, except in certain circumstances for certain
covenants thereof, and (b) to the Stated Maturity, the Company will be
discharged from certain covenants set forth in the Indenture.

 

11. Amendment; Supplement; Waiver.

Subject to certain exceptions, the Indenture or the Notes may be amended or
supplemented with the consent of the Holders of at least a majority in aggregate
principal amount of the

 

A-5



--------------------------------------------------------------------------------

Outstanding Notes, and any existing Default or compliance with any provision may
be waived with the consent of the Holders of a majority in aggregate principal
amount of the Outstanding Notes. Without notice to or the consent of any Holder,
the parties thereto may amend or supplement the Indenture or the Notes to, among
other things, cure any ambiguity, omission, mistake, defect or inconsistency and
make any change that does not adversely affect the rights of any Holder.

 

12. Restrictive Covenants.

The Indenture contains certain covenants, including covenants with respect to
the following matters: (i) Restricted Payments; (ii) Incurrence of Indebtedness
and Issuance of Disqualified Stock; (iii) Liens; (iv) transactions with
Affiliates; (v) dividend and other payment restrictions affecting Restricted
Subsidiaries; (vi) guarantees of Indebtedness by Restricted Subsidiaries;
(vii) mergers and certain transfers of assets; (viii) purchase of Notes upon a
Change in Control; and (ix) disposition of proceeds of Asset Sales. Within 120
days (or the successor time period then in effect under the rules and
regulations of the Exchange Act) after the end of each fiscal year, the Company
must report to the Trustee on compliance with such limitations.

 

13. Successor Persons.

When a successor Person or other entity assumes all the obligations of its
predecessor under the Notes and the Indenture, the predecessor Person will be
released from those obligations.

 

14. Remedies for Events of Default.

If an Event of Default, as defined in the Indenture, occurs and is continuing,
the Trustee or the Holders of at least 30% in principal amount of the
Outstanding Notes may declare all the Notes to be immediately due and payable.
If a bankruptcy or insolvency default with respect to the Company or any of its
Significant Subsidiaries occurs and is continuing, the Notes automatically
become immediately due and payable. Subject to the provisions of the Indenture
relating to the duties of the Trustee, in case an Event of Default occurs and is
continuing, the Trustee shall be under no obligation to exercise any rights or
powers under the Indenture at the request or direction of any of the Holders of
the Notes unless such Holders have offered to the Trustee indemnity or security
satisfactory to it against any loss, liability or expense. Subject to certain
restrictions, the Holders of a majority in principal amount of the outstanding
Notes are given the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or of exercising any trust or
power conferred on the Trustee. The Trustee, however, may refuse to follow any
direction that conflicts with law or the Indenture or that the Trustee
determines is unduly prejudicial to the rights of any other Holder of a Note or
that would involve the Trustee in personal liability.

 

15. Guarantees.

The Company’s obligations under the Notes are fully, irrevocably and
unconditionally guaranteed on an unsecured senior basis, to the extent set forth
in the Indenture, by each of the Guarantors.

 

A-6



--------------------------------------------------------------------------------

16. Trustee Dealings with Company.

The Trustee under the Indenture, in its individual or any other capacity, may
become the owner or pledgee of Notes and may make loans to, accept deposits
from, perform services for, and otherwise deal with, the Company and its
Affiliates as if it were not the Trustee.

 

17. Authentication.

This Note shall not be valid until the Trustee signs the certificate of
authentication on the other side of this Note.

 

18. Abbreviations.

Customary abbreviations may be used in the name of a Holder or an assignee, such
as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties), JT TEN
(= joint tenants with right of survivorship and not as tenants in common), CUST
(= Custodian) and U/G/M/A (= Uniform Gifts to Minors Act).

 

19. CUSIP Numbers.

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures, the Company has caused CUSIP numbers to be printed on
the Notes and has directed the Trustee to use CUSIP numbers in notices of
redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption and reliance may be placed only on the other identification
numbers placed thereon.

 

20. Holders’ Compliance with the Registration Rights Agreement.

Each Holder of a Note, by acceptance hereof, acknowledges and agrees to the
provisions of the Registration Rights Agreement, including the obligations of
the Holders with respect to a registration and the indemnification of the
Company to the extent provided therein.

 

21. Governing Law.

THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to Blue Merger Sub Inc., c/o
Kohlberg Kravis Roberts & Co. L.P., 9 West 57th Street, Suite 4200, New York,
New York 10019.

Capitalized terms used herein but not defined herein shall have the meanings
given to such terms in the Indenture.

 

A-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

I or we assign and transfer this Note to

(Print or type assignee’s name, address and zip code)

(Insert assignee’s soc. sec. or tax I.D. No.)

and irrevocably appoint                                      agent to transfer
this Note on the books of the Company. The agent may substitute another to act
for him.

 

_______________________________________________________________________________________________________

Date:

 

_________________

   Your Signature:   
            ____________________________________________________________
_______________________________________________________________________________________________________

Sign exactly as your name appears on the other side of this Note.

 

A-8



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Company pursuant to
Section 1016 or 1017 of the Indenture, check the box:     ¨

¨     If you want to elect to have only part of this Note purchased by the
Company pursuant to Section 1016 or 1017 of the Indenture, state the amount in
principal amount: $

 

Date:

  _____________      Your Signature:                 (Sign exactly as your name
appears on the other side of this Note)

Signature Guarantee:

       (Signature must be guaranteed)

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Notes Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Notes Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

A-9



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF NOTATION OF GUARANTEE]

For value received, each Guarantor (which term includes any successor Person
under the Indenture) has, jointly and severally, unconditionally guaranteed, to
the extent set forth in the Indenture and subject to the provisions in the
Indenture dated as of February 16, 2011 (the “Indenture”) among Blue Merger Sub
Inc. (the “Company”), the Guarantors party thereto and The Bank of New York
Mellon Trust Company, N.A., as trustee (the “Trustee”), (a) the due and punctual
payment of the principal of (and premium, if any), and interest and Special
Interest, if any, on the Notes, whether at maturity, by acceleration, redemption
or otherwise, the due and punctual payment of interest on overdue principal of
and interest on the Notes, if any, if lawful, and the due

 

B-1



--------------------------------------------------------------------------------

and punctual performance of all other obligations of the Company to the Holders
or the Trustee all in accordance with the terms of the Indenture and (b) in case
of any extension of time of payment or renewal of any Notes or any of such other
obligations, that the same will be promptly paid in full when due or performed
in accordance with the terms of the extension or renewal, whether at stated
maturity, by acceleration or otherwise. The obligations of the Guarantors to the
Holders of Notes and to the Trustee pursuant to the Guarantee and the Indenture
are expressly set forth in Article 12 of the Indenture and reference is hereby
made to the Indenture for the precise terms of the Note Guarantee. Each Holder
of a Note, by accepting the same, agrees to and shall be bound by such
provisions.

Capitalized terms used but not defined herein have the meanings given to them in
the Indenture.

 

[NAME OF GUARANTOR(S)], By:       Name:   Title:

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SUPPLEMENTAL INDENTURE

TO BE DELIVERED BY SUBSEQUENT GUARANTORS

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
            , 201    , among                              (the “Guaranteeing
Subsidiary”), a subsidiary of the Company (or its permitted successor), a
Delaware corporation (the “Company”), the Company, the other Guarantors (as
defined in the Indenture referred to herein) and The Bank of New York Mellon
Trust Company, N.A., as trustee under the Indenture referred to below (the
“Trustee”).

W I T N E S S E T H

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of February 16, 2011 providing for the
issuance of 7.625% Senior Notes due 2019 (the “Notes”);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Company’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Guarantee”); and

WHEREAS, pursuant to Section 901 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:

1. CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

2. AGREEMENT TO GUARANTEE. The Guaranteeing Subsidiary hereby agrees to provide
an unconditional Guarantee on the terms and subject to the conditions set forth
in the Note Guarantee and in the Indenture including but not limited to Article
12 thereof.

3. NO RECOURSE AGAINST OTHERS. No past, present or future director, officer,
employee, incorporator, stockholder or agent of the Guaranteeing Subsidiary, as
such, shall have any liability for any obligations of the Company or any
Guaranteeing Subsidiary under the Notes, any Note Guarantees, the Indenture or
this Supplemental Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder of the Notes by
accepting a Note waives and releases all such liability. The waiver and release
are part of the consideration for issuance of the Notes. Such waiver may not be
effective to waive liabilities under the federal securities laws and it is the
view of the SEC that such a waiver is against public policy.

4. GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

C-1



--------------------------------------------------------------------------------

5. COUNTERPARTS. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

6. EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.

7. THE TRUSTEE. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiary and the Company.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

Dated:                     , 20    

 

[GUARANTEEING SUBSIDIARY], By:       Name:   Title: [COMPANY] By:       Name:  
Title: [Existing Guarantors] By:       Name:   Title: THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., as Trustee By:       Name:   Title:

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SUPPLEMENTAL INDENTURE

TO BE DELIVERED ON THE EFFECTIVE DATE

THIS SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), entered into as of
                    , 2011, among Del Monte Foods Company, a Delaware
corporation (the “Company”), each of the Guarantors listed on the signature
pages hereto, (each a “Supplemental Guarantor” and, collectively, the
“Supplemental Guarantors”), and The Bank of New York Mellon Trust Company, N.A.,
as trustee (the “Trustee”). Capitalized terms used herein and not otherwise
defined herein are used as defined in the Indenture referred to below.

RECITALS

WHEREAS, Blue Merger Sub Inc., a Delaware corporation (“Merger Sub”), and the
Trustee entered into that certain Indenture, dated as of February 16, 2011 (the
“Indenture”), relating to the 7.625% Senior Notes due 2019 in original principal
amount of $1,300,000,000 (the “Notes”).

WHEREAS, each Supplemental Guarantor is to become a Guarantor under the
Indenture; and

WHEREAS, on the date hereof, Merger Sub is merging with and into the Company,
with the Company being the surviving Person of such merger (the “Merger”).

AGREEMENT

NOW, THEREFORE, the parties to this Supplemental Indenture hereby agree as
follows:

Section 1. Effective upon consummation of the Merger, the Company, pursuant to
Article VIII of the Indenture, expressly assumes all of the obligations of
Merger Sub under the Indenture and the Notes.

Section 2. Effective upon consummation of the Merger, each Supplemental
Guarantor shall be a Guarantor under the Indenture and be bound by the terms
thereof applicable to Guarantors.

Section 3. This Supplemental Indenture is an amendment supplemental to the
Indenture, and the Indenture and this Supplemental Indenture will henceforth be
read together.

Section 4. This Supplemental Indenture shall be governed by and construed in
accordance with the laws of the State of New York.

Section 5. This Supplemental Indenture may be signed in various counterparts
which together will constitute one and the same instrument.

[Signature pages follow]

 

D-1



--------------------------------------------------------------------------------

DEL MONTE FOODS COMPANY By:       Name:   Title: DEL MONTE CORPORATION, as a
Supplemental Guarantor By:       Name:   Title: THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as Trustee By:       Name:   Title:

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

INCUMBENCY CERTIFICATE

The undersigned,                     , being the                              of
                                 (the “Company”) does hereby certify that the
individuals listed below are qualified and acting officers of the Company as set
forth in the right column opposite their respective names and the signatures
appearing in the extreme right column opposite the name of each such officer is
a true specimen of the genuine signature of such officer and such individuals
have the authority to execute documents to be delivered to, or upon the request
of, The Bank of New York Mellon Trust Company, N.A., as Trustee under the
Indenture dated as of February 16, 2011, by and among the Company, the
Guarantors party thereto and The Bank of New York Mellon Trust Company, N.A.

 

Name

  

Title

  

Signature

                 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Certificate as of the          day of                 , 20    .

 

   Name: Title:

 

E-1



--------------------------------------------------------------------------------

FIRST SUPPLEMENTAL INDENTURE

dated as of March 8, 2011

 

 

with respect to the:

INDENTURE

Dated as of February 16, 2011

among

BLUE MERGER SUB INC.

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee

 



--------------------------------------------------------------------------------

THIS FIRST SUPPLEMENTAL INDENTURE (this “First Supplemental Indenture”), entered
into as of March 8, 2011, among Del Monte Foods Company, a Delaware corporation
(the “Company”), Del Monte Corporation, a Delaware corporation (the
“Supplemental Guarantor”), and The Bank of New York Mellon Trust Company, N.A.,
as trustee (the “Trustee”). Capitalized terms used herein and not otherwise
defined herein are used as defined in the Indenture referred to below.

RECITALS

WHEREAS, Blue Merger Sub Inc., a Delaware corporation (“Merger Sub”), and the
Trustee entered into that certain Indenture, dated as of February 16, 2011 (the
“Indenture”), relating to the 7.625% Senior Notes due 2019 in original principal
amount of $1,300,000,000 (the “Notes”).

WHEREAS, the Supplemental Guarantor is to become a Guarantor under the
Indenture;

WHEREAS, on the date hereof, Merger Sub is merging with and into the Company,
with the Company being the surviving Person of such merger (the “Merger”); and

WHEREAS, all other acts and proceedings required by law, by the Indenture and by
the charter documents of the Company to make the Indenture, as supplemented by
this First Supplemental Indenture, a valid and binding obligation for the
purposes expressed herein, in accordance with its terms, have been duly done and
performed.

AGREEMENT

NOW, THEREFORE, the parties to this First Supplemental Indenture hereby agree as
follows:

Section 1. Effective upon consummation of the Merger, the Company, pursuant to
Article VIII of the Indenture, expressly assumes all of the obligations of
Merger Sub under the Indenture and the Notes.

Section 2. Effective upon consummation of the Merger, the Supplemental Guarantor
shall be a Guarantor under the Indenture and be bound by the terms thereof
applicable to Guarantors.

Section 3. This First Supplemental Indenture is an amendment supplemental to the
Indenture, and the Indenture and this First Supplemental Indenture will
henceforth be read together.

Section 4. This First Supplemental Indenture shall be governed by and construed
in accordance with the laws of the State of New York.

Section 5. This First Supplemental Indenture may be signed in various
counterparts which together will constitute one and the same instrument.

[Signature pages follow]

 

-2-



--------------------------------------------------------------------------------

DEL MONTE FOODS COMPANY By:  

/s/ Richard L. French

 

Name: Richard L. French

Title: Senior Vice President, Treasurer,

Chief Accounting Officer and Controller

 

DEL MONTE CORPORATION, as a Supplemental Guarantor By:  

/s/ Richard L. French

 

Name: Richard L. French

Title: Senior Vice President, Treasurer,

Chief Accounting Officer and Controller

 

THE BANK OF NEW YORK MELLON TRUST

COMPANY, N.A., as Trustee

By:

 

/s/ Alex Briffett

 

Name: John A. (Alex) Briffett

Title: Authorized Signatory

 

-3-